Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 1 of 145 PageID #:
                                  17585                                          1



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                         )(    CIVIL ACTION NOS.
     4                                       )(    2:19-CV-70-JRG-RSP
               PLAINTIFFS,                   )(    2:19-CV-71-JRG-RSP
     5                                       )(
               VS.                           )(
     6                                       )(    MARSHALL, TEXAS
         SUPERCELL OY,                       )(    SEPTEMBER 10, 2020
     7                                       )(    9:28 A.M.
               DEFENDANTS.                   )(
     8

     9                         TRANSCRIPT OF JURY TRIAL

    10                        VOLUME 1 - MORNING SESSION

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 2 of 145 PageID #:
                                  17586                                          2



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 3 of 145 PageID #:
                                  17587                                          3



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:        Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
    13                          United States District Court
                                Eastern District of Texas
    14                          Marshall Division
                                100 E. Houston
    15                          Marshall, Texas 75670
                                (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 4 of 145 PageID #:
                                       17588                                          4



09:15:45    1                        P R O C E E D I N G S

09:15:45    2           COURT SECURITY OFFICER:        All rise.

09:15:46    3           THE COURT:      Thank you.     Be seated.

09:28:26    4           Good morning, ladies and gentlemen.           Thank you all

09:28:37    5   for being here.    My name is Rodney Gilstrap, and I have the

09:28:43    6   privilege of serving as the Chief United States District

09:28:47    7   Judge for the United States District Court for the Eastern

09:28:49    8   District of Texas.

09:28:49    9           I have lived here in Marshall since I got out of

09:28:54   10   law school in 1981.     I've practiced law in this area for 30

09:29:01   11   years, and I was appointed a United States District Judge

09:29:05   12   and confirmed in 2011.     So I've had this job for soon-to-be

09:29:09   13   nine years.

09:29:10   14           I have a confession to make to all of you, I was

09:29:13   15   not born in Texas.     But I got here as quick as I could.

09:29:17   16           I came to Texas to attend college at Baylor

09:29:23   17   University and then stayed and went to law school at the

09:29:27   18   Baylor Law School.

09:29:28   19           I'm married, I have two grown children, and my

09:29:31   20   wife owns and operates a retail floral business here in

09:29:35   21   Marshall.

09:29:35   22           Now, I tell you all these things because in a few

09:29:38   23   minutes, I'm going to ask each of you to tell me the same

09:29:40   24   kind of information about each of yourselves.           And I think

09:29:44   25   you're entitled to know as much about me as I'm going to
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 5 of 145 PageID #:
                                       17589                                          5



09:29:46    1   find out about each of you.

09:29:50    2            We're about to engage in the selection of a jury

09:29:52    3   in a civil case involving allegations of patent

09:29:56    4   infringement.   However, before we go any further, I'd like

09:30:01    5   to briefly mention some of the health and safety

09:30:03    6   precautions that we're going to be taking during this

09:30:07    7   trial.

09:30:08    8            As I explained in the letter that I sent attached

09:30:11    9   to the summons that you received to appear here for jury

09:30:15   10   duty, we're implementing several safeguards during jury

09:30:19   11   selection today and the trial that will follow.            These

09:30:22   12   safeguards will be implemented going forward throughout the

09:30:25   13   trial of the case, and I want to go over these with you now

09:30:28   14   in some regard, and I'll go over more of them later.

09:30:31   15            Those of you that will be selected to serve on our

09:30:34   16   jury, and we'll -- we'll select eight members of this

09:30:37   17   venire panel to be the jury in this case -- the eight of

09:30:41   18   you that are selected to serve on this jury, I want you to

09:30:46   19   know that each day of the trial, like this morning, when

09:30:51   20   you enter the courthouse, you'll have your temperature

09:30:55   21   taken with a thermometer by a member of the court staff to

09:31:01   22   assure that there's no problem with your temperature.

09:31:03   23            Once -- once the jury is selected and sworn and

09:31:06   24   seated in the box, the jury box, I'm going to ask you to

09:31:10   25   take off your mask and replace them with a plastic face
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 6 of 145 PageID #:
                                       17590                                           6



09:31:18    1   shield.

09:31:18    2             I do that for two reasons.       Number one, it will

09:31:21    3   provide a level of protection; and, number two, it's

09:31:26    4   important for the Court and the lawyers to be able to see

09:31:29    5   the facial expressions and read the faces of the jurors

09:31:32    6   throughout the trial process.       And you just can't do that

09:31:36    7   with at least 50 percent of your face covered with a mask.

09:31:39    8             If any of you who are selected to serve on the

09:31:42    9   jury feel very strongly that you should keep a mask on

09:31:45   10   regardless, I'm not going to prohibit that.           But unless you

09:31:49   11   feel very strongly about that, I would much prefer that you

09:31:53   12   replace the mask with the face shield, and the face shields

09:31:56   13   are in the chairs in the jury box where you'll be seated.

09:31:58   14             I will tell you with regard to these face shields,

09:32:05   15   there's a plastic film that covers the front and the back

09:32:08   16   of the plastic part.     If you don't take that film off, like

09:32:11   17   I didn't the first time, everything is blurry when you look

09:32:13   18   through here.   So be sure you remove the plastic film on

09:32:17   19   both sides of the plastic face shields.

09:32:19   20             Also, we're going to seat the jury in the box so

09:32:24   21   that there are vacant chairs between you.          You will not be

09:32:28   22   seated directly next to anyone else on the jury.            Those of

09:32:31   23   you in the jury can rely on the fact that every evening

09:32:37   24   when we recess, the Court will have the jury room, the jury

09:32:41   25   box, and the bathrooms that serve the jury room deep
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 7 of 145 PageID #:
                                       17591                                          7



09:32:45    1   cleaned every evening.

09:32:46    2           Also, throughout the trial, those of you on the

09:32:49    3   jury should be aware that the Court is going to provide

09:32:53    4   lunch for you each day.      It will be brought in in separate

09:32:58    5   boxed lunches, and each of you will have your own

09:33:00    6   individualized lunch.

09:33:01    7           This will keep you from having to leave the

09:33:04    8   courthouse, mingle with the community looking for lunch.

09:33:07    9   It will also save us some time.        It will take less time to

09:33:11   10   cover lunch each day than if you had to leave, go to a

09:33:15   11   restaurant, and then come back.

09:33:16   12           All of these precautions, as I've said, are with

09:33:24   13   an eye toward having not only a fair and an impartial trial

09:33:28   14   but also having a safe trial.

09:33:30   15           Now, if you'll indulge me for just a minute, I'd

09:33:34   16   like to review with you historically how we came to have

09:33:40   17   our American civil jury trial system.

09:33:42   18           If you go back in ancient history to the

09:33:45   19   Pentateuch, the first five books of the Old Testament,

09:33:49   20   you'll find that the ancient Hebrew nation empaneled juries

09:33:53   21   to establish issues and decide issues of property ownership

09:33:56   22   and property value.     The ancient Greeks began using a jury

09:34:01   23   system about 1500 BC.

09:34:04   24           The Romans, as they did with many things, copied

09:34:07   25   the jury system from the Greeks.        And it was the Romans who
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 8 of 145 PageID #:
                                       17592                                          8



09:34:11    1   brought the jury system to what is now England when they

09:34:15    2   conquered that island in the 4th Century AD.

09:34:18    3             So by the 12th Century AD, the concept of trial by

09:34:22    4   jury had been well established in England for 800 years.

09:34:27    5             But in the 12th Century AD, a tyrannical king came

09:34:32    6   to the throne of England named King John, and he got

09:34:38    7   embroiled in serious disputes with his nobles that led that

09:34:43    8   nation to the brink of a civil war.

09:34:45    9             And one of the particular disputes King John had

09:34:48   10   with his nobles was that they resisted his efforts to

09:34:52   11   curtail and do away with the right to trial by jury.

09:34:55   12             Those disputes did not lead to a civil war, and

09:34:59   13   they were resolved when King John and his nobles met at a

09:35:03   14   place called Runnymede, and they all drew up and signed a

09:35:07   15   document that resolved their disputes and enshrined in

09:35:11   16   English law the right to a trial by jury, among other

09:35:15   17   things.   That document most of you have heard of.           It's

09:35:18   18   called the Magna Carta.

09:35:20   19             As a matter of fact, ladies and gentlemen, 28 of

09:35:26   20   our 50 United States have adopted in their own state

09:35:30   21   constitutions the provisions of the Magna Carta regarding

09:35:35   22   the right to trial by jury verbatim.

09:35:37   23             So you can see with that historical context that

09:35:37   24   when our founding fathers came to these shores as British

09:35:41   25   colonists, the right to trial by jury was deeply
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 9 of 145 PageID #:
                                       17593                                            9



09:35:43    1   ingrained -- ingrained in them, and the right to trial by

09:35:48    2   jury flourished in British colonial America for over a

09:35:53    3   hundred years until another tyrannical king came to the

09:35:56    4   throne of Great Britain.      This time his name was King

09:35:56    5   George, the III.

09:36:01    6              And King George, the III, like King John,

09:36:04    7   attempted to restrict and do away with the right to trial

09:36:07    8   by jury.

09:36:10    9              In fact, when Thomas Jefferson sat down to write

09:36:13   10   the Declaration of Independence, which lists the various

09:36:15   11   disputes and issues that led the American colonists to feel

09:36:20   12   compelled to seek their own independent status as a free

09:36:24   13   and separate nation, the king's efforts to restrict and --

09:36:29   14   and do away with the right to trial by jury is specifically

09:36:33   15   called out in the Declaration of Independence as one of the

09:36:37   16   many reasons that led us to feel we needed to become our

09:36:41   17   own independent nation.

09:36:42   18              And we did become our own independent nation.

09:36:46   19   And, after that, we adopted what is the governing law of

09:36:51   20   our country, the supreme law of our country, the

09:36:54   21   Constitution of the United States.

09:36:55   22              And shortly after the Constitution was adopted, we

09:36:59   23   adopted the first 10 amendments to that Constitution.             And

09:37:04   24   you've all heard those first 10 amendments -- amendments

09:37:08   25   referred to as the Bill of Rights.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 10 of 145 PageID #:
                                       17594                                           10



09:37:09    1            Within the Bill of Rights, which is the Seventh

09:37:13    2   Amendment -- the seventh of those 10 amendments to the

09:37:16    3   Constitution is the amendment that guarantees the right to

09:37:19    4   a jury trial in a civil dispute such as this.            And the

09:37:24    5   Tenth Amendment, as well as the other amendments in the

09:37:26    6   Bill of Rights, were all ratified as a part of our

09:37:29    7   Constitution in 1791.

09:37:31    8            So, ladies and gentlemen, since 1791, every

09:37:37    9   American citizen has had a constitutionally guaranteed

09:37:40   10   right to settle their civil disputes through a trial by

09:37:43   11   jury.

09:37:43   12            So by you being here this morning and

09:37:47   13   participating in this process, in a very real sense, you

09:37:51   14   are doing your part as American citizens to preserve,

09:37:55   15   protect, and defend our Constitution, particularly the

09:37:59   16   Seventh Amendment guaranteeing this right to trial by jury.

09:38:03   17            I always tell citizens who appear for jury duty,

09:38:07   18   as you have this morning, that, in my opinion, personally,

09:38:11   19   jury service is the second highest form of public service

09:38:14   20   that any American can render.        In my personal view, the

09:38:19   21   highest form of public service any American can render are

09:38:23   22   those men and women who serve in our armed forces.

09:38:26   23            Now, when the lawyers address you today, and they

09:38:31   24   will shortly, they're going to ask you various questions.

09:38:34   25   I want all of you to understand that the lawyers are not
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 11 of 145 PageID #:
                                       17595                                           11



09:38:38    1   seeking to pry into your personal affairs unduly.             Said

09:38:42    2   another way, ladies and gentlemen, they're not trying to be

09:38:45    3   nosy.    They're simply trying to gain useful information --

09:38:50    4   excuse me -- information so that they can select and we can

09:38:54    5   empanel in this case a fair and an impartial jury to hear

09:38:58    6   the evidence.

09:39:00    7             The important thing for you all to remember is

09:39:04    8   that if you give full, complete, and truthful answers to

09:39:07    9   any question that's asked, then you will have given a

09:39:10   10   proper answer.    Again, there are no wrong answers as long

09:39:13   11   as your response is full, complete, and truthful.

09:39:16   12             I don't know if it will happen today, I will tell

09:39:21   13   you it rarely does, but if there were a question asked to

09:39:26   14   any one of the panel that you believe personally is so

09:39:29   15   private and so sensitive that you are not comfortable

09:39:32   16   answering it in front of the presence of everybody else,

09:39:35   17   then you can simply say, I'd like to talk with Judge

09:39:38   18   Gilstrap about that.

09:39:39   19             And if that's your answer, I'll make an -- I'll

09:39:43   20   provide an opportunity where you can answer that outside of

09:39:45   21   the presence of everyone else on the panel.           But, again,

09:39:48   22   ladies and gentlemen, that -- that does not come up very

09:39:50   23   often.

09:39:51   24             Now, the trial in this case is going to begin

09:39:56   25   today after we select the jury.        It will go through
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 12 of 145 PageID #:
                                       17596                                           12



09:40:00    1   tomorrow, and then I expect it will take most, if not all,

09:40:04    2   of next week.     Today is the 10th of September.         The end of

09:40:09    3   next week on Friday is the 18th of September.

09:40:11    4            So what I need to ask you is if there is anybody

09:40:14    5   on this panel that if you were selected for jury service in

09:40:18    6   this case could not possibly be available to serve over

09:40:23    7   that period of time.      And when I say could not possibly be

09:40:27    8   available, I mean a very serious conflict that would

09:40:31    9   prohibit your participation.

09:40:33   10            If you have -- for example, if you have a surgical

09:40:36   11   procedure scheduled for you or an immediate member of your

09:40:39   12   family that can't be rescheduled, that would be something

09:40:42   13   that would fall in that category.         But anything much less

09:40:48   14   than that would not be in that category.

09:40:50   15            So if there is anything that would keep any of

09:40:56   16   you, if selected, from being available throughout the time

09:40:59   17   I anticipate it will take to try the case, that's something

09:41:01   18   I need to know about.      If there's anybody that falls in

09:41:04   19   that category, would you please raise your hands and let me

09:41:06   20   make a note of it?

09:41:08   21            I don't see anybody raising their hands, except I

09:41:13   22   see a lady with a paper over her head who's had it there

09:41:16   23   the whole time.

09:41:17   24            So you're not raising your hand, are you, ma'am.

09:41:21   25            JUROR PRICE:     No, no, no.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 13 of 145 PageID #:
                                       17597                                           13



09:41:21    1              THE COURT:     Okay.   Thank you.

09:41:23    2              JUROR PRICE:     This air keeps blowing on my head is

09:41:25    3   what I'm doing.

09:41:26    4              THE COURT:     You keep it right there.      I just want

09:41:28    5   to make sure you're not raising your hand.

09:41:31    6              All right.     Now, at this time, I'm going to call

09:41:33    7   for announcements on the record in the case of GREE, Inc.,

09:41:35    8   versus Supercell Oy.       These are civil cases 2:19-CV-70 and

09:41:42    9   2:19-CV-71.

09:41:44   10              And, counsel, as you give your announcements for

09:41:47   11   the record, please identify yourselves, as well as those at

09:41:52   12   the tables with you, and anyone else as a part of your

09:41:56   13   trial team you think would be appropriate to identify for

09:41:58   14   the panel.

09:41:58   15              We'll begin with the Plaintiff.        What says the

09:42:01   16   Plaintiff?

09:42:01   17              MR. MOORE:     Good morning, Your Honor.      And thank

09:42:03   18   you.     My name is Steve Moore, and I represent the Plaintiff

09:42:07   19   GREE, Incorporated in this case.        With me are my

09:42:11   20   colleagues, Melissa Smith, as well as our colleague, Jamie

09:42:15   21   Laird who's here to help us with jury selection today.

09:42:17   22              Thank you for being here, ladies and gentlemen.

09:42:19   23              THE COURT:     All right.   You're ready to proceed,

09:42:21   24   Mr. --

09:42:21   25              MR. MOORE:     We are ready to proceed with trial,
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 14 of 145 PageID #:
                                       17598                                           14



09:42:23    1   Your Honor.     Thank you.

09:42:23    2            THE COURT:     What says the Defendant?

09:42:24    3            MR. DACUS:     Good morning, Your Honor.        Deron Dacus

09:42:26    4   here with Mike Sacksteder and Bryan Kohm on behalf of

09:42:33    5   Supercell.    And we're ready to proceed, Your Honor.

09:42:34    6            THE COURT:     Thank you.

09:42:35    7            MR. DACUS:     Thank you.

09:42:35    8            THE COURT:     And, ladies and gentlemen, so there's

09:42:37    9   no confusion in this trial, by agreement of the parties,

09:42:42   10   we're trying two separate cases.        That's why I called out

09:42:45   11   two separate numbers.        But the parties have agreed to try

09:42:48   12   these as one trial.

09:42:49   13            Also, as I told you, this is a case arising under

09:42:57   14   the patent laws of the United States.          And what the

09:43:00   15   Plaintiff, GREE, is claiming is that its patents -- certain

09:43:05   16   of its patents have been infringed by the Defendant,

09:43:08   17   Supercell, and it's seeking money damages because of that

09:43:11   18   infringement.

09:43:11   19            The Defendant, Supercell, denies that it infringes

09:43:15   20   any of the Plaintiff's patents, and they contend that those

09:43:19   21   patents are invalid.

09:43:20   22            Now, what I've just told you is a very shorthand,

09:43:25   23   informal way in layman's terms of telling you about the

09:43:28   24   case.   And I know each of you have seen the patent video

09:43:31   25   film prepared by the Federal Judicial Center.            So with
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 15 of 145 PageID #:
                                       17599                                           15



09:43:33    1   that, you already know more about patent cases than most

09:43:37    2   people do when they appear for jury duty.

09:43:39    3            Now, as I've said, the lawyers for both sides are

09:43:43    4   about to question the panel to gather information so they

09:43:45    5   can exercise their prerogatives and complete the process of

09:43:49    6   selecting the eight jurors that will constitute the jury in

09:43:54    7   this case.

09:43:54    8            Again, ladies and gentlemen, there aren't any

09:43:57    9   wrong answers to the questions you may be asked, as long as

09:44:00   10   the answers that you give are full, complete, and truthful.

09:44:05   11            And as I mentioned, the lawyers are simply trying

09:44:08   12   to help secure as a part of the process a fair and an

09:44:11   13   impartial jury.     They're not attempting to be nosy.

09:44:13   14            If for any reason anybody on either side should

09:44:18   15   ask a question that I think is improper, I will certainly

09:44:22   16   stop them.     But you should understand, ladies and

09:44:25   17   gentlemen, these are experienced trial lawyers.            They

09:44:27   18   understand the rules of the Court.         They understand the

09:44:29   19   Federal Rules of Civil Procedure.         And I don't expect that

09:44:32   20   to happen.

09:44:33   21            There is one thing that I want to call your

09:44:36   22   attention to before the lawyers ask any questions, because

09:44:40   23   it's quite possible they will ask you about this in their

09:44:43   24   questioning.

09:44:43   25            And that's the burden of proof.          In a patent case,
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 16 of 145 PageID #:
                                       17600                                           16



09:44:48    1   like this, the jury may be called upon to apply two

09:44:52    2   different burdens of proof.       The jury may apply the burden

09:44:58    3   of proof known as the preponderance of the evidence.

09:45:00    4   That's one of those two burdens of proof.           And I'll -- I'll

09:45:03    5   say that again, the preponderance of the evidence.

09:45:07    6            As well as a second burden of proof known as clear

09:45:10    7   and convincing evidence -- clear and convincing evidence.

09:45:13    8            Now, when you're responding to any questions the

09:45:20    9   lawyers may ask about the burden of proof, I need to

09:45:22   10   instruct you that when a party has the burden of proof on

09:45:24   11   any issue by a preponderance of the evidence, that means

09:45:30   12   that the jury must be persuaded by the credible or

09:45:33   13   believable evidence that that claim or defense is more

09:45:39   14   probably true than not true.       Let me say that again, more

09:45:43   15   probably true than not true.

09:45:45   16            Sometimes this is talked about as being the

09:45:49   17   greater weight and degree of credible testimony.

09:45:54   18            I think everybody can -- in the room can see in

09:45:58   19   front of me and in front of our court reporter a statue of

09:46:02   20   the Lady of Justice.

09:46:03   21            She holds in her right hand lowered at her right

09:46:07   22   side the sword of justice outside of its scabbard.             She is

09:46:12   23   blindfolded, and in her left hand she holds above her the

09:46:18   24   Scales of Justice.     And those scales are equal and balanced

09:46:20   25   in all respects.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 17 of 145 PageID #:
                                       17601                                           17



09:46:21    1            And when you think about the burden of proof,

09:46:24    2   think about those Scales of Justice and consider that

09:46:26    3   throughout the trial, the evidence put on by the Plaintiff

09:46:28    4   and the evidence put on by the Defendant will -- will go on

09:46:32    5   each of their two respective sides of those scales.             Those

09:46:36    6   scales start off balanced and equal.

09:46:40    7            And if a party has the burden of proof by a

09:46:43    8   preponderance of the evidence, when all the evidence is in

09:46:45    9   and the jury decides if that party has met their burden of

09:46:50   10   proof by a preponderance of the evidence, then if those

09:46:53   11   scales holding the evidence from both sides during the

09:46:57   12   trial tip in favor of the party who has the burden of proof

09:47:02   13   by a preponderance of the evidence, even if they tip ever

09:47:05   14   so slightly in that party's favor, then that party has met

09:47:10   15   its burden of proof by a preponderance of the evidence.

09:47:12   16            If, on the other hand, the issue before the jury

09:47:18   17   requires that the party meet the clear and convincing

09:47:22   18   burden of proof, then when all the evidence is in and it's

09:47:25   19   on both respective sides of those Scales of Justice, the

09:47:30   20   party who has a burden of proof by clear and convincing

09:47:32   21   evidence has to have those scales tip in their favor

09:47:39   22   definitely, not ever so slightly.         They must definitely tip

09:47:42   23   in that party's favor.      And if they do, then that party has

09:47:45   24   met its burden of proof by clear and convincing evidence.

09:47:47   25            Now, I don't want any of you to confuse either of
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 18 of 145 PageID #:
                                       17602                                           18



09:47:56    1   these two burdens of proof with a third burden of proof

09:47:59    2   that I'm sure you've all heard about in the movies and

09:48:03    3   television and media called beyond a reasonable doubt.

09:48:07    4            Beyond a reasonable doubt is a different burden of

09:48:10    5   proof, and it is applied in criminal cases.           It is never

09:48:13    6   applied in a civil case like this.

09:48:19    7            So you should not confuse beyond a reasonable

09:48:21    8   doubt with clear and convincing evidence.           Clear and

09:48:22    9   convincing evidence is more than a preponderance of the

09:48:26   10   evidence, but it is less than beyond a reasonable doubt.

09:48:28   11            Now, I'm giving you these instructions in case

09:48:39   12   some of the lawyers in their questioning asks you about

09:48:41   13   your ability, if you're selected to serve, to apply each of

09:48:45   14   those two burdens of proof fairly to the evidence that's

09:48:48   15   presented over the course of the trial.

09:48:50   16            Now, before the lawyers ask any questions, ladies

09:48:54   17   and gentlemen, each of you should have laminated copies of

09:48:58   18   nine questions available to you, and they should be on the

09:49:02   19   monitor in front of you.

09:49:03   20            If they're not on the monitor, we need to get them

09:49:07   21   on the monitor, Ms. Lockhart.

09:49:08   22            There they are.

09:49:13   23            We're going to let each member of the panel stand

09:49:19   24   and answer these nine questions for us.          This is where I

09:49:22   25   get to learn as much about you as I told you about myself
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 19 of 145 PageID #:
                                       17603                                           19



09:49:25    1   when I came out this morning.

09:49:27    2              I want to explain to you how we're going to do

09:49:29    3   this.   We have two Court Security Officers here in the

09:49:33    4   courtroom, Ms. Denton and Mr. Fitzpatrick.           They're going

09:49:36    5   to have two separate handheld microphones.           We're going to

09:49:42    6   pass those microphones to each member of the panel to use

09:49:44    7   when you answer these nine questions.

09:49:47    8              And when one microphone has been used, it will be

09:49:50    9   wiped down with a disinfecting cloth so that when it's used

09:49:54   10   the next time, it will be clean and sanitized.            And we have

09:49:58   11   two of them so we can rotate them without delaying the

09:50:01   12   process.    So you'll know that when you get a microphone,

09:50:04   13   it's been sanitized immediately before you use it.

09:50:06   14              I'm going to ask each of you, when you answer

09:50:08   15   these questions, to stand, and I'm also going to ask you to

09:50:12   16   take your mask down so that I and the lawyers can see the

09:50:15   17   entirety of your face as you answer those questions and we

09:50:19   18   can hear you.

09:50:21   19              And please don't do what some folks do when they

09:50:24   20   show up for jury duty, and that's take that microphone and

09:50:27   21   then hold it down at their waist, because if you don't hold

09:50:30   22   it up near your mouth, it won't project your sound.             And

09:50:35   23   this is a big courtroom and we've got a lot of people in

09:50:39   24   here, and it's important that way at this end of the

09:50:41   25   courtroom where I am I hear everybody who's at the far back
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 20 of 145 PageID #:
                                       17604                                           20



09:50:44    1   wall and elsewhere in the courtroom.

09:50:45    2            So please use the microphone appropriately.

09:50:50    3   Please pull your mask down when you stand, answer the

09:50:53    4   question, hand the microphone back to the Court Security

09:50:55    5   Officer, pull your mask back up, and have a seat.

09:50:57    6            And later in the process when the lawyers

09:51:01    7   individually ask questions of you, we will do it exactly

09:51:05    8   the same way.     Wait until you get the microphone, stand,

09:51:08    9   pull your mask down, give your answer, hand the microphone

09:51:11   10   back to the Court Security Officer, pull your mask back up,

09:51:14   11   and have a seat.     That's the process that we're going to

09:51:16   12   follow, ladies and gentlemen.

09:51:17   13            So with those instructions, we'll start with Panel

09:51:27   14   Member No. 1, Ms. Smith, and I'll ask you to stand and give

09:51:29   15   us your answers to those nine questions, please.

09:51:32   16            JUROR SMITH:     My name is Laura Smith.        I live in

09:51:34   17   Hughes Springs.     I have two children.       I work at North East

09:51:38   18   Texas Credit Union.     I've been there 26 years.         I have an

09:51:41   19   Associate's degree in accounting.

09:51:42   20            My spouse's name is Brent Smith.          He is actually a

09:51:45   21   retired disabled peace officer.        He worked there for

09:51:50   22   probably 20 -- 22 years, somewhere around there.

09:51:55   23            And, yes, I have actually served on a criminal.

09:52:00   24   It was just a little county case.

09:52:02   25            THE COURT:     How long ago was that, ma'am?         Best
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 21 of 145 PageID #:
                                       17605                                           21



09:52:07    1   guess?

09:52:08    2            JUROR SMITH:     I would say 15, 16 years ago,

09:52:10    3   something like that.

09:52:11    4            THE COURT:     Where was it?

09:52:12    5            JUROR SMITH:     Over in Morris County --

09:52:12    6            THE COURT:     Okay.

09:52:15    7            JUROR SMITH:     -- which I haven't lived there in

09:52:19    8   about 12 years.

09:52:19    9            THE COURT:     Okay.      Thank you very much, Ms. Smith.

09:52:20   10            Next is Ms. Hopkins.

09:52:22   11            JUROR HOPKINS:      Hi.     My name is Yolonda Hopkins.

09:52:29   12   I live in Pittsburg, Texas.         I have one adult daughter.

09:52:33   13            THE COURT:     Would you hold the microphone a little

09:52:35   14   closer, please?

09:52:37   15            JUROR HOPKINS:      I have one adult daughter.        I work

09:52:39   16   for U.S. Steel Emergency Services as a first responder.

09:52:44   17   I've been there for, like, 15 years.

09:52:49   18            I went to Pittsburg High School.          I also attended

09:52:53   19   North Texas Community College, criminal justice and EMT,

09:52:59   20   also Texas University -- Texas A&M University, interior and

09:53:06   21   exterior fire.

09:53:07   22            My husband is Henry Hopkins.         He works for

09:53:12   23   Pilgrim's in the labor department.         He's been there, like,

09:53:15   24   28 years.

09:53:15   25            And I have served on civil and criminal cases.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 22 of 145 PageID #:
                                       17606                                           22



09:53:19    1            THE COURT:     When was the last time you served on a

09:53:21    2   civil jury, and where was it, ma'am?

09:53:24    3            JUROR HOPKINS:      It's been a few months ago in

09:53:26    4   Pittsburg, Camp County.

09:53:28    5            THE COURT:     Okay.    Thank you very much.

09:53:29    6            Next is Panel Member No. 3, Ms. Adams.

09:53:32    7            JUROR ADAMS:     Hi.    I'm Stacy Adams.      My husband

09:53:35    8   and I do not have any children.        I am currently retired.         I

09:53:38    9   retired from the Riverside County Fire Department.             I

09:53:43   10   worked there for 25 years.

09:53:45   11            THE COURT:     That's Riverside County, California?

09:53:48   12            JUROR ADAMS:     California, yes, sir.

09:53:50   13            THE COURT:     Okay.

09:53:50   14            JUROR ADAMS:     Yeah, I'm not from Texas either.

09:53:52   15            THE COURT:     They may need you back in California

09:53:55   16   to put out fires now.

09:53:56   17            JUROR ADAMS:     It's just so sad.       So sad.

09:53:59   18            THE COURT:     Please go ahead.

09:54:01   19            JUROR ADAMS:     I graduated from high school.            I

09:54:03   20   have taken various accounting courses.

09:54:04   21            My husband's name is Bill Adams.          Bill is also

09:54:08   22   retired, and he's a retired police officer from the City of

09:54:11   23   Southgate in California.        He worked there 20-plus years.

09:54:15   24            And I served on a criminal case about two years

09:54:19   25   ago.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 23 of 145 PageID #:
                                       17607                                           23



09:54:19    1            THE COURT:     And where was that?

09:54:20    2            JUROR ADAMS:     In Cass County.

09:54:22    3            THE COURT:     Okay.   Thank you, ma'am.

09:54:23    4            Next is Panel Member No. 4, Ms. Derrick.

09:54:29    5            JUROR DERRICK:      Good morning.     My name is Maria

09:54:31    6   Carmen Derrick.     And I live in Omaha, Texas.        I have two --

09:54:35    7   two boys, and I am currently employed by Dewey Moore Ford

09:54:40    8   as their officer manager.       I've been with them for four

09:54:44    9   years.

09:54:44   10            I have graduated from college with an Associate's

09:54:48   11   of Science major in accounting.

09:54:51   12            My spouse's named Shannon Derrick, and he is a

09:54:54   13   salesman for Sammon Motors in Mt. Pleasant, and he's been

09:54:57   14   there five years.

09:54:58   15            I have no prior jury service.

09:55:01   16            THE COURT:     All right.     Thank you, ma'am.

09:55:03   17            Next is No. 5, Ms. Thompson McCoy.

09:55:08   18            JUROR THOMPSON MCCOY:       Only -- or McCoy now.

09:55:10   19            THE COURT:     Okay.

09:55:11   20            JUROR THOMPSON MCCOY:       Okay.    My name is Patricia

09:55:13   21   McCoy.   I live in Gilmer, Texas currently.          I have one

09:55:17   22   child and one grown stepchild.        I am currently on work

09:55:24   23   hiatus due to COVID.      I work in dentistry, and I'm a

09:55:29   24   co-owner of a dental consulting company.          I've worked in

09:55:35   25   dentistry for the last 32 years.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 24 of 145 PageID #:
                                       17608                                           24



09:55:40    1            My educational background is in -- working as a

09:55:40    2   dental assistant.

09:55:42    3            And my spouse's name is -- what's his name --

09:55:51    4   freshly married -- Derrick McCoy.         He is -- he works in

09:55:57    5   sales from home.     And, let's see, he has been doing that

09:56:01    6   for years and years.

09:56:02    7            And I have never worked -- or never done jury

09:56:05    8   service before.

09:56:06    9            THE COURT:     All right.     Thank you very much,

09:56:07   10   ma'am.

09:56:08   11            Next is No. 6 on the panel, Ms. Brown.

09:56:11   12            JUROR BROWN:     My name is Eleanor Jeanine Brown.

09:56:16   13   And I live in Atlanta, Texas.        I have no children of my

09:56:20   14   own, but I have two grown stepchildren.          I am not what you

09:56:26   15   would call retired.

09:56:28   16            About four years ago, my company was bought out,

09:56:32   17   and the company that bought them out closed our service

09:56:35   18   center down, and so I lost my job.         I was in -- customer

09:56:40   19   service representative and administrative assistant.             And

09:56:46   20   I -- I had worked there for several years.

09:56:48   21            THE COURT:     What kind of business was that?

09:56:49   22            JUROR BROWN:     It was Conway Freight.

09:56:52   23            THE COURT:     Okay.

09:56:53   24            JUROR BROWN:     And it got bought out by XPO

09:56:56   25   Logistics.   I did finish high school, and I had a year and
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 25 of 145 PageID #:
                                       17609                                               25



09:57:03    1   a half of college going toward an Associate's degree in

09:57:06    2   secretarial -- secretarial science.

09:57:08    3            And my spouse's name is Tommy Brown.           And he works

09:57:14    4   ChromaScape.    He is the transportation manager there.              He's

09:57:19    5   worked there, I think about 38 years.

09:57:22    6            And I have been in -- I have a -- have been a jury

09:57:27    7   member of a civil and criminal case; and it was about eight

09:57:30    8   years ago for both of them in Miller County, Arkansas.

09:57:34    9            THE COURT:     Okay.   Thank you very much, Ms. Brown.

09:57:36   10            Next is No. 7, Ms. Griffin.

09:57:40   11            JUROR GRIFFIN:      Good morning.

09:57:43   12            THE COURT:     Good morning.

09:57:44   13            JUROR GRIFFIN:      My name is Phyllis Griffin.         I

09:57:48   14   have no children.     I am not employed.       I am retired.     Heavy

09:57:59   15   construction, traveled.      I did that for 30-plus years.             I

09:58:09   16   went back to school and got a GED.

09:58:12   17            I've never been married.        And --

09:58:16   18            THE COURT:     Prior jury -- prior jury service?

09:58:19   19            JUROR GRIFFIN:      My prior jury service, sir, was a

09:58:22   20   few months back, Cass County.        It was a -- I guess you

09:58:27   21   would call it criminal.      It was a -- a guard and an inmate

09:58:35   22   thing, and I was an alternate, and I don't -- I don't know

09:58:38   23   what happened there.

09:58:39   24            THE COURT:     Okay.

09:58:39   25            JUROR GRIFFIN:      I got to go home.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 26 of 145 PageID #:
                                       17610                                           26



09:58:41    1             THE COURT:     Other than that, you haven't served on

09:58:43    2   a jury?

09:58:44    3             JUROR GRIFFIN:     No, sir.

09:58:44    4             THE COURT:     Thank you very much.

09:58:45    5             JUROR GRIFFIN:     Yes, sir.

09:58:46    6             THE COURT:     Next is No. 8, Ms. Jones.

09:58:49    7             JUROR JONES:     My name is Staci Jones.       I live in

09:58:53    8   Omaha, Texas.     I have four grown children.        I currently am

09:58:59    9   employed at Hughes Springs ISD.         I'm the secretary to the

09:59:03   10   principal there.     I've been there four years.

09:59:08   11             I have some college.        I have -- I had -- I held a

09:59:13   12   state license for massage.

09:59:20   13             My husband's name is Lane.        He works for

09:59:23   14   Windstream.     He's been there 39 years.

09:59:26   15             And last year I was the alternate on a criminal

09:59:30   16   case in Morris County.

09:59:31   17             THE COURT:     All right.     Thank you very much.

09:59:33   18             Next is Ms. Arnold, No. 9.

09:59:38   19             JUROR ARNOLD:     My name is Vickie Arnold, and I

09:59:45   20   live here in Marshall, Texas.         I have three grown daughters

09:59:49   21   and two grown stepdaughters.       I retired from Hallsville

09:59:55   22   Independent School District where I worked in human

09:59:56   23   resources.    I retired there after 23 years.

10:00:03   24             I graduated from college, and I have some -- I

10:00:06   25   graduated from high school, and I have some college and a
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 27 of 145 PageID #:
                                       17611                                           27



10:00:09    1   lot of business and computer courses.

10:00:12    2            My spouse's name is Richie Arnold.          He's a realtor

10:00:16    3   here in Marshall.     He's worked there for 14 years.          Before

10:00:23    4   that, he put in the Subway stores and the UPS Store here in

10:00:28    5   Marshall.

10:00:30    6            And I've never served on a prior jury.

10:00:33    7            THE COURT:     Thank you, Ms. Arnold.

10:00:35    8            JUROR ARNOLD:     Thank you.

10:00:35    9            THE COURT:     Next is No. 10, Mr. Cato.

10:00:39   10            JUROR CATO:     Yeah, I'm Terry Cato.       I live in

10:00:46   11   Hughes Springs, Texas.      I got two children.       They're grown.

10:00:51   12   I work at Texas Tubular.       I worked there maybe 30 years.

10:01:00   13            And 9th grade as far as I went in school.

10:01:05   14            THE COURT:     Excuse me just a minute, sir.

10:01:07   15            Ms. Denton, would you make sure you're not

10:01:09   16   blocking any of the lawyers' view of Mr. Cato.            Thank you.

10:01:13   17            Go ahead, sir.

10:01:15   18            JUROR CATO:     I'm divorced for nine years.

10:01:19   19            And I have never served.

10:01:20   20            THE COURT:     Never served on a jury?

10:01:22   21            JUROR CATO:     No.

10:01:23   22            THE COURT:     Thank you very much, sir.

10:01:24   23            Next is No. 11, Ms. Leathers.

10:01:27   24            JUROR LEATHERS:       My name is Rachel Leathers, and I

10:01:31   25   live in Hallsville, and I -- I currently chase around an
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 28 of 145 PageID #:
                                       17612                                           28



10:01:35    1   energetic five-year-old son every day.

10:01:37    2             My employment is I work at Cisco Foods, and I'm a

10:01:41    3   sales consultant there.      I've worked there about six years.

10:01:44    4             I graduated from LeTourneau with a Bachelor's

10:01:48    5   degree.

10:01:48    6             I'm single.

10:01:48    7             And I've never served on a jury.

10:01:51    8             THE COURT:    And what was your Bachelor's degree

10:01:52    9   in?

10:01:54   10             JUROR LEATHERS:     Education.

10:01:54   11             THE COURT:    Thank you very much, ma'am.

10:01:55   12             Next is No. 12, Ms. Johnson.

10:01:58   13             JUROR JOHNSON:     My name is Tamekia Johnson.         I

10:02:03   14   live here in Marshall, Texas, and born and raised here.                I

10:02:06   15   have one son.    His name is Julius Robert Johnson.

10:02:09   16             I'm currently employed as the principal of William

10:02:13   17   B. Travis Elementary here in Marshall.          I've been the

10:02:18   18   principal there for three years but been in education for

10:02:20   19   15 years.

10:02:21   20             I have a Master's degree in educational

10:02:24   21   leadership, and I also have a Master's degree in sociology.

10:02:27   22             I am divorced and been divorced for 12 years now.

10:02:32   23             And I was on a jury about 15 years ago.

10:02:36   24             THE COURT:    And where was that, ma'am?

10:02:38   25             JUROR JOHNSON:     It was in Smith County.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 29 of 145 PageID #:
                                       17613                                           29



10:02:39    1            THE COURT:     And was it a civil case or a criminal

10:02:41    2   case?

10:02:44    3            JUROR JOHNSON:      It was a civil case.

10:02:45    4            THE COURT:     All right.      Thank you very much,

10:02:46    5   Ms. Johnson.

10:02:46    6            Next is No. 13, Mr. Hawkins.

10:02:54    7            JUROR HAWKINS:      My name is Whitey Cub Hawkins.

10:02:57    8   I've got two grown sons and two grandchildren.            I work for

10:03:02    9   Crosby Lebus in Longview, Texas.         Been there 23 years.

10:03:10   10            I got a high school diploma, and I've done some

10:03:13   11   extra training with TSTC and some other things over the

10:03:18   12   years on CNC machines.

10:03:21   13            My wife's name is Angela Hawkins.          She's a

10:03:27   14   supervisor at Longview Regional in specials.           She's been

10:03:32   15   there for 20 years.

10:03:35   16            And I've served on a criminal case here in

10:03:40   17   Marshall.   I guess it's been seven, eight years ago.

10:03:43   18            THE COURT:     And that was in state court?

10:03:46   19            JUROR HAWKINS:      Federal.

10:03:47   20            THE COURT:     Was it in this building?

10:03:50   21            JUROR HAWKINS:      I want -- I want to say it was

10:03:53   22   across on the other side.

10:03:54   23            THE COURT:     Okay.

10:03:56   24            JUROR HAWKINS:      It may not have been a federal.

10:03:59   25   It was a murder trial.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 30 of 145 PageID #:
                                       17614                                           30



10:04:00    1            THE COURT:     If it was in the Harrison County

10:04:02    2   Courthouse, it would have been a state case.

10:04:04    3            JUROR HAWKINS:      Yes, sir.

10:04:05    4            THE COURT:     Okay.   That clarifies it.       Thank you,

10:04:06    5   Mr. Hawkins.

10:04:08    6            Next is Ms. 14.

10:04:12    7            JUROR EHRLISH:      Good morning.

10:04:12    8            THE COURT:     Ms. Ehrlish?

10:04:13    9            JUROR EHRLISH:      Yes.    Rhonda Ehrlish, I live here

10:04:14   10   in Omaha.    I have one daughter.      I work for Goodman

10:04:17   11   Insurance.     I'm an insurance representative.        I've worked

10:04:19   12   there 27 years.

10:04:20   13            I graduated from Pewitt school.

10:04:22   14            My husband's name is Brent Ehrlish.           He works for

10:04:26   15   Graphic Packaging, and he has been there since May of this

10:04:29   16   year.

10:04:30   17            My prior jury service was over 12 years ago.             It

10:04:34   18   was not criminal -- I mean civil or criminal.            It was in

10:04:37   19   Titus County.     It was just -- I really can't remember, but

10:04:40   20   it wasn't criminal or civil.

10:04:42   21            THE COURT:     All right.     Thank you, ma'am.

10:04:44   22            JUROR EHRLISH:      Thank you.

10:04:45   23            THE COURT:     Next is No. 15, Ms. Ball.

10:04:48   24            JUROR BALL:     Good morning.     My name is Stephanie

10:04:53   25   Ball, and I live in Hughes Springs, Texas.           We have two
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 31 of 145 PageID #:
                                       17615                                           31



10:04:57    1   grown children.     I work at Guaranty Bank & Trust in

10:05:02    2   Mt. Pleasant, and I work in the loan operations department,

10:05:08    3   central doc processing.      I worked there 10 years, since

10:05:12    4   2010.

10:05:13    5            My educational background, I graduated from Forney

10:05:17    6   High School, and I graduated from Tyler Junior College with

10:05:20    7   an Associate's degree in liberal arts.

10:05:25    8            My spouse's name is Greg Ball.         He works at Delta

10:05:30    9   Fabrication in Daingerfield.       He's worked there nine years.

10:05:34   10            And I've never served on a jury.

10:05:35   11            THE COURT:     Thank you, ma'am.

10:05:36   12            Next is No 16.

10:05:38   13            JUROR KNABENSHUE:      Hi, my name is Sherry

10:05:45   14   Knabenshue.   I live in Harleton.       I've got four grown

10:05:50   15   daughters, two granddaughters.

10:05:52   16            I work for Harleton ISD.        I'm a cook in the high

10:05:58   17   school cafeteria.     I previously worked 22 years at a local

10:06:01   18   supermarket in our town.

10:06:05   19            I graduated from Gilmer High School.

10:06:08   20            My husband's name is Robert Knabenshue.            He is a

10:06:10   21   retired marine.     He worked for General Cable for about 15

10:06:15   22   years, and he's retired from there now.

10:06:19   23            I've sat on a -- two workman comp's cases in the

10:06:24   24   district -- the other courthouse, and I was on a personal

10:06:28   25   injury case here in this one.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 32 of 145 PageID #:
                                       17616                                           32



10:06:30    1            THE COURT:     How long ago has that been?

10:06:32    2            JUROR KNABENSHUE:      Probably a little over 10 years

10:06:34    3   ago probably.

10:06:35    4            THE COURT:     And I assume the grocery store is

10:06:39    5   Wright Bros?

10:06:39    6            JUROR KNABENSHUE:      Right.    That was me.

10:06:40    7            THE COURT:     Okay.   Thank you, ma'am.

10:06:42    8            No. 17 is next, Ms. Norris.

10:06:44    9            JUROR NORRIS:     I am Patsy Norris, and I live in

10:06:49   10   Gilmer, Texas, and I have three grown children.            I work at

10:06:53   11   Daddy T's.     I'm a cashier and a cook.       And I've been there

10:07:01   12   five years and nine months.

10:07:03   13            THE COURT:     Ms. Norris, I'm a little bit afraid to

10:07:06   14   ask, but what is Daddy T's?

10:07:12   15            JUROR NORRIS:     It's a convenience store.

10:07:12   16            THE COURT:     Okay.

10:07:15   17            JUROR NORRIS:     I have a high school education.

10:07:17   18            I am divorced.

10:07:18   19            I've never served.

10:07:19   20            THE COURT:     Thank you, ma'am.

10:07:20   21            Next is No. 18, Ms. Price.

10:07:23   22            JUROR PRICE:     Yes, my name is LaCarole Price.          I'm

10:07:28   23   originally from Karnack, Texas, but I live now in Marshall,

10:07:31   24   Texas.   I have two grown sons.       I work at Electrotechnics,

10:07:38   25   short for ELTEC.     We do solar work on school systems.           I
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 33 of 145 PageID #:
                                       17617                                           33



10:07:44    1   have worked there for 25 years.

10:07:46    2            I have a high school education.

10:07:47    3            I am divorced for 12 years.

10:07:49    4            And I have never served on a jury.

10:07:51    5            THE COURT:     What do you do at ELTEC, ma'am?

10:07:55    6            JUROR PRICE:     I do the production work.         I build

10:07:56    7   the system for them to -- for the school system -- I -- I'm

10:08:00    8   sorry.

10:08:00    9            THE COURT:     No, I heard you.

10:08:01   10            JUROR PRICE:     Okay.

10:08:02   11            THE COURT:     Thank you, ma'am.

10:08:03   12            All right.     Next is No. 19.      Ms. Patel.

10:08:08   13            JUROR PATEL:     Hello, my name is Reena Patel.          I

10:08:12   14   live in Marshall, Texas.      I have two children.        I work at

10:08:15   15   the Econo Lodge in Marshall.       It's -- it's -- 14 years.

10:08:19   16            And I did high school and college studies in

10:08:26   17   India.

10:08:26   18            My spouse name is Forest Patel.          He owns motel in

10:08:32   19   Marshall.   It's about like 22 years.

10:08:34   20            And I never do jury.

10:08:36   21            THE COURT:     Thank you, ma'am.

10:08:37   22            Next is No. 20, Ms. Rains.

10:08:40   23            JUROR RAINS:     Glenda Rains.      I live here in

10:08:43   24   Marshall, Texas.     I've got new teeth so everything sounds

10:08:48   25   funny.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 34 of 145 PageID #:
                                       17618                                            34



10:08:48    1            I have three grown children.         I don't work.      I

10:08:51    2   have retired.     My last job I worked for my friend at

10:08:56    3   Adair's Liquor Store in Marshall.         I was a cashier for

10:08:58    4   about a year.     And they shut it down.

10:09:01    5            I did have a high school education.

10:09:04    6            My husband is Bruce.        He worked -- he decided to

10:09:07    7   retire this summer.     So he has been working for 20 years

10:09:11    8   over at Deep South Equipment in Shreveport, Louisiana.                 He

10:09:14    9   was a supervisor.

10:09:16   10            And I have not been on jury duty ever.

10:09:18   11            THE COURT:     All right.     Thank you, Ms. Rains.

10:09:20   12            Next is Panel Member No. 21, Ms. Gleason.

10:09:26   13            JUROR GLEASON:      My name is Barbara Gleason.         I

10:09:30   14   live right down the road in Harleton, Texas.           I have two

10:09:33   15   children.   I am retired, but I do work part time as a

10:09:39   16   substitute teacher at Harleton ISD.         I have worked there

10:09:45   17   since -- off and on since about 2010.

10:09:48   18            I have some college.        I got a certification in

10:09:52   19   surgical technology of which I retired from working 25

10:09:57   20   years in the OR.

10:09:58   21            I'm married to Michael Gleason.          He has -- he

10:10:03   22   retired from Texas Eastman but then kind of worked at

10:10:07   23   Harleton ISD again as a grounds keeper.          So since our

10:10:12   24   youngest graduated in 2018, we both kind of have been just

10:10:16   25   taking it easy.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 35 of 145 PageID #:
                                       17619                                           35



10:10:19    1              THE COURT:   Have you ever served on a jury before?

10:10:23    2              JUROR GLEASON:    I have never served on a jury

10:10:24    3   before.

10:10:24    4              THE COURT:   Okay.     Thank you, Ms. Gleason.

10:10:27    5              Next is No. 22.      Mr. McRight.

10:10:30    6              JUROR MCRIGHT:    My name is Steve McRight.        I live

10:10:32    7   in Omaha, Texas.     I have two children.       I work for Frito

10:10:35    8   Lay in Mt. Pleasant Texas.        I've been there 30 years.

10:10:39    9              THE COURT:   Mr. McRight, hold the microphone a

10:10:41   10   little closer, please.

10:10:43   11              JUROR MCRIGHT:    Okay.    I've been with Frito Lay

10:10:45   12   for 30 years.

10:10:46   13              My background in education is I have an

10:10:48   14   Associate's degree, general degree, from TJC in Tyler.

10:10:52   15              My spouse's name is Tamara, and she's a teacher at

10:10:56   16   Paul Pewitt High School, and she's been a teacher for 35

10:11:00   17   years.

10:11:01   18              I served on a -- one jury here about five years

10:11:05   19   ago.     And it was a civil case, and it was dismissed after

10:11:09   20   the first break, so we really didn't get to hear a lot of

10:11:12   21   it, but it was -- I was picked for the jury, so...

10:11:16   22              THE COURT:   Do you know what they told you the

10:11:18   23   case was about?

10:11:19   24              JUROR MCRIGHT:    Someone slipped and fell at

10:11:21   25   Walmart.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 36 of 145 PageID #:
                                       17620                                            36



10:11:22    1            THE COURT:     Okay.

10:11:22    2            JUROR MCRIGHT:      And they were working on that.

10:11:23    3   They come and told us that they had decided that it should

10:11:27    4   have been in a different court or something, so...

10:11:30    5            THE COURT:     That's fine.     Thank you.     Thank you,

10:11:32    6   sir.

10:11:33    7            All right.     Next is Panel Member No. 23,

10:11:37    8   Ms. Barron.

10:11:38    9            JUROR BARRON:     Good morning.      Yolanda Barron.       I

10:11:40   10   live in Gilmer.     I have two grown children and two bonus

10:11:45   11   grown children.

10:11:46   12            I'm the owner of Spring Hill Storage & Rental

10:11:52   13   Properties for the last four years.

10:11:52   14            High school.

10:11:56   15            Husband is Paul Kelly Barron who has worked over

10:11:59   16   42 years at REMTEX as a superintendent and owner.

10:12:05   17            And no jury service.

10:12:06   18            THE COURT:     All right.     Thank you very much.

10:12:07   19            Next is Panel Member No. 24, Ms. Burns.

10:12:12   20            JUROR BURNS:     My name is Tambree Burns.         And I

10:12:14   21   have no children.     I'm actually a caregiver for my

10:12:18   22   grandparents right now.      I started in August of this year.

10:12:22   23            I have a high school diploma and a phlebotomy

10:12:27   24   certificate with college.

10:12:28   25            My spouse's name is Blake Porter.          He works for
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 37 of 145 PageID #:
                                       17621                                           37



10:12:32    1   B & R Wireline, and that's an oilfield.          He's worked there

10:12:37    2   for two years.

10:12:38    3              And I have never been in a jury case before.

10:12:40    4              THE COURT:     All right.     Thank you, Ms. Burns.

10:12:42    5              Next is Panel Member No. 25.

10:12:45    6              JUROR CLUBB:     Hello.     My name is Sean Clubb.     I'm

10:12:48    7   from Daingerfield, Texas.         I have two grown children.

10:12:51    8   Currently work for Lowe's Home Improvement.           I'm an

10:12:54    9   operations supervisor at the regional distribution center

10:13:00   10   in Mt. Vernon.    I've been there about three and a half

10:13:04   11   years.

10:13:05   12              I'm not married.

10:13:06   13              And I served in the late '90s in Brazoria County

10:13:11   14   as a juror -- juror for traffic court.

10:13:13   15              THE COURT:     All right, sir.     Thank you very much.

10:13:14   16              Next is No. 26, Ms. Jarvis.

10:13:18   17              JUROR JARVIS:     I'm Tracy Jarvis.     And I live in

10:13:22   18   Omaha, Texas.    I have two grown children, a boy and a girl.

10:13:24   19   And I worked at -- I work for Pewitt CISD as a kindergarten

10:13:32   20   teacher.    I've been there for -- going on 16 years.

10:13:34   21              THE COURT:     Ms. Jarvis, could you speak a little

10:13:38   22   louder?    I'm having trouble hearing you.

10:13:41   23              JUROR JARVIS:     Okay.     I've been at Paul Pewitt for

10:13:43   24   16 years as a kindergarten teacher --

10:13:43   25              THE COURT:     Okay.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 38 of 145 PageID #:
                                       17622                                           38



10:13:46    1            JUROR JARVIS:     -- or, well, for the last 16 years

10:13:48    2   it's been kindergarten.      I have a Bachelor's in education.

10:13:51    3            My husband's name is Michael Jarvis.           He works

10:13:54    4   for -- as a sales manager at Top Hat Industries, and he's

10:13:58    5   been there for, I think, 17 or 18 years.          And I was on a

10:14:03    6   criminal case exactly this time last year.

10:14:06    7            THE COURT:     And where was that?

10:14:08    8            JUROR JARVIS:     It was in Morris County, because

10:14:10    9   today is his birthday -- my husband's birthday, and I know

10:14:15   10   that's when I got picked for that jury.

10:14:18   11            THE COURT:     Well, we'll see if it happens again.

10:14:21   12   Thank you.

10:14:21   13            All right.     Next is Panel Member No. No. 27,

10:14:24   14   Mr. Wallace.

10:14:26   15            JUROR WALLACE:      My name is Vance Wallace.        I don't

10:14:29   16   have any kids.    I work at Lakeview Baptist Assembly in Lone

10:14:31   17   Star where I live.     I do, like, personnel management and

10:14:33   18   groundskeeping.    I've worked there for about 13 years.

10:14:37   19            I have an Associate's in general studies from

10:14:42   20   NTCC.

10:14:42   21            I'm unmarried.

10:14:43   22            And I've never served on a jury.

10:14:46   23            THE COURT:     All right.     Thank you very much, sir.

10:14:47   24            Next is No. 28, Mr. Kilgore.

10:14:50   25            JUROR KILGORE:      My name is William Kilgore.         And
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 39 of 145 PageID #:
                                       17623                                           39



10:14:53    1   if you call me William, I might not answer because nobody

10:14:57    2   calls me that; they call me Bill.         I have three grown

10:14:59    3   children.

10:15:01    4             I am retired from the insurance business.           I

10:15:04    5   worked in the insurance business for 35 years, retired from

10:15:07    6   that.    I am a local business owner here in town.

10:15:13    7             I have a high school diploma and some college.

10:15:16    8             My wife's name is Rhonda.       She is a retired

10:15:20    9   registered nurse.      She did that for 25-plus years.         She

10:15:26   10   does some part-time work for a local eye doctor here now.

10:15:30   11             And I had some prior jury service in Judge

10:15:34   12   Ammerman's court for a traffic ticket.

10:15:38   13             THE COURT:     All right.    Mr. Kilgore, when you say

10:15:40   14   you were in the insurance business, were you in sales or

10:15:42   15   were you in adjusting or what did you do?

10:15:44   16             JUROR KILGORE:     Sales.

10:15:45   17             THE COURT:     Sales.   Okay.   Thank you, sir.

10:15:47   18             All right.     Next is Panel Member No. 29.

10:15:50   19             JUROR FRASE:     I'm Larry Frase.     I live in

10:15:54   20   Longview, Texas.     I work for Texas Oncology.        I'm a medical

10:15:58   21   oncologist/hematologist.      I've worked there for about 23

10:16:00   22   years.

10:16:00   23             I have a Bachelor's degree in chemistry from

10:16:03   24   Baylor University, and I went to medical school at the

10:16:05   25   University of Texas Southwestern Medical School in Dallas.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 40 of 145 PageID #:
                                       17624                                           40



10:16:09    1            My wife is Debra.      She's a housewife.

10:16:12    2            And I've served in a criminal jury maybe 25 years

10:16:16    3   ago in Gregg County.

10:16:17    4            THE COURT:     All right.     Thank you, Dr. Frase.

10:16:20    5            Next is Panel Member No. 30, Ms. Peterson.

10:16:23    6            JUROR PETERSON:      My name is Yvonne Peterson.         I

10:16:27    7   live in Linden, Texas.      I have one child.       I work at

10:16:30    8   Ameripack Foods -- just started working there.

10:16:33    9            Graduated from high school.

10:16:34   10            I don't -- I've never been married.

10:16:35   11            And I never served on a jury.

10:16:39   12            THE COURT:     Tell me, ma'am -- tell me, ma'am, what

10:16:41   13   do you do at Ameripack Foods?

10:16:44   14            JUROR PETERSON:      Production.

10:16:45   15            THE COURT:     Production.

10:16:46   16            JUROR PETERSON:      Production.

10:16:47   17            THE COURT:     Thank you, ma'am.

10:16:48   18            All right.     Next is No. 31, Mr. Nelson.

10:16:51   19            JUROR NELSON:     Name is Owen Nelson.        I have one

10:16:55   20   grown son and one granddaughter.        I work at a trucking

10:17:00   21   logistics and warehouse facility in Longview.            I've been

10:17:03   22   there probably -- it will be six years this January.

10:17:08   23            I got a high school and some college, mainly

10:17:11   24   technical.

10:17:13   25            My wife's name is Betty.        She worked at various
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 41 of 145 PageID #:
                                       17625                                           41



10:17:18    1   schools in the area as a cafeteria cook.          She retired,

10:17:24    2   worked there for 20 some-odd years.

10:17:28    3            Prior jury duty, criminal case, Upshur County,

10:17:35    4   about seven years ago.

10:17:36    5            THE COURT:     All right, sir.      Thank you,

10:17:38    6   Mr. Nelson.

10:17:38    7            Next is No. 32, Ms. Livingston.

10:17:41    8            JUROR LIVINGSTON:      My name is Mishelle Livingston.

10:17:44    9   I live in Daingerfield.      I have no children.       I work at

10:17:51   10   Lakes Regional Mental Health Clinic in Mt. Pleasant as a

10:17:54   11   medical receptionist, and I also am a reserve deputy at

10:17:58   12   Titus County Sheriff's Office.        Been at Lakes Regional

10:18:02   13   about four years, Titus County for eight years.

10:18:02   14            I have some college.       I have a peace officer's

10:18:07   15   certificate and EMT certificate.

10:18:08   16            My husband's name is John Livingston.            He works at

10:18:13   17   Titus County Sheriff's Office as chief deputy for about 21

10:18:17   18   years.

10:18:17   19            And about 20 years ago I served on a criminal case

10:18:21   20   in Titus County.

10:18:22   21            THE COURT:     That's your only jury service?

10:18:24   22            JUROR LIVINGSTON:      Yes, sir.

10:18:25   23            THE COURT:     Thank you, ma'am.

10:18:26   24            Next is No. 33, Mr. Baker.

10:18:28   25            JUROR BAKER:     My name is Caleb Baker.         I live in
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 42 of 145 PageID #:
                                       17626                                           42



10:18:32    1   Pittsburg, Texas.       I work at Pittsburg Steel as a

10:18:36    2   programming and head of IT.       I've been there about three

10:18:36    3   years now.     I started there when I graduated college from

10:18:39    4   Texas A&M Commerce with my computer science degree.

10:18:45    5              My wife's name is Tori.       She's currently in school

10:18:48    6   to be a teacher right now.       She's been there for three

10:18:51    7   years, about, so she's graduating this year.

10:18:53    8              And I've never served on a jury before.

10:18:55    9              THE COURT:    All right.    Thank you.

10:18:56   10              Next is No. 34, Ms. McClain.

10:18:59   11              JUROR MCCLAIN:    My name is Kathy McClain.        I live

10:19:02   12   in Gilmer, Texas.       I have no children.     I have two

10:19:06   13   stepchildren.     I was employed as an elementary classroom

10:19:11   14   teacher, and I'm retired now.         And I did it for 32 years.

10:19:15   15              I have a Master's of Education and specialty is

10:19:20   16   supervision.

10:19:21   17              My husband's name is James.       He was a postal clerk

10:19:26   18   for the United States Postal Service for 36 years.

10:19:29   19              And I've never had any prior jury service.          I was

10:19:32   20   selected, but both the cases I was chosen for were settled

10:19:37   21   out of court.

10:19:39   22              THE COURT:    All right.    Thank you very much.

10:19:40   23              Next is No. 35, Mr. Galusha.

10:19:42   24              JUROR GALUSHA:    Yes, sir.     My name is Keith

10:19:45   25   Galusha.     I have five children, two are grown.         My place of
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 43 of 145 PageID #:
                                       17627                                            43



10:19:48    1   employment is the City of Longview.         I'm the supervisor of

10:19:51    2   the street department.      As of tomorrow, I've been there 18

10:19:56    3   years.

10:19:56    4            My education is high school.         I served four years

10:20:00    5   active duty in the Marine Corps.

10:20:02    6            My spouse's name is Elizabeth.         She is the -- my

10:20:06    7   homemaker and the educator of our children.           And she's put

10:20:09    8   up with me for 20 years.

10:20:11    9            My prior jury -- jury service is traffic court in

10:20:14   10   the City of Longview.

10:20:15   11            THE COURT:     How long ago was that?

10:20:17   12            JUROR GALUSHA:      10 years ago.

10:20:18   13            THE COURT:     All right.     Thank you very much.

10:20:19   14            Next is No. 36, Ms. Oliver.

10:20:23   15            JUROR OLIVER:     My name is Virginia Oliver.         I live

10:20:26   16   here in Marshall, Texas.      I have one grown stepchild.          I

10:20:29   17   work at Walmart.     I have held various positions there.              I'm

10:20:33   18   currently in the vision center as an optician.            I've been

10:20:36   19   there for 32 years.

10:20:38   20            I have a high school diploma.

10:20:41   21            My spouse's name is Steve.        He retired from Radio

10:20:46   22   Shack with 20-plus years.       He currently is a driver for an

10:20:49   23   oversized escort service.

10:20:52   24            And I've done one criminal case about five years

10:20:55   25   ago here in Harrison County.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 44 of 145 PageID #:
                                       17628                                           44



10:20:56    1             THE COURT:    Thank you very much, ma'am.

10:20:57    2             Next is No. 37, Ms. Strawn.

10:21:02    3             JUROR STRAWN JACKSON:       It's Jackson.

10:21:04    4             THE COURT:    Jackson.     Okay.   Thank you.

10:21:05    5             JUROR STRAWN JACKSON:       My name is Malena Jackson.

10:21:07    6   I live in Hughes Springs.       I've lived there going on 22

10:21:10    7   years now.    I work for the Springs Nursing Center.           I'm the

10:21:14    8   environmental specialist.       I'm the housekeeping laundry

10:21:17    9   supervisor basically.      Been doing nursing home work for 33

10:21:20   10   years.    I got one living child and one deceased child.

10:21:24   11             Divorced.

10:21:25   12             And never done jury service.

10:21:27   13             THE COURT:    All right.     Thank you very much,

10:21:29   14   ma'am.

10:21:29   15             Next is No. 38, Ms. Neal.

10:21:33   16             JUROR NEAL:    My name is Verna Neal.        I live in

10:21:36   17   Queen City, Texas.      I have three children, three

10:21:40   18   grandchildren.

10:21:41   19             THE COURT:    Ms. Neal, could you -- Ms. Neal, could

10:21:42   20   you hold the microphone up?

10:21:44   21             JUROR NEAL:    Oh, I'm sorry.

10:21:45   22             THE COURT:    That's fine.

10:21:46   23             JUROR NEAL:    My last place I worked -- I worked --

10:21:48   24   I retired from Bloomburg High School ISD as a cafeteria

10:21:56   25   worker.    And I live -- I worked there for five years before
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 45 of 145 PageID #:
                                       17629                                           45



10:21:59    1   I retired.

10:22:00    2            I have some -- I graduated from Brightstar High

10:22:07    3   School in Brightstar, Arkansas.        I have a college degree.

10:22:11    4            My spouse's name is Edward Louis Neal.           He retired

10:22:15    5   from Cooper Tire in Texarkana, Arkansas.          He had worked

10:22:21    6   there for over 20-plus years.

10:22:23    7            I have had some service -- jury service for

10:22:27    8   less -- oh, about 20 some-odd years or longer.

10:22:30    9            THE COURT:     Where was that, ma'am?

10:22:32   10            JUROR NEAL:     In Cass County.

10:22:33   11            THE COURT:     All right.     Do you remember if it was

10:22:34   12   a civil case or a criminal case?

10:22:36   13            JUROR NEAL:     One of them was a civil case, because

10:22:41   14   they were suing someone.

10:22:42   15            THE COURT:     But it's been over 20 years?

10:22:46   16            JUROR NEAL:     It's been over 20-plus years, I know.

10:22:48   17            THE COURT:     Okay.   Thank you, Ms. Neal.

10:22:50   18            JUROR NEAL:     Uh-huh.

10:22:51   19            THE COURT:     Next is No. 39, Mr. Martin.

10:22:54   20            JUROR MARTIN:     My name is Walter Martin.         I live

10:22:57   21   in Hughes Springs.     No children.     Retired from Exxon Mobil

10:23:01   22   after 30 years, but I'm back working contract in accounting

10:23:04   23   on -- working from home, so doing some special project work

10:23:08   24   for them.    Same thing I did before I retired, really, but

10:23:12   25   been doing that for two years.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 46 of 145 PageID #:
                                       17630                                           46



10:23:16    1            I got a BBA in accounting.

10:23:18    2            My spouse's name is Jill Martin.          She's a retired

10:23:22    3   accountant also.     She did payroll accounting for central --

10:23:28    4   it was the last place she worked, and retired back in 2011

10:23:30    5   or something like that.

10:23:34    6            And prior jury service, 30 years ago on a criminal

10:23:37    7   case, Morris County; 20-something years ago in Dallas

10:23:41    8   County; and a civil case with Bank of America; and then

10:23:46    9   another civil case in Midland that got -- like one of the

10:23:49   10   other ladies said, we got ready to go to trial, and they

10:23:52   11   settled out of court.

10:23:54   12            THE COURT:     All right.     Thank you, Mr. Martin.

10:23:56   13            Next is No. 40, Mr. Ball.

10:23:59   14            JUROR BALL:     My name is Michael Ball.        I live in

10:24:04   15   Jefferson, Texas.     I have two sons, two daughters.          I'm

10:24:09   16   employed with Ryder Truck Rentals in Texarkana, Arkansas.

10:24:15   17   I've been with them for 36 years.

10:24:17   18            I did not graduate high school.          I went to 11th

10:24:20   19   grade.

10:24:21   20            My spouse's name is Josie.        She's employed with

10:24:25   21   the First National Bank in Jefferson, Texas.           She's a loan

10:24:29   22   processor.   She's been there for 15 years.

10:24:32   23            And I have no prior jury service.

10:24:34   24            THE COURT:     All right.     Thank you, Mr. Ball.

10:24:37   25            Thank you very much, ladies and gentlemen.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 47 of 145 PageID #:
                                       17631                                           47



10:24:42    1            Now, I need to say a couple more things to you

10:24:46    2   before I turn the questioning over to the lawyers.

10:24:49    3            The jurors that will be selected to serve in this

10:24:52    4   case will serve in the role as the judges of the facts, and

10:24:58    5   the jurors will make the sole determination about what the

10:25:00    6   facts are in this case.

10:25:01    7            My job as the Judge is to rule on questions of

10:25:05    8   law, evidence, and procedure; to maintain the decorum of

10:25:09    9   the courtroom; and to oversee the flow of the evidence in

10:25:11   10   the trial.

10:25:13   11            Also, I want to say a couple things to you about

10:25:15   12   our judicial system that I hope will put things in a proper

10:25:19   13   perspective.    In every jury trial, including this one,

10:25:24   14   besides the parties themselves, there are always three

10:25:26   15   participants, the jury, the judge, and the lawyers.

10:25:31   16            With regard to the lawyers, I think it's important

10:25:34   17   for each of you to understand that our American judicial

10:25:39   18   system is an adversary system, which simply means that

10:25:42   19   during the trial of each case, the parties will seek to

10:25:47   20   present their respective cases to the jury in the very best

10:25:51   21   light possible.

10:25:51   22            Now, it's no surprise to any of you that lawyers

10:25:55   23   are sometimes criticized in the media and in the public,

10:25:59   24   but the Court's observed that at least some of that

10:26:01   25   criticism comes from a basic misunderstanding of our
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 48 of 145 PageID #:
                                       17632                                           48



10:26:05    1   adversary system in which the lawyers act as competing

10:26:09    2   advocates for the parties.       And as an advocate, a lawyer is

10:26:14    3   ethically and legally obligated to zealously assert his or

10:26:21    4   her client's position under the rules of our adversary

10:26:24    5   system.

10:26:24    6             And by presenting the best case possible for their

10:26:27    7   clients, the lawyers hopefully will enable the jury to

10:26:30    8   better weigh the relevant evidence to determine the truth

10:26:34    9   and arrive at a just verdict based on that evidence.

10:26:37   10             Now, this American system of justice has served

10:26:41   11   our country well for over 200 years, and America's lawyers

10:26:45   12   have always been and will continue to be an indispensable

10:26:50   13   part of that process.

10:26:51   14             So as we go forward, even though it's possible

10:26:55   15   over the course of this trial I might frown or even grumble

10:26:59   16   at the lawyers from time to time, it's simply because I'm

10:27:01   17   trying to make sure that their advocacy doesn't get outside

10:27:05   18   the bounds of our adversary system and the rules of the

10:27:11   19   court.

10:27:12   20             But please keep in mind, ladies and gentlemen,

10:27:14   21   they are doing their jobs, and I think it's important for

10:27:16   22   all of you to be aware of that as we go forward.

10:27:19   23             Also, ladies and gentlemen, I want you to

10:27:21   24   understand as we go forward, I am going to do my very best

10:27:24   25   to make sure that no one on the jury has any idea about
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 49 of 145 PageID #:
                                       17633                                           49



10:27:29    1   what I think about the evidence in this case, because

10:27:33    2   evaluating the evidence and determining what the facts are

10:27:36    3   in this case is the -- is the job of the jury.            It's not my

10:27:40    4   job.

10:27:40    5            So you -- if you're selected to serve on this

10:27:44    6   jury, you should not take anything you think you hear or

10:27:48    7   see as coming from me as something to take into account in

10:27:51    8   making your ultimate decision about what the facts are in

10:27:54    9   this case.

10:27:56   10            All right.     At this time, the lawyers are going to

10:27:59   11   examine the panel from the podium.         We'll begin with the

10:28:03   12   Plaintiff.

10:28:03   13            Ms. Smith, you may address the panel on behalf of

10:28:06   14   the Plaintiff.

10:28:07   15            MS. SMITH:     Thank you, Your Honor.

10:28:07   16            THE COURT:     Would you like a warning on your time?

10:28:10   17            MS. SMITH:     Your Honor, if I may have a warning at

10:28:12   18   five minutes and one minute, please.

10:28:14   19            THE COURT:     All right.     You may proceed when

10:28:16   20   you're ready.

10:28:17   21            MS. SMITH:     Thank you.

10:28:17   22            May it please the Court.

10:28:32   23            THE COURT:     Please proceed.

10:28:33   24            MS. SMITH:     Good morning, everyone.        Again, my

10:28:37   25   name is Melissa Smith, and I'm here today representing the
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 50 of 145 PageID #:
                                       17634                                           50



10:28:40    1   Plaintiff, GREE.

10:28:41    2              Now, the first thing I'm going to do and probably

10:28:44    3   the most important thing I'll do all day is thank you for

10:28:46    4   your service on behalf of my client.

10:28:50    5              I looked yesterday, some of you are coming from as

10:28:54    6   far as Omaha and Big Sandy and Gilmer.          And when I woke up

10:28:58    7   this morning when I was getting ready, it was pouring down

10:29:03    8   rain.     And so I know some of you didn't have a very easy

10:29:03    9   commute this morning.

10:29:04   10              I also know that even before your service actually

10:29:06   11   started, even before you got here today -- because you

10:29:09   12   filled out those pretty lengthy questionnaires for us -- I

10:29:12   13   know that doing these things takes time away from your

10:29:16   14   friends, your family, and your work.         And on behalf of my

10:29:19   15   client, we appreciate it.

10:29:20   16              Now, you all have been generous in answering a few

10:29:25   17   personal questions about yourself, and I'm going to have a

10:29:26   18   few more questions for you, but before I dive into those,

10:29:28   19   I'll tell you a little bit about myself.

10:29:30   20              I went to University of Texas at Austin undergrad,

10:29:35   21   and then, like Judge Gilstrap, I went on to Baylor Law

10:29:39   22   School.     That was about 23 years ago.

10:29:41   23              From Baylor Law School, I moved to Jefferson,

10:29:44   24   Texas.     I still live in Jefferson, Texas.        I started

10:29:47   25   practicing law here in Marshall, Texas.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 51 of 145 PageID #:
                                       17635                                           51



10:29:49    1            My boss, the gentleman that hired me, his name is

10:29:52    2   Gil Gillam.   We -- after about eight years, I turned into

10:29:56    3   his law partner instead of having him as my boss.             And

10:30:01    4   we've actually practiced together for each of my 23 years.

10:30:05    5   Our law firm is Gillam & Smith.        And some of you may have

10:30:08    6   seen it when you drive to this courthouse.           It's the old

10:30:11    7   yellow Victorian building that sits right behind this

10:30:15    8   courthouse.

10:30:15    9            Personally, I am married.        My husband is mostly --

10:30:18   10   I say mostly retired law enforcement.          He still holds his

10:30:21   11   commission.   But we have a seven-year-old girl in second

10:30:25   12   grade and a nine-year-old boy in fourth grade.            And so even

10:30:28   13   though he holds that commission, for the last few months,

10:30:31   14   he's been mostly homeschooling our kids until we could

10:30:34   15   finally get them back in school.

10:30:36   16            Now, His Honor gives us about three minutes to

10:30:42   17   introduce -- to further introduce our client to you and our

10:30:45   18   case.   And so I'm going to take that opportunity.

10:30:47   19            Our client, again, is GREE, and that's G-R-E-E.

10:30:51   20   It's just like green without the N.         I don't want anybody

10:30:56   21   to get confused that it's not the air conditioning company

10:30:59   22   by the same name that's fairly common.          GREE is actually a

10:31:03   23   pioneering video game and entertainment company based out

10:31:07   24   of Tokyo, Japan.

10:31:09   25            GREE has about 1,700 employees, but more
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 52 of 145 PageID #:
                                       17636                                           52



10:31:14    1   interestingly, GREE has about a few over 1,500 patents and

10:31:19    2   patent applications worldwide.

10:31:21    3            And so, to understand how they came to having that

10:31:25    4   many patents and the history of GREE's innovation, you

10:31:29    5   actually have to go back -- and some of you are young, you

10:31:32    6   might not be able to do this, but I can, you have to go

10:31:35    7   back to the early 2000s and look at what was happening in

10:31:38    8   2000 -- in the early 2000s with social media.

10:31:42    9            It was just kicking off, and I think some of you

10:31:44   10   will remember MySpace.      That may ring a bell.        I see

10:31:48   11   some -- some heads shaking.

10:31:50   12            No. 7.

10:31:52   13            And video gaming at that time, for those of you

10:31:54   14   with grown kids, you can probably look back to that time

10:31:57   15   and remember video games were always on consoles, your Xbox

10:32:01   16   or your Nintendo.     Playing multi-player games meant you

10:32:05   17   were sitting beside your buddy and you both had a control.

10:32:08   18            Games were expensive, too.        I was -- you know, I'd

10:32:11   19   asked my parents for a game, and, you know, if I was lucky

10:32:15   20   enough to go to GameStop or Walmart or something like that,

10:32:18   21   they weren't -- they certainly weren't the price of games

10:32:22   22   nowadays.   They would be 40 and $50.00.

10:32:24   23            And so GREE saw that, and GREE came along and they

10:32:29   24   actually started -- the company started as a social media

10:32:32   25   platform in Japan in 2004.       But they saw an opportunity to
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 53 of 145 PageID #:
                                       17637                                           53



10:32:36    1   create kind of a brand-new way of communicating through

10:32:40    2   multi-player social video games, played on multi -- on

10:32:49    3   mobile devices.

10:32:49    4            And whether coincidence or not, the timing was

10:32:53    5   unbelievable because that was right at about the time that

10:32:57    6   smartphones were gaining in popularity.

10:33:00    7            And so GREE went on to release the first mobile

10:33:03    8   social game, and that was in 2007.         It was actually a

10:33:07    9   fishing game called Fishing Star.         And that gives you a

10:33:11   10   little -- a little history of GREE.

10:33:12   11            So you ask why -- why are we here today?            It's --

10:33:15   12   now you heard we've got a patent case on our hands.             It's a

10:33:17   13   patent case where five U.S. patents that were awarded to

10:33:23   14   GREE are at issue.

10:33:25   15            Now, the patents in this case, we're going to fast

10:33:28   16   forward from that history of GREE that I gave you, and the

10:33:30   17   patent -- the five patents, the U.S. patents GREE has in

10:33:34   18   this case are some of their more recent inventions, and

10:33:40   19   they're inventions that actually -- I call it increase user

10:33:45   20   engagement in something called freemium games.

10:33:49   21            And some of you in your questionnaires had some

10:33:50   22   mention of freemium games.       So some of you are familiar

10:33:52   23   with those.

10:33:55   24            Long gone are the days where you go to GameStop

10:33:58   25   and pay $50.00 for the game, get it home, decide you don't
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 54 of 145 PageID #:
                                       17638                                           54



10:34:01    1   really like it and you wasted $50.00.

10:34:04    2            Now we have the luxury of trying -- trying before

10:34:06    3   you buy many, many games.       They're free on our mobile

10:34:09    4   devices, and then you have an opportunity to -- to pay some

10:34:13    5   extra money to gain additional features or additional

10:34:17    6   functions and services with those games.

10:34:19    7            And that's what GREE's technology and their

10:34:23    8   inventions and the five U.S. patents relate to.

10:34:26    9            So we're here because it's our position that

10:34:30   10   Supercell, sitting here at the Defense table, is

10:34:33   11   trespassing or is using each of our five patents without

10:34:37   12   permission.   And they're doing that through selling games

10:34:41   13   in the U.S. called Clash of Clans, Clash Royale, and Brawl

10:34:48   14   Stars.

10:34:48   15            We believe that Supercell has, quite frankly, and

10:34:53   16   I don't -- I don't think anyone is going to dispute this,

10:34:56   17   has made a tremendous amount of money from these games.

10:34:59   18            So our case is first going to involve showing you

10:35:04   19   that Supercell has trespassed on our patents, and the

10:35:07   20   second thing we're going to do is sort through that

10:35:09   21   tremendous amount of money and try to figure out what

10:35:12   22   portion of that money is due to GREE's five U.S. patents.

10:35:18   23            THE COURT:     We need to proceed with specific

10:35:20   24   questions.

10:35:21   25            MS. SMITH:     Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 55 of 145 PageID #:
                                       17639                                           55



10:35:21    1            Now, just like life, lawsuits aren't one size fits

10:35:27    2   all.   So what I'm going to do is I'm going to ask you some

10:35:30    3   questions now, as the Judge just told you, to get to know

10:35:33    4   you better and to try to figure out for a reason personal,

10:35:38    5   religious, life experience, you might not be the best fit

10:35:42    6   for this case.

10:35:42    7            And sometimes jurors tell me I'm really -- I was

10:35:45    8   really hesitant to offer this opinion or to tell you this,

10:35:48    9   and I'll tell you, if you're not the best fit for this

10:35:51   10   case, I would rather know today than after you have to

10:35:54   11   serve on a jury and I find that out a week later.

10:35:57   12            And I see some of you shaking your heads, and so I

10:36:00   13   appreciate that.

10:36:00   14            I'm going to start with an easy question, and I'm

10:36:03   15   go to ask you if any of you -- you heard the introductions

10:36:06   16   in court today -- if any of you knew anybody sitting at the

10:36:13   17   table of Defense counsel.       And when I say "know," I mean in

10:36:16   18   the broadest sense.

10:36:16   19            I heard some of you folks are from Gilmer.

10:36:20   20   Mr. Dacus is originally from -- from Gilmer.           He lives in

10:36:23   21   Tyler now.   He's married to another lawyer, Shannon Dacus.

10:36:26   22   By a showing of hands, does anyone know Mr. Dacus?             I don't

10:36:31   23   see any hands.

10:36:32   24            Now, there's some other attorneys at the table

10:36:35   25   with Mr. Dacus, Mr. Mike Sacksteder and Mr. Bryan Kohm, and
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 56 of 145 PageID #:
                                       17640                                           56



10:36:41    1   they're here all the way from San Francisco.           Does anyone

10:36:43    2   know these two gentlemen?       Thank you.

10:36:45    3            Similar question about -- about jurors.            Did

10:36:51    4   anybody show up today for jury duty and know someone else

10:36:55    5   on the panel?    If you could raise your hand if that's the

10:36:57    6   case.   This is always amazing to me.        It reminds me what a

10:37:02    7   small community we have.

10:37:03    8            All right.     I'm going to start with Ms. Smith, and

10:37:08    9   unfortunately for you we share a name and you're No. 1.                So

10:37:08   10   I'm going to call on you probably a good bit over this time

10:37:12   11   and I apologize in advance.

10:37:15   12            But, Ms. Smith, if you could tell me who you knew

10:37:18   13   coming in today.

10:37:19   14            JUROR SMITH:     Well, there's several.        I worked

10:37:22   15   with the lady -- the juror, No. 4, I think.           I worked with

10:37:25   16   her for several years.

10:37:26   17            MS. SMITH:     Ms. Derrick?

10:37:27   18            JUROR SMITH:     Uh-huh.

10:37:28   19            MS. SMITH:     And where did you guys work together?

10:37:30   20            JUROR SMITH:     North East Texas Credit Union.

10:37:32   21            MS. SMITH:     Thank you.

10:37:33   22            JUROR SMITH:     And I know Ms. Jones.

10:37:35   23            MS. SMITH:     Okay.   How do you know Ms. Jones?

10:37:37   24            JUROR SMITH:     She -- my son and my daughter both

10:37:39   25   went through high school there.        My son actually worked at
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 57 of 145 PageID #:
                                       17641                                            57



10:37:40    1   the high school with her for a little bit, and my sister

10:37:41    2   works there at the school district, also.

10:37:44    3              MS. SMITH:     And that's in Hallsville or Harleton,

10:37:45    4   I can't remember?

10:37:46    5              JUROR SMITH:     No, that's Hughes Springs.

10:37:48    6              MS. SMITH:     Hughes Springs, I apologize.

10:37:48    7              JUROR SMITH:     Uh-huh.

10:37:50    8              MS. SMITH:     Okay.     Okay.

10:37:51    9              JUROR SMITH:     And the others I recognize names,

10:37:54   10   but I don't really know them.

10:37:55   11              MS. SMITH:     Okay.     They may help you out on that.

10:37:57   12              JUROR SMITH:     Okay.

10:37:58   13              MS. SMITH:     Thank you.        Thank you, Ms. Smith.

10:37:59   14              All right.     Other hands of people that we haven't

10:38:04   15   discussed with Ms. Smith -- I don't need to hear from

10:38:07   16   Ms. Derrick again, but I see one -- Juror No. 25,

10:38:14   17   Mr. Clubb?

10:38:15   18              JUROR CLUBB:     No. 27 is my nephew.

10:38:18   19              MS. SMITH:     All right.        All right.   What are the

10:38:20   20   chances?     Thank you.    I won't ask you how long you've known

10:38:23   21   him then.     I'll skip that question.

10:38:25   22              All right.     Anybody else?        No. 16?

10:38:32   23              JUROR KNABENSHUE:        I know Ms. Gleason right back

10:38:36   24   here.   We -- we worked at the high school together.

10:38:36   25              THE COURT:     Ma'am, would you mind standing up?
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 58 of 145 PageID #:
                                       17642                                           58



10:38:38    1             JUROR KNABENSHUE:       Oh, I'm sorry.

10:38:39    2             THE COURT:     That's fine.     And do you mind pulling

10:38:42    3   your mask down?

10:38:45    4             JUROR KNABENSHUE:       Barbara Gleason -- Barbara

10:38:45    5   Gleason --

10:38:45    6             THE COURT:     Do you mind --

10:38:48    7             JUROR KNABENSHUE:       -- works for Harleton also, and

10:38:50    8   I've worked with her -- there, I'll get it right in a

10:38:54    9   minute.

10:38:55   10             THE COURT:     Thank you.

10:38:56   11             JUROR KNABENSHUE:       I do this daily.     I've worked

10:38:56   12   with Barbara Gleason at the Harleton High School.             That's

10:39:00   13   the only one I know.

10:39:01   14             THE COURT:     Thank you very much.

10:39:01   15             MS. SMITH:     Thank you, Ms. Knabenshue.

10:39:03   16             Anybody else that I missed?

10:39:05   17             Juror No. 14?

10:39:09   18             JUROR EHRLISH:     I know Tracy Jarvis.

10:39:14   19             MS. SMITH:     Okay.

10:39:14   20             JUROR EHRLISH:     I know Tracy Jarvis.       She's a --

10:39:14   21   she's a high school friend.

10:39:15   22             THE COURT:     Ma'am?

10:39:16   23             JUROR EHRLISH:     I'm sorry.

10:39:16   24             JUROR SMITH:     One more -- one more time,

10:39:17   25   everybody.   Please stand up, please pull your mask down,
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 59 of 145 PageID #:
                                       17643                                           59



10:39:21    1   and please --

10:39:23    2             JUROR EHRLISH:     I know him --

10:39:23    3             MS. SMITH:    Okay.   So you know Ms. Jarvis, No. 26,

10:39:23    4   from -- you graduated with her?

10:39:23    5             JUROR EHRLISH:     High school, uh-huh.

10:39:28    6             MS. SMITH:    Okay.   And who is the second one?         I

10:39:30    7   apologize.

10:39:30    8             JUROR EHRLISH:     Steve McRight.

10:39:32    9             MS. SMITH:    And how do you know Mr. McRight?

10:39:32   10             JUROR EHRLISH:     Just -- just knowing him, going to

10:39:34   11   church.

10:39:34   12             MS. SMITH:    Just growing up, okay.       Thank you.

10:39:36   13             THE COURT:    And let me interrupt for just a

10:39:38   14   second.     Just so we don't have to repeat the instructions,

10:39:40   15   please wait until you get the microphone, please stand up,

10:39:43   16   please pull your mask down or take it off, answer the

10:39:47   17   question, put your mask back on, hand the microphone back,

10:39:51   18   and have a seat.     Please do that with each answer to each

10:39:55   19   question.

10:39:55   20             Okay.   Ms. Smith, please continue.

10:39:57   21             MS. SMITH:    Thank you, Your Honor.

10:39:59   22             All right.    When you arrived today, you heard a

10:40:02   23   little bit about the parties in the case, and they were

10:40:04   24   also listed in your questionnaire.

10:40:05   25             The Defendant here that's being accused of
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 60 of 145 PageID #:
                                       17644                                           60



10:40:08    1   infringement and trespass is Supercell.          Prior to coming in

10:40:12    2   today, had any of you ever heard of Supercell?            Showing of

10:40:17    3   hands?

10:40:18    4            Okay.    Jury No. 33, Mr. Baker?       Tell me a little

10:40:24    5   bit about what you know about Supercell.

10:40:28    6            JUROR BAKER:     I was in high school I guess at the

10:40:30    7   time Clash of Clans came out, and I played it with a bunch

10:40:33    8   of friends in high school.

10:40:34    9            MS. SMITH:     Okay.

10:40:34   10            JUROR BAKER:     That's about it.

10:40:35   11            MS. SMITH:     When was the last time you played

10:40:37   12   Clash of Clans?

10:40:37   13            JUROR BAKER:     Maybe a year ago, maybe a year and a

10:40:41   14   half ago.

10:40:41   15            MS. SMITH:     Thank you, sir.

10:40:42   16            And, Ms. Smith, I may not have gotten this right,

10:40:45   17   but I saw on your questionnaire you might have said your

10:40:49   18   son played Clash of Clans; is that correct?

10:40:50   19            JUROR SMITH:     Yes, ma'am.

10:40:51   20            MS. SMITH:     Did you ever play with him -- I -- I

10:40:54   21   apologize, I'm not waiting for the mic, Your Honor.

10:40:57   22            THE COURT:     We need a -- we need a verbal answer

10:40:59   23   so we can get it on the record.

10:41:02   24            JUROR SMITH:     My son did say that he played.          I

10:41:04   25   didn't have a clue that it was Supercell.           And I did not
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 61 of 145 PageID #:
                                       17645                                           61



10:41:08    1   play with him.     That is not my --

10:41:08    2              MS. SMITH:     So you're not coming into the

10:41:10    3   courtroom with any special knowledge of the game?

10:41:12    4              JUROR SMITH:     No.

10:41:13    5              MS. SMITH:     Thank you.   Thank you, ma'am.

10:41:14    6              Now, I'm going to switch up the question a little

10:41:16    7   bit.     I was surprised at how many of you had somewhat

10:41:21    8   negative opinions of video games generally in filling out

10:41:26    9   your questionnaires.

10:41:27   10              And so as you can imagine, that's something that

10:41:29   11   might concern me because I represent a game maker.             The bad

10:41:33   12   news for those of you that have negative opinions is

10:41:37   13   there's game makers on both sides.

10:41:39   14              So if I could have a showing of hands -- and I'm

10:41:41   15   going to start on Ms. Smith's row, the front row, of those

10:41:44   16   of you that have generally a negative opinion of video

10:41:46   17   games.

10:41:46   18              Anyone on the front row?

10:41:48   19              Ms. Hopkins, I haven't -- I know you're not

10:41:55   20   raising your hand, but I haven't yet spoken with you.

10:42:00   21              May she have the mic, please?

10:42:05   22              COURT SECURITY OFFICER:      Which number?

10:42:06   23              MS. SMITH:     I'm sorry, 2 -- No. 2.

10:42:09   24              Ms. Hopkins, do you have an opinion one way or

10:42:11   25   another that you come into the courtroom with about video
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 62 of 145 PageID #:
                                       17646                                           62



10:42:14    1   games?

10:42:15    2            JUROR HOPKINS:       No, not at all.

10:42:16    3            MS. SMITH:     No?     Okay.

10:42:16    4            JUROR HOPKINS:       I mean --

10:42:17    5            MS. SMITH:     Have you spent any time playing them?

10:42:20    6            JUROR HOPKINS:       Yes, I play them.     I play them

10:42:22    7   with my daughter.

10:42:22    8            MS. SMITH:     Okay.     How old is your daughter?

10:42:25    9            JUROR HOPKINS:       She's 27.

10:42:26   10            MS. SMITH:     Okay.     What games do you guys play

10:42:27   11   together?

10:42:28   12            JUROR HOPKINS:       Every game.    I can't think of all

10:42:29   13   the names.   We play a lot of games together.

10:42:30   14            MS. SMITH:     Do you mostly play consoles, or do you

10:42:33   15   do the social gaming --

10:42:34   16            JUROR HOPKINS:       Both.

10:42:35   17            MS. SMITH:     Okay.     So you're familiar with playing

10:42:37   18   games using mobile iPad --

10:42:39   19            JUROR HOPKINS:       PlayStation, Xbox, we play all of

10:42:42   20   those.

10:42:42   21            MS. SMITH:     Okay.     And mobile devices, as well?

10:42:44   22            JUROR HOPKINS:       Yes.

10:42:45   23            MS. SMITH:     Thank you.      I apologize for calling on

10:42:49   24   you, but I appreciate it.

10:42:50   25            MS. HOPKINS:     No problem.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 63 of 145 PageID #:
                                       17647                                           63



10:42:50    1            MS. SMITH:     All right.     Let's go to the second

10:42:51    2   row.   I will call it Juror No. 7, Ms. Griffin's row.

10:42:55    3   Anybody on that second row that has generally kind of a

10:42:58    4   negative opinion of video games?

10:43:02    5            Juror No. 8, Ms. Jones?        Why don't you tell me

10:43:07    6   where that opinion comes from.

10:43:08    7            JUROR JONES:     I have 12 grandchildren, the last --

10:43:14    8   a little over a year.      My daughter and her family lived --

10:43:19    9   lived with us while they were building a house.            My three

10:43:24   10   grandchildren, 9, 11, and now 15 were -- are big gamers.

10:43:31   11            And when your nine-year-old grandson says he wants

10:43:36   12   to kill himself because he's playing a violent game and his

10:43:40   13   brother's keep killing him, it's very disheartening.             And I

10:43:47   14   tried to tell him and his father and his mother that life

10:43:53   15   is not a game.    And if you kill yourself, you die.           And

10:43:58   16   there's no do-overs.

10:44:01   17            And after that happened, the games were taken out

10:44:05   18   of my house, and life got better.         And they started playing

10:44:12   19   again and being children again.        And it just is very

10:44:20   20   concerning that there's evil in them.

10:44:23   21            MS. SMITH:     And I -- I can't tell you how much

10:44:25   22   I -- I appreciate your honesty.        And I think what I'm

10:44:29   23   probably hearing you say is that this -- this isn't the

10:44:32   24   right case for you to sit on.

10:44:33   25            JUROR JONES:     It is not.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 64 of 145 PageID #:
                                       17648                                           64



10:44:35    1              MS. SMITH:     And not only because of your feelings

10:44:36    2   but because of the emotion --

10:44:38    3              JUROR JONES:     Yes.

10:44:38    4              MS. SMITH:     -- that it would bring related to our

10:44:41    5   grandkids --

10:44:42    6              JUROR JONES:     Yes, true.

10:44:43    7              MS. SMITH:     Thank you, ma'am.    I appreciate it.

10:44:45    8              Juror No. 9, Ms. Arnold?

10:44:55    9              JUROR ARNOLD:     I kind of have the same feeling she

10:44:56   10   does.     I have six small grandchildren, all under the age of

10:45:00   11   12.     And I know their parents all -- which are my daughters

10:45:04   12   and their husbands -- have had issues with language and

10:45:04   13   with violence.

10:45:14   14              And I don't allow them in my house.         I don't like

10:45:18   15   them.     I think children should play and not play on a video

10:45:19   16   game all day.     And as my two oldest grandsons, 12 and 10,

10:45:22   17   get older, they're more involved in these games.             And I

10:45:27   18   know my daughters have both talked to me about concerns

10:45:29   19   about the games and things that they're learning from these

10:45:32   20   video games.

10:45:33   21              And like one little boy went around the house all

10:45:37   22   day saying, I've got to kill the Zombies, I've got to kill

10:45:41   23   the Zombies.     And it just -- I just don't like them.          I

10:45:44   24   just have to be frank and honest.          I do not like video

10:45:49   25   games.     I've never played them.       I played Mario --
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 65 of 145 PageID #:
                                       17649                                           65



10:45:53    1            MS. SMITH:     Mario.

10:45:55    2            JUROR ARNOLD:     -- when it first came out, and

10:45:56    3   that's the only video game I know or played.           But my

10:46:00    4   grandsons and my grandchildren can tell you about them, and

10:46:02    5   they can tell you that their parents don't allow very many

10:46:05    6   of them at all in their homes.

10:46:07    7            MS. SMITH:     So I think -- I think, Ms. Arnold,

10:46:09    8   you'd probably join Ms. Jones in saying you're probably not

10:46:12    9   the right fit for --

10:46:14   10            JUROR ARNOLD:     I don't think so, because I do not

10:46:16   11   like video games.

10:46:17   12            MS. SMITH:     And because this ultimately is a case

10:46:20   13   where there would be some money potentially paid, you --

10:46:24   14   you probably couldn't be fair in awarding any kind of money

10:46:29   15   to --

10:46:29   16            JUROR ARNOLD:     No.

10:46:30   17            MS. SMITH:     -- to a video game maker?

10:46:32   18            JUROR ARNOLD:     I don't even know about the games,

10:46:34   19   the names, the prices, I don't know any of that, because I

10:46:36   20   never allowed it.     My girls were already grown by the time

10:46:42   21   the video game -- besides for Donkey Kong and Mario, that's

10:46:45   22   all we -- and PacMan.

10:46:46   23            MS. SMITH:     Thank you.     Thank you.

10:46:47   24            JUROR ARNOLD:     Thank you.

10:46:48   25            MS. SMITH:     Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 66 of 145 PageID #:
                                       17650                                           66



10:46:48    1             Continuing on, down the second row, anybody else

10:46:52    2   have any negative opinions they'd like to share with me

10:46:56    3   about video games?

10:47:03    4             Juror No. 11, Ms. Leathers.

10:47:07    5             JUROR LEATHERS:       Mine is just I have a

10:47:10    6   five-year-old.    So we just really limit tablet time and

10:47:13    7   game time.   So we don't do tablet during the week because

10:47:16    8   he just started school, so I don't think he needs it.              And

10:47:16    9   then just -- knowing in the future just limiting the

10:47:20   10   violence he's exposed to I guess.

10:47:20   11             MS. SMITH:    Okay.     Thank you, thank you, ma'am.

10:47:22   12             Anybody else in the rest of the second row?

10:47:28   13             Yes, ma'am?    Juror No. 7, Ms. Griffin?

10:47:32   14             JUROR GRIFFIN:     My opinion about -- about it is --

10:47:36   15   is kind of flip flop.      I think it should be a monitored

10:47:39   16   thing, and the negative about it is it does take its --

10:47:46   17   it's time-consuming and, you know, for children doing other

10:47:50   18   things.

10:47:51   19             MS. SMITH:    There's a lot of screen time right now

10:47:53   20   with homeschooling, as well, I can tell you firsthand.

10:47:57   21             JUROR GRIFFIN:     I used to play, but I don't -- I

10:47:59   22   don't anymore.    I don't at all anymore.

10:48:02   23             MS. SMITH:    What did you play when you used to

10:48:03   24   play?

10:48:04   25             JUROR GRIFFIN:     Well, it was, you know, back in
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 67 of 145 PageID #:
                                       17651                                           67



10:48:07    1   the old days of Donkey Kong and Space Invaders and things

10:48:13    2   like that.

10:48:13    3              MS. SMITH:    Those are things I'm familiar with.

10:48:15    4              JUROR GRIFFIN:    Like the space games.

10:48:17    5              MS. SMITH:    Thank you.    Thank you, ma'am.

10:48:19    6              Now, I am going to skip to the third row led by

10:48:23    7   Juror No. 14, Ms. Ehrlish.

10:48:25    8              Anyone on that row have -- I see a shake --

10:48:29    9   No. 17, Ms. Norris?       What can you tell me about your

10:48:33   10   feelings about video games?

10:48:36   11              JUROR NORRIS:    Well, when my children were young,

10:48:39   12   they played them.       I let them.   They spent more time

10:48:43   13   playing these games and not wanting to go outside and play.

10:48:47   14   I finally had to throw them in the trash so I could get

10:48:50   15   them to go outside.

10:48:51   16              And still today, since they're grown, they still

10:48:54   17   want to play them.       I can't get them to do nothing else,

10:48:58   18   unless my youngest one, if the fire department gets a call,

10:49:02   19   he gone.     If I need him to do something around the house,

10:49:07   20   oh, mom, I'll get it later or in a minute.           He's still

10:49:10   21   either playing or watching TV.        And I'm ready to chunk them

10:49:15   22   out the door, even my TVs.

10:49:17   23              MS. SMITH:    Well, so you tell me, ma'am, in your

10:49:20   24   heart of hearts, do you think that would -- would that

10:49:23   25   prevent you from being fair to a video game maker that's
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 68 of 145 PageID #:
                                       17652                                               68



10:49:26    1   here --

10:49:27    2              JUROR NORRIS:     I do play a video game with my

10:49:29    3   kids -- my son now, and I'm ready to take it off because

10:49:33    4   all it is is violence, and it's getting worse.

10:49:38    5              MS. SMITH:     And what video game is that that you

10:49:40    6   play?

10:49:40    7              JUROR NORRIS:     aBANdoned.     And if they would put

10:49:44    8   out some good games where there's no violence.            Kids, they

10:49:47    9   get bored of them, they quit playing them.

10:49:50   10              MS. SMITH:     Thank you, ma'am.

10:49:51   11              JUROR NORRIS:     Thank you.

10:49:52   12              MS. SMITH:     I appreciate your honesty.

10:49:54   13              JUROR NORRIS:     Sure.

10:49:54   14              MS. SMITH:     All right.     Juror No. 18, I can't tell

10:49:58   15   if you're swatting the AC or you're raising your hand.                 I

10:50:02   16   apologize.

10:50:03   17              JUROR PRICE:     Yes.

10:50:03   18              MS. SMITH:     Ms. Price.

10:50:05   19              JUROR PRICE:     Yes.     My son was like I guess eight

10:50:09   20   years old when I bought him a game system, and today he's

10:50:12   21   30 years old and he's still in that game system.

10:50:14   22              I mean, I can go visit -- I just told him last

10:50:17   23   week, I think, that's the worst thing I ever did in my life

10:50:21   24   was buy you that game system.          He have kids, he don't have

10:50:25   25   time.     He come in from work, and he go straight to that
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 69 of 145 PageID #:
                                       17653                                           69



10:50:29    1   video game.   I -- I really do.        I really hate I ever gave

10:50:33    2   him that first system.      I really do.

10:50:35    3             MS. SMITH:     Well, you know what question is coming

10:50:37    4   from me, I understand your aggravation, but -- but do you

10:50:40    5   think that that would prevent you from being fair to a game

10:50:43    6   maker who's here trying to seek damages for somebody

10:50:48    7   trespassing on their patents?

10:50:49    8             JUROR PRICE:     Well, I -- I guess it's really

10:50:52    9   depend on what did they do to defend them.           I mean, they're

10:50:57   10   messing with their patent.       But I -- but I really don't

10:51:00   11   like video games, I tell you.         I never played one before in

10:51:03   12   my life, and I don't never intend to play one.

10:51:06   13             MS. SMITH:     Do you think, though, that you could

10:51:08   14   set aside your feelings about video games and just judge

10:51:12   15   whether or not these Defendants here are trespassing on

10:51:14   16   someone's patent in this case?

10:51:16   17             JUROR PRICE:     I -- I really can't say because I

10:51:21   18   need to find out what the case is going to be about first.

10:51:23   19             MS. SMITH:     Absolutely.

10:51:24   20             JUROR PRICE:     And that's it.

10:51:25   21             MS. SMITH:     Thank you, ma'am.

10:51:27   22             JUROR PRICE:     Uh-huh.

10:51:27   23             MS. SMITH:     Thank you.

10:51:28   24             All right.     Anybody else, Ms. Patel, or Juror

10:51:32   25   No. 20?
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 70 of 145 PageID #:
                                       17654                                           70



10:51:34    1              And I'm going to -- I'm going to just do a

10:51:38    2   raise -- by raising your hand on the final three rows, if

10:51:41    3   you could just -- I'm not going to individually question

10:51:45    4   you, but if you could raise your hand if you have negative

10:51:48    5   opinions about video games.

10:51:50    6              Okay.    Juror No. 28, 29, I'm not actually going to

10:51:54    7   visit with them.       I'm just doing a -- because the good news

10:51:57    8   about being further back is you sometimes don't get

10:52:00    9   reached.    So I'm not going to spend quite as much time with

10:52:03   10   you guys.    But I want to know your opinion, so over on the

10:52:07   11   right-hand side who was raising their hands on negative

10:52:10   12   opinions.    Juror No. 24.

10:52:14   13              JUROR NEAL:    38.

10:52:14   14              MS. SMITH:    Thank you, ma'am.     Thank you, thank

10:52:16   15   you.

10:52:16   16              Now, I'm going to go out on a limb here and see

10:52:21   17   who is left.       Is there anyone out there that has positive

10:52:25   18   views of video games?       All right.    Help me out, Juror

10:52:29   19   No. 5, please?       Tell me about those, Ms. McCoy.

10:52:35   20              JUROR THOMPSON MCCOY:     I personally do not play

10:52:36   21   video games since I do not have enough time.           I will

10:52:40   22   occasionally play things on my phone to -- you know, if I'm

10:52:43   23   stuck in an airport or something like that.           But my son,

10:52:46   24   who is 11, is an avid gamer.       I have very positive views on

10:52:53   25   it because I started him with a lot of knowledge of -- all
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 71 of 145 PageID #:
                                       17655                                           71



10:52:59    1   of the video games have ratings for age limits and what is

10:53:04    2   appropriate for them, and I started him on the LeapPad,

10:53:09    3   LeapFrog system when he was very young.

10:53:10    4            Those games are geared toward little kids.            I

10:53:14    5   thought it was invaluable.       It taught him so much.        And as

10:53:19    6   he has gotten older, I've paid very close attention to the

10:53:24    7   games that he plays because there are so many games.

10:53:27    8            And I know you can say, oh, they get bored with

10:53:31    9   them.   There's a lot of games out there, all the Lego games

10:53:33   10   out there that are on video.       Because he plays with Legos,

10:53:37   11   he played with the games, and a lot of them interact.

10:53:40   12            The Disney Infinity I wish they stop -- or had not

10:53:43   13   stopped that because it allows the kids to be so creative.

10:53:48   14   And my son does a lot of stop motion stuff himself with his

10:53:54   15   phone, and the apps that -- that are into it -- so, I mean,

10:53:59   16   they -- eye-hand coordination that goes into it I think it

10:54:03   17   actually has taught him a lot.        Because as we go into the

10:54:07   18   future, they're going to need it.         So that's my personal

10:54:09   19   view on that.

10:54:10   20            MS. SMITH:     Thank you, Ms. McCoy.

10:54:11   21            Is there anybody else that agrees with Ms. McCoy?

10:54:17   22            Let's go to Juror No. 7 first, please.

10:54:21   23            Ms. Griffin?

10:54:23   24            JUROR GRIFFIN:      There are a lot of pros and cons

10:54:26   25   like just like the questions you were asking.            And I think
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 72 of 145 PageID #:
                                       17656                                           72



10:54:31    1   one of the pros is just what she said, you know, the eye

10:54:35    2   coordination, hand coordination, you know, the mind --

10:54:39    3   keeping their mind moving, you know, it's -- I think it can

10:54:44    4   be -- I think it could be very good for even elderly folks

10:54:48    5   that are, you know -- have mental -- you know, like

10:54:51    6   forgetfulness and things like that because there are games

10:54:55    7   that, you know, you can play that ask you to remember where

10:54:59    8   things are.    Things like Minecraft.

10:55:03    9            MS. SMITH:     Right.      We play a lot of that at my

10:55:05   10   house.   Thank you.

10:55:08   11            Juror No. 12, Ms. Johnson.         You know why I'm

10:55:14   12   asking you this question, you're a high school principal?

10:55:18   13            JUROR JOHNSON:      Elementary.

10:55:19   14            MS. SMITH:     Elementary, I'm sorry.       I think we

10:55:19   15   have a mutual friend in Jennifer Truelove.

10:55:23   16            JUROR JOHNSON:      Yes.

10:55:23   17            MS. SMITH:     You're in charge of Saturday school.

10:55:26   18            JUROR JOHNSON:      Yes, yes.

10:55:27   19            MS. SMITH:     Okay.    Well, thank you for that.

10:55:29   20   Thank you for that.

10:55:30   21            I want to know, you see all kinds of kids, what

10:55:33   22   are your views on video games?

10:55:35   23            JUROR JOHNSON:      Oh, my.     I'm not going to be a

10:55:37   24   hypocrite.    As an elementary principal, I use it as an

10:55:41   25   incentive.    Out of my activity fund I pay for a game bus --
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 73 of 145 PageID #:
                                       17657                                           73



10:55:47    1   or game buses to come to the campus.         It's a great

10:55:50    2   incentive tool to help kids stay focused or to give them --

10:55:56    3   help them to set goals.

10:55:56    4            And they already know when the game bus is coming,

10:55:58    5   and I mean they put forth that extra energy because it's

10:56:01    6   free, and so they get on there and they get to play all

10:56:04    7   kinds of games.

10:56:06    8            And my mother, who's deceased, she loved them.

10:56:10    9   God rest her soul.     And I could never pull her off of them,

10:56:14   10   which I'm not a video game person.

10:56:16   11            I have a son, he's turning 15 next week.            And he

10:56:20   12   loves them.   So the only negative I would have is the cost.

10:56:24   13   So it just -- you know, he finishes with this game, he

10:56:28   14   wants something else.      So --

10:56:30   15            MS. SMITH:     Well, that's an interesting place to

10:56:32   16   end, thank you.

10:56:33   17            JUROR JOHNSON:      And I will say this, the last

10:56:35   18   thing.   Before I became a principal, I was an assistant

10:56:38   19   principal at Sam Houston Stem Academy.

10:56:42   20            MS. SMITH:     Yes, ma'am.

10:56:43   21            JUROR JOHNSON:      And we taught kids coding, and so

10:56:46   22   we're creating learners for the future.          And so this was a

10:56:49   23   big part of coding, you know, when kids are really into

10:56:53   24   things like that, they want to create their own games, they

10:56:57   25   want to become inventors.       So that's where I stand with it.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 74 of 145 PageID #:
                                       17658                                           74



10:57:01    1             MS. SMITH:    Thank you, thank you, I appreciate.

10:57:03    2             Now, Ms. Johnson brought up price, and that's what

10:57:06    3   I want to visit with you guys about.           I described the

10:57:10    4   business model that GREE has contributed to inventing as

10:57:17    5   being freemium games.      Does anyone have an experience with

10:57:21    6   freemium games where you get on your mobile device and you

10:57:23    7   can play for free?

10:57:25    8             Okay.   Juror number -- I'm just going to see by

10:57:26    9   raising hands, No. 33 and -- I need my readers -- I need my

10:57:32   10   glasses, sorry.

10:57:32   11             THE COURT:    39.

10:57:32   12             MS. SMITH:    32.     Okay, thank you all.

10:57:32   13             Juror No. 32, tell me a little bit about your

10:57:36   14   experience with freemium games.

10:57:36   15             JUROR LIVINGSTON:       I just play online with my

10:57:44   16   nephew.

10:57:44   17             MS. SMITH:    Okay.

10:57:45   18             JUROR LIVINGSTON:       Play PUBG.

10:57:47   19             MS. SMITH:    Play what?

10:57:49   20             JUROR LIVINGSTON:       PUBG,   PlayersUnknown

10:57:51   21   Battleground.

10:57:51   22             MS. SMITH:    Any complaints about --

10:57:54   23             JUROR LIVINGSTON:       No, we love it.

10:57:55   24             MS. SMITH:    Okay.     Thank you.    Thank you.

10:57:56   25             Is there anybody familiar with the term open
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 75 of 145 PageID #:
                                       17659                                             75



10:58:01    1   source when talking about software?            I see -- is it

10:58:05    2   Mr. Baker?     Baker?     33.     I'm learning your names.

10:58:09    3              All right.     Anyone other than Mr. Baker that's

10:58:12    4   familiar with the term "open source"?

10:58:15    5              Okay.    Juror No. 5.        Mr. Frase.   Mr. Frase, do you

10:58:26    6   have a daughter named Laura?

10:58:26    7              JUROR MARTIN:        I do.

10:58:26    8              MS. SMITH:     I believe my law partner coached her

10:58:29    9   in youth sports.        Do you have any recollection of Gil

10:58:33   10   Gillam?     Okay.   Okay.       Well, it's nice to see you.      Gil

10:58:33   11   told me you'd be showing up today.

10:58:38   12              All right.     There are people that when somebody's

10:58:44   13   phone breaks, they -- they hand it to their husband or

10:58:46   14   their friend or their -- you know, whatever, and say, hey,

10:58:48   15   can you -- can you help me out with this?             And then there

10:58:52   16   are the people who get the phones handed to them that are a

10:58:56   17   little more tech savvy.

10:58:57   18              So what I'm looking for is I'm going to divide

10:59:00   19   you, just by raising hands, into two groups.             The first

10:59:04   20   group is you're a little more -- you put yourself in a

10:59:06   21   group of a little more tech savvy than the next person.

10:59:09   22   You know, you're the one that fixes things around the

10:59:14   23   house -- I've already got No. 5 raising her hand.               I knew

10:59:18   24   that.     I knew that.      A little more you're the person in the

10:59:20   25   household where people come to solve their technical
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 76 of 145 PageID #:
                                       17660                                           76



10:59:23    1   problems.

10:59:23    2             Starting with Ms. Smith, a raise of hands on the

10:59:27    3   first row.

10:59:27    4             Okay.   I -- No. 5.

10:59:28    5             And then I haven't yet spoken with Juror No. 6,

10:59:32    6   Ms. Brown.   Tell me why you say that.

10:59:34    7             JUROR BROWN:     Well, actually, it's usually my

10:59:39    8   parents that call me for it.

10:59:42    9             MS. SMITH:     Okay.   Me, too.

10:59:44   10             JUROR BROWN:     There's only two of us in our

10:59:46   11   household, so...

10:59:47   12             MS. SMITH:     Okay.

10:59:48   13             JUROR BROWN:     But my parents are always calling me

10:59:50   14   for -- whether it's on the computer, whether, you know,

10:59:52   15   it's the phone, any kind of tech problem.

10:59:54   16             MS. SMITH:     And do you have special training or

10:59:56   17   just kind of would you call it on-the-job training, trial

11:00:00   18   and error?

11:00:00   19             JUROR BROWN:     More on-the-job training.        I worked

11:00:02   20   at Wadley Regional Medical Center for 16 and a half years

11:00:08   21   in the dietary department.       And when they had -- they put

11:00:11   22   everything on the computer, they literally just handed me

11:00:15   23   the book and said, okay, if anything goes wrong, you figure

11:00:18   24   it out.

11:00:19   25             So I mean, I kind of just had to jump in and read
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 77 of 145 PageID #:
                                       17661                                           77



11:00:22    1   a lot and try to figure it all out, but no -- no real

11:00:26    2   training.

11:00:26    3            MS. SMITH:     Thank you, Ms. Brown.

11:00:27    4            So Ms. McCoy and Ms. Brown on the front row would

11:00:32    5   say they're a little more tech savvy.

11:00:35    6            What about Juror No. 7 on the second row?

11:00:40    7            Juror No. 7, please.       Thank you.

11:00:43    8            Ms. Griffin, why would you say that about

11:00:45    9   yourself?

11:00:46   10            JUROR GRIFFIN:      My mom calls me a lot.

11:00:48   11            MS. SMITH:     Okay.

11:00:48   12            JUROR GRIFFIN:      And when I first got my -- bought

11:00:51   13   a Gateway, I took it back.       I didn't know how to turn it

11:00:54   14   on.   And I thought it was broke.         And I found out the

11:01:01   15   modem, the button way down there --

11:01:03   16            MS. SMITH:     Right.

11:01:05   17            JUROR GRIFFIN:      -- and then I self-taught myself

11:01:07   18   how to use my computer.      And it finally -- it finally ended

11:01:12   19   up that I -- I went through a lot with that computer, but

11:01:14   20   it finally ended up that the modem was crashed.            And all

11:01:15   21   this time I had been trying to fix it so -- for months.                So

11:01:19   22   I learned quite a bit that way, by trial and error.

11:01:22   23            MS. SMITH:     Okay.    Great.    Thank you.

11:01:24   24            Okay.   Ms. Leathers, are you the one that everyone

11:01:35   25   comes to when their phone shuts down?
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 78 of 145 PageID #:
                                       17662                                           78



11:01:38    1            JUROR LEATHERS:        Yes.

11:01:39    2            MS. SMITH:     Why is that?

11:01:40    3            JUROR LEATHERS:        Just a -- I do use a lot of

11:01:42    4   technology at home, so I have literally a little smart

11:01:45    5   Amazon home with all the smart plugs --

11:01:45    6            MS. SMITH:     Okay.

11:01:48    7            JUROR LEATHERS:        -- and Amazon devices.      And then

11:01:49    8   my work jokingly calls me The Millennial all the time on

11:01:56    9   our team, so when new work technology comes out, they call

11:01:57   10   me to try to figure out how to --

11:01:57   11            MS. SMITH:     To fix it.     Thank you.

11:01:59   12            MS. LEATHERS:     -- use it.

11:02:00   13            MS. SMITH:     Now, Mr. Hawkins, I haven't heard much

11:02:02   14   from you today.    I -- and I'd like to.        So which bucket do

11:02:05   15   you fit in?   Are you the -- are you the fixer around the

11:02:08   16   house or with your friends?        Are you the one that hands it

11:02:11   17   to someone else to fix?

11:02:12   18            JUROR HAWKINS:      Well, I wouldn't say I'm, you

11:02:15   19   know, big into phones or fixing phones.          I mean, you know,

11:02:18   20   but my job is C & Cs and they're computers.

11:02:22   21            MS. SMITH:     Okay.

11:02:22   22            JUROR HAWKINS:      And, you know, that's what I've

11:02:24   23   done all -- you know, 20-something years.

11:02:26   24            MS. SMITH:     Okay.     So you can -- you can fix a lot

11:02:28   25   more than phones is what you're telling me?
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 79 of 145 PageID #:
                                       17663                                           79



11:02:30    1            JUROR HAWKINS:      I can write programs.

11:02:32    2            MS. SMITH:     Okay.   So you're familiar with coding

11:02:33    3   and do --

11:02:36    4            JUROR HAWKINS:      X, Y, Z.

11:02:39    5            MS. SMITH:     Okay.   Okay.

11:02:39    6            JUROR HAWKINS:      You know --

11:02:40    7            MS. SMITH:     Thank you, sir.

11:02:41    8            Do I have anyone else on the panel that's ever

11:02:44    9   done any computer programming like Mr. Hawkins has?

11:02:48   10            Okay.   Mr. Clubb and Mr. Baker.         Thank you.

11:02:52   11            All right.     Third row, anyone on that third row

11:02:56   12   consider themselves a little more tech savvy or a go-to

11:02:59   13   when things break?

11:03:01   14            Juror No. 15, you're shaking your head no.

11:03:07   15   Tell -- tell -- tell me about -- tell me about that.

11:03:08   16            JUROR BALL:     That would be my husband.

11:03:10   17            MS. SMITH:     Okay.

11:03:11   18            JUROR BALL:     Or my son.

11:03:12   19            MS. SMITH:     Okay.   How old is your son?

11:03:14   20            JUROR BALL:     He's 27, so...

11:03:16   21            MS. SMITH:     Thank you.

11:03:18   22            JUROR BALL:     You're welcome.

11:03:21   23            THE COURT:     You have five minutes remaining.

11:03:23   24            MS. SMITH:     Thank you, Your Honor.

11:03:23   25            Now, GREE and Supercell are both foreign
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 80 of 145 PageID #:
                                       17664                                           80



11:03:27    1   companies.    You heard that GREE's a Japanese company, and

11:03:30    2   the Defendant in this case is a Finnish company.            And we're

11:03:33    3   here in U.S. court.      We're here in U.S. court because we're

11:03:37    4   talking about products sold in the U.S. and U.S. patents

11:03:40    5   that GREE has been awarded.

11:03:42    6              But is there anyone sitting out there that takes

11:03:45    7   issue with the fact that two foreign companies are going to

11:03:49    8   take a week and -- in trial here and they just really

11:03:56    9   shouldn't be here?      Is there anyone who has that feeling by

11:04:00   10   a raise of hands?

11:04:01   11              Is there anybody that -- is there anybody that

11:04:06   12   feels like there are too many lawsuits?

11:04:09   13              Is there anybody that doesn't -- I actually raised

11:04:13   14   my hand because it's kind of the frivolous lawsuits that

11:04:16   15   keep my lawsuits, quite frankly, from getting to the

11:04:20   16   courthouse, so I'll raise my hand.

11:04:22   17              Is there anybody who thinks there are too many

11:04:27   18   patent lawsuits?     I see no hands.

11:04:30   19              Okay.   Now, who thinks the government can make a

11:04:37   20   mistake?

11:04:40   21              All right.   This is a little bit different

11:04:44   22   question.    Now, sometimes in these cases, you may have --

11:04:47   23   you may have four or five patents.         And the Defendant will

11:04:50   24   say, well, you know, we don't trespass or we don't

11:04:52   25   infringe, but if we do, your patents aren't any good.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 81 of 145 PageID #:
                                       17665                                            81



11:04:57    1            And by saying the patents aren't any good, they

11:05:00    2   mean the PTO got it wrong -- the United States Patent

11:05:03    3   Office got it wrong by awarding the company patents.             And

11:05:07    4   they may say it as to one patent or two patents or three

11:05:10    5   patents or even four patents.

11:05:12    6            Is there anybody that thinks that the government

11:05:14    7   gets it -- so they say about four out of five patents.                 Is

11:05:18    8   there anybody that thinks that the government gets it wrong

11:05:21    9   most all of the time?

11:05:22   10            Juror No. 2?     All right.

11:05:25   11            Anybody else other than Juror No. 2?

11:05:28   12            Juror No. 18, are you just swatting the AC?

11:05:33   13            JUROR PRICE:     No, I -- yeah, I am swatting the AC.

11:05:36   14            MS. SMITH:     Okay.   I just want to make sure your

11:05:38   15   voice is heard.    So Juror No. 18 agrees, as well.

11:05:43   16            All right.     We're going to talk about damages for

11:05:45   17   just a brief minute.      You will hear that when a Defendant

11:05:48   18   infringes or trespasses on somebody's patent, that the

11:05:52   19   Plaintiff, like GREE, is owed a reasonable royalty.

11:05:56   20            In this case, you may hear evidence that the

11:06:00   21   reasonable royalty would be between 18 and $24 million.

11:06:05   22   And I'm not going to run away from that number because

11:06:07   23   you're also going to hear what Supercell is making on their

11:06:10   24   video games.

11:06:11   25            So my question is not specific to this case
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 82 of 145 PageID #:
                                       17666                                           82



11:06:15    1   because you haven't heard any of the evidence yet.

11:06:18    2            My question is this:       Knowing that this is a case

11:06:21    3   about 18 to $24 million, is there anyone sitting there that

11:06:25    4   says, you know, I don't care what the evidence is, I could

11:06:28    5   never award that amount of money?

11:06:31    6            Juror No. 2, Ms. Hopkins?

11:06:34    7            JUROR HOPKINS:      Yes, ma'am.

11:06:35    8            MS. SMITH:     Anybody else join Ms. Hopkins?         Juror

11:06:39    9   No. 18; Juror No. 24; Juror No. 15; 30; and 36.

11:06:44   10            Thank you all.

11:06:47   11            Now, final question.       You probably can see this

11:06:54   12   about me already.     I don't always ask just the -- the right

11:06:58   13   question in these sessions, and I have precious little

11:07:02   14   time.   And so if somebody is sitting out there thinking,

11:07:06   15   you know, if Ms. Smith would have just asked me this

11:07:09   16   question, I would have told her that I'm not the right

11:07:11   17   person for either this jury or I'm not the right person

11:07:14   18   for -- for GREE.     You know, I'm not the right person on a

11:07:18   19   video game.   And we talked to some of those people.

11:07:21   20            Is there somebody sitting out there thinking, you

11:07:24   21   know, if she just would have asked me this question, I

11:07:27   22   would have told her I'm not the right person for this jury?

11:07:31   23            Juror No. 2, tell me about that.

11:07:33   24            THE COURT:     You have one minute remaining.

11:07:34   25            MS. SMITH:     It's my last question, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 83 of 145 PageID #:
                                       17667                                           83



11:07:39    1              JUROR HOPKINS:    Well, I just feel that I'm not the

11:07:45    2   one for this because -- for one, I mean, the award amount.

11:07:53    3              MS. SMITH:   Yes, ma'am.

11:07:56    4              JUROR HOPKINS:    That's crazy.

11:07:58    5              MS. SMITH:   Okay.      So it wouldn't matter what the

11:07:59    6   evidence was?

11:07:59    7              JUROR HOPKINS:    No.

11:08:00    8              MS. SMITH:   If I told you a company was making a

11:08:02    9   billion dollars -- and that's with a capital B -- still

11:08:06   10   wouldn't matter?

11:08:07   11              JUROR HOPKINS:    No, still wouldn't matter.

11:08:08   12              MS. SMITH:   I appreciate your honesty.        Thank you.

11:08:11   13              THE COURT:   All right.      Counsel, your time has

11:08:13   14   expired.

11:08:14   15              MS. SMITH:   Thank you.

11:08:15   16              THE COURT:   We'll hear from Defense counsel at

11:08:18   17   this time.

11:08:18   18              MS. SMITH:   Thank you, Your Honor.

11:08:21   19              THE COURT:   Mr. Dacus, would you like a warning on

11:08:24   20   your time?

11:08:24   21              MR. DACUS:   If you'd let me know when I have five

11:08:26   22   minutes, please, Your Honor.

11:08:28   23              THE COURT:   I will.      You may proceed.

11:08:29   24              MR. DACUS:   Thank you.

11:08:30   25              Good morning.    By way of reintroduction, I'm Deron
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 84 of 145 PageID #:
                                       17668                                            84



11:08:37    1   Dacus.   And along with Mike Sacksteder and Bryan Kohm, we

11:08:41    2   represent Supercell.

11:08:42    3            As Ms. Smith said to you, the Judge gives us just

11:08:45    4   a few minutes to give you an overview of the case.             And I

11:08:48    5   want to do that so that as I talk to you this morning

11:08:51    6   and -- and you answer questions, I want you to have in mind

11:08:54    7   what -- what the case is about and what we expect to -- to

11:08:56    8   show you over the next few days.

11:08:58    9            Supercell is a video game maker.          They have

11:09:04   10   developed and released five games in the United States.

11:09:08   11   Those games are primarily family-oriented.           I've heard some

11:09:12   12   conversation this morning.       I heard someone say that games

11:09:15   13   are rated -- their games are rated for nine-year-olds and

11:09:20   14   older.   They have, by most accounts, been successful.

11:09:24   15            It's a company that was started in 2010, very

11:09:28   16   humble beginnings, literally with a few young programmers

11:09:31   17   sitting on a cardboard box with their computer, developing

11:09:35   18   games.   And over those 10 years, they've now released five

11:09:38   19   different games here in the United States.

11:09:40   20            You have -- you have GREE sitting at this other

11:09:45   21   table.   Their history is a little different.          If you sit on

11:09:49   22   this jury, you'll hear more about the history of GREE.                 But

11:09:52   23   for purposes of what we're talking about this morning,

11:09:55   24   certainly GREE has five patents.        They accuse Supercell of

11:09:59   25   using those patents.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 85 of 145 PageID #:
                                       17669                                           85



11:10:02    1             If you sit on this jury, I think what you'll

11:10:04    2   ultimately hear from the evidence is that the patents that

11:10:08    3   these folks have, our games simply do not use them.             We'll

11:10:12    4   have our employees who develop these games testify.             We'll

11:10:17    5   have video game experts.      I think three total will testify,

11:10:21    6   explain to you how our games work and how they differ from

11:10:25    7   the patents.

11:10:26    8             In addition to that, and I think equally

11:10:29    9   important, at least from Supercell's standpoint, is four of

11:10:33   10   these five patents that they assert should have never been

11:10:36   11   issued.   You heard on your video this morning from the

11:10:39   12   Judge that in order to issue a valid patent, it needs to be

11:10:43   13   something new.    It needs to be something novel.

11:10:47   14             And I think, ultimately, the evidence in this case

11:10:49   15   will show to you that what these folks wrote down in their

11:10:53   16   patent claims had been done in prior video games in the

11:10:57   17   United States.

11:10:57   18             That's a very brief overview of -- of what I think

11:11:01   19   you'll -- you'll hear if you -- if you ultimately sit as a

11:11:06   20   juror or in this case.

11:11:07   21             Now, I want to ask some questions.         That's --

11:11:11   22   that's no surprise to you.       But before I do it, I

11:11:14   23   want to -- I want to pause.       And I want to say this to you.

11:11:18   24             This is a very important case for Supercell.            We

11:11:22   25   would not have you here in this courtroom if it was not an
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 86 of 145 PageID #:
                                       17670                                           86



11:11:25    1   important case.

11:11:26    2            And I know the folks at Supercell want me to say

11:11:28    3   to you a very sincere thank you for showing up for jury

11:11:32    4   duty.   I know each one of you absolutely has other things

11:11:35    5   you want to be doing and you need to be doing.            You got

11:11:39    6   kids to tend to, grandkids to tend to, jobs to tend to.

11:11:46    7   That is not lost on anyone at this table.           And so I do want

11:11:49    8   to start there by saying a very sincere thanks.

11:11:53    9            The Judge was kind enough, Ms. Smith was kind

11:11:56   10   enough to give you some information about them.            You all

11:12:00   11   were kind enough to give us information about yourself.                I

11:12:00   12   feel obligated to do that.       I wish I could tell you that

11:12:00   13   the information that I'm going to give you is worth writing

11:12:06   14   a book over.    It's not, regrettably.

11:12:09   15            I grew up in Gilmer, Texas.         I actually grew up

11:12:13   16   out in the country between Gilmer and Diana.           I went to

11:12:16   17   Gilmer High School.     Graduated.     Was fortunate enough to

11:12:20   18   get a baseball scholarship to Texas A&M.

11:12:23   19            After I got out of there, I went to law school,

11:12:25   20   like the Judge, like Ms. Smith, at Baylor, where I met my

11:12:28   21   wife, to whom I've now been married for 26 years.

11:12:32   22            Since Ms. Smith -- I mean, since Ms. Holmes is

11:12:34   23   dictating, I should say very happily married, and if you'd

11:12:39   24   put that in the record, please.

11:12:41   25            We have two college-aged kids.         So being married
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 87 of 145 PageID #:
                                       17671                                           87



11:12:44    1   to another lawyer, having two college-aged kids means

11:12:48    2   really -- means a lot of things, but it means one thing in

11:12:51    3   particular.    Nobody at my house cares a whole lot about my

11:12:55    4   opinion.    Nobody listens to me a lot.        I'm happy to have a

11:12:59    5   captive audience this morning, at least for a small amount

11:13:05    6   of time.

11:13:05    7              Let me -- let me do this just by -- to make sure

11:13:08    8   that we've covered all the bases.         Ms. Smith introduced

11:13:13    9   you -- Melissa Smith and her partner, Gil Gillam, have an

11:13:17   10   office here in Marshall.       And I know she said to a couple

11:13:21   11   of folks that you have mutual friends.          But do any of you

11:13:25   12   know Melissa Smith or Gil Gillam?         Would you just let me

11:13:28   13   know by raising your hand?

11:13:29   14              Okay.   Yes, sir, Dr. Frase?      You know Mr. Gillam,

11:13:29   15   right?

11:13:36   16              JUROR FRASE:     I know of him and --

11:13:38   17              THE COURT:     We going to need -- we're going to

11:13:38   18   need you to stand and use the microphone so we can hear it,

11:13:38   19   please.

11:13:41   20              JUROR FRASE:     I do know of him.     I knew him in the

11:13:43   21   past, but I've not had relationships in a number of years.

11:13:48   22              MR. DACUS:     If you sat on this jury, could you be

11:13:50   23   fair to me even if --

11:13:52   24              JUROR FRASE:     Yes.

11:13:53   25              MR. DACUS:     Thank you, sir.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 88 of 145 PageID #:
                                       17672                                           88



11:13:53    1              And just -- just so we've covered all the bases,

11:13:57    2   sitting at this table is -- is Steve Moore.           Mr. Moore is

11:14:01    3   with the law firm of Kilpatrick & Townsend.           Again, he's

11:14:04    4   here from San Francisco.         Does anybody happen to know that

11:14:08    5   firm Kilpatrick Townsend or Mr. Moore?          Would you let me

11:14:11    6   know by raising your hand?

11:14:13    7              Okay.   I don't see any hands.       Thank you.

11:14:15    8              One other basis to cover before I talk to you a

11:14:20    9   little more specifically.         You've heard these folks say,

11:14:23   10   GREE, that they are a Japanese company, okay?            Is there

11:14:28   11   anyone who has ever lived in Japan?          If you'd raise your

11:14:32   12   hand and let me know that.

11:14:34   13              Yes, ma'am.     No. 9.     That is Ms. Arnold.    You have

11:14:40   14   lived in Japan?

11:14:42   15              JUROR ARNOLD:     I lived in Okinawa as a child.         My

11:14:45   16   father was in the military.

11:14:47   17              MR. DACUS:    Yes, ma'am.

11:14:48   18              JUROR ARNOLD:     I went to school there.

11:14:49   19              MR. DACUS:    Okay.      Is there any reason, based on

11:14:51   20   your experience, that you think you would favor the folks

11:14:53   21   at GREE because you've had some experience living in that

11:14:57   22   country?

11:14:58   23              JUROR ARNOLD:     I don't think so.     I didn't really

11:15:00   24   like it.     There were too many crabs coming in my house at

11:15:05   25   night.     We lived right by the seawall.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 89 of 145 PageID #:
                                       17673                                           89



11:15:08    1            MR. DACUS:     Okay.   But you -- you -- you think you

11:15:10    2   could be fair -- you understand why the Supercell folks

11:15:12    3   would maybe want to know -- ensure that you could be fair,

11:15:16    4   and what I heard you say is you believe you could be?

11:15:18    5            JUROR ARNOLD:     I think I could be.

11:15:20    6            MR. DACUS:     Thank you very much, ma'am.

11:15:26    7            Anybody else who has ever lived in Japan?            Is

11:15:31    8   there anyone here -- and I need to ask because I'm always

11:15:34    9   surprised -- that speaks Japanese?         I don't see any hands.

11:15:37   10            And I guess just to close this out because so that

11:15:39   11   we're -- so that I can sleep better at night, is there

11:15:42   12   anyone here who, for whatever reason, would tend to favor

11:15:47   13   GREE because it is a Japanese company?          Anyone that would

11:15:50   14   lean that way just a little bit?        Would you raise your hand

11:15:53   15   and just let me know?

11:15:55   16            Okay.    I don't see any hands.       Thank you.

11:15:57   17            I have written down here to ask anyone on the

11:16:03   18   panel if they know each other, but -- but Ms. Smith asked

11:16:06   19   that.   And it caused me to wonder if there's anyone left in

11:16:11   20   Omaha today.     Sounds like half of Omaha and Hughes Springs

11:16:15   21   is -- is on this panel.

11:16:17   22            The one thing she didn't ask, is there anyone --

11:16:22   23   some of you were up towards the front that knew each other.

11:16:27   24   And I don't think she asked, but I'm curious, and maybe you

11:16:31   25   don't want to say, but would there be any problem or
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 90 of 145 PageID #:
                                       17674                                           90



11:16:35    1   controversy in serving with the people that you know on

11:16:38    2   this jury if both of you happen to wind up on it?             If you

11:16:42    3   find yourself in that boat, would you raise your hand?

11:16:45    4   Okay.    We're all friends.       That's good.

11:16:47    5             Let me ask this -- and I'm not asking sort of in a

11:16:55    6   formal way.    I'm not asking about a court proceeding.            But

11:16:59    7   has anyone ever been wrongly or falsely accused of doing

11:17:05    8   something?    Would you raise your hand and let me know?

11:17:07    9             And, again, I'm not talking about just formal in

11:17:10   10   court.    I'm just talking about in everyday life.          Has

11:17:14   11   anybody ever falsely accused -- when I didn't see any

11:17:16   12   hands, I knew I asked a poor question.

11:17:18   13             So did you raise your hand, No. 3?

11:17:21   14             JUROR ADAMS:     Yes, I did.

11:17:22   15             MR. DACUS:     May I talk you about that?       And just

11:17:28   16   so you know, I'm not going to ask you details.

11:17:30   17             JUROR ADAMS:     Yes.

11:17:31   18             MR. DACUS:     Here's what I want to know.        When you

11:17:33   19   were wrongly accused, how did it make you feel?

11:17:37   20             JUROR ADAMS:     I was mad.

11:17:38   21             MR. DACUS:     You were mad?

11:17:39   22             JUROR ADAMS:     Mad.

11:17:40   23             MR. DACUS:     Did you feel like you had the right to

11:17:42   24   defend yourself?

11:17:43   25             JUROR ADAMS:     Yes.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 91 of 145 PageID #:
                                       17675                                           91



11:17:43    1            MR. DACUS:     Okay.

11:17:45    2            JUROR ADAMS:     It was -- it was a --

11:17:46    3            MR. DACUS:     Just so you know, I'm more than happy

11:17:49    4   for you to tell me details, but so that I'm clear, I'm not

11:17:52    5   asking for details.     I'm not -- the Judge said earlier that

11:17:56    6   I would not pry into your private life, and I'm not trying

11:18:00    7   to, okay?   So I just want you to know that.

11:18:02    8            But -- but you felt like you had the right to

11:18:04    9   defend yourself, correct?

11:18:06   10            JUROR ADAMS:     I did, yes.

11:18:06   11            MR. DACUS:     Okay.   You understand that Supercell

11:18:09   12   sits here at this table, and we believe we've been wrongly

11:18:13   13   accused of using these folks' patents.          You understand

11:18:18   14   that?

11:18:18   15            JUROR ADAMS:     Yes, sir.

11:18:19   16            MR. DACUS:     Do you agree that we have the right to

11:18:21   17   come to court, just like that video said this morning, and

11:18:25   18   defend ourselves?

11:18:26   19            JUROR ADAMS:     Yes, sir.

11:18:26   20            MR. DACUS:     Thank you very much.

11:18:28   21            So here's what I want to know.         A lot of you said

11:18:30   22   you had experienced this in life, being wrongly accused.

11:18:34   23   We've all been through that.       Here's what I need to know so

11:18:36   24   that I can sleep better at night during this trial.

11:18:39   25            Is there anybody who thinks when you're wrongly
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 92 of 145 PageID #:
                                       17676                                           92



11:18:42    1   accused, you do not have the right to defend yourself?

11:18:45    2   Raise your hand if you fall in that category.

11:18:49    3            Okay.   Good.     That's what I would have expected,

11:18:52    4   but I always need to -- to make sure.

11:18:55    5            Ms. Knabenshue, can I pick on you just for a

11:19:00    6   second, ma'am?    And I'm going to tell you why I'm doing it.

11:19:03    7   When y'all -- when everybody said how many kids they had, I

11:19:06    8   wrote down that you had the most, four; is that right?

11:19:08    9            JUROR KNABENSHUE:         I have four daughters.

11:19:10   10            MR. DACUS:      Four daughters.

11:19:11   11            JUROR KNABENSHUE:         Uh-huh, twins in the middle.

11:19:13   12            MR. DACUS:      Twins in the middle.

11:19:14   13            So here's what I want to ask you, when those kids

11:19:17   14   were growing up, did they ever get in little spats or

11:19:21   15   fights or squabbles?

11:19:22   16            JUROR KNABENSHUE:         Always.

11:19:24   17            MR. DACUS:      Always.     And so I'm glad I picked you.

11:19:28   18   So am I correct that when they got caught in a fight either

11:19:32   19   by their dad or anybody else, and they came to momma, did

11:19:37   20   they walk to you or did they run to you to tell you their

11:19:41   21   story?

11:19:42   22            JUROR KNABENSHUE:         Some ran to me, but -- but

11:19:44   23   usually I was in the middle of it.           As soon as I heard the

11:19:47   24   noise, I was in the middle of it.

11:19:48   25            MR. DACUS:      Let me ask you -- let me tell you why
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 93 of 145 PageID #:
                                       17677                                           93



11:19:50    1   I asked this.    There's something instinctive in us that

11:19:56    2   makes us want to tell our story first, right?

11:20:00    3            JUROR KNABENSHUE:      Right.

11:20:01    4            MR. DACUS:     We think there's something important

11:20:02    5   about doing that.     And do you understand that because these

11:20:05    6   folks at GREE filed this lawsuit, they get to go first?

11:20:09    7            JUROR KNABENSHUE:      I understand, yes.

11:20:11    8            MR. DACUS:     Here's what I want to ask about you as

11:20:15    9   a good momma, as I know you were, when that first daughter

11:20:18   10   ran to you and told her story, did you just accept that

11:20:22   11   first story, or did you wait and get that opposite side of

11:20:24   12   the coin story from daughter number two?

11:20:28   13            JUROR KNABENSHUE:      I always wanted to hear the

11:20:29   14   other side also to see if I could figure out exactly what

11:20:33   15   happened.

11:20:33   16            MR. DACUS:     And that's what I want to ask you.

11:20:35   17   And I'm not digging into your private life, but did

11:20:39   18   daughter number one always tell you the truth, the complete

11:20:42   19   truth?

11:20:42   20            JUROR KNABENSHUE:      No.

11:20:43   21            MR. DACUS:     No, okay.     So that's a long-winded way

11:20:45   22   of me saying to you or asking you, since these folks get to

11:20:48   23   go first over here, will you be able to sit and wait and

11:20:54   24   hear -- they're probably going tell their story today and

11:20:59   25   tomorrow.   I'm going to have to sit all through the weekend
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 94 of 145 PageID #:
                                       17678                                           94



11:21:00    1   biting my tongue and lip and I probably won't get to tell

11:21:02    2   my story until Monday.      Can you wait until next week to

11:21:04    3   make a decision on this case?

11:21:06    4            JUROR KNABENSHUE:      Yes, I always like to hear both

11:21:08    5   sides before I consider --

11:21:10    6            MR. DACUS:     You probably see my smile.        That's

11:21:13    7   what I need to hear from you.

11:21:14    8            JUROR KNABENSHUE:      Okay.

11:21:14    9            MR. DACUS:     So I'm going to ask everybody the same

11:21:17   10   question, and you can understand why this is important to

11:21:22   11   me.   I mean, they're going to get to tell their story

11:21:24   12   first, you're going to have a whole weekend to think about

11:21:28   13   it and then we're going to get to go.

11:21:31   14            Can you just let me know by raising your hand if

11:21:38   15   you will promise if you serve on this jury to wait and hear

11:21:38   16   all the evidence before you make a decision?           Will you

11:21:40   17   raise your hand and let me know?

11:21:42   18            Mr. Cato, will you wait --

11:21:42   19            JUROR CATO:     All right.

11:21:42   20            MR. DACUS:     I don't have a blood pressure monitor

11:21:52   21   up here, but -- will you wait -- let -- let me ask you,

11:21:54   22   sir, will you wait and hear all the evidence --

11:21:58   23            JUROR CATO:     Yes.

11:21:59   24            MR. DACUS:     -- before you make a decision?

11:22:01   25            JUROR CATO:     Yes, sir, I would.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 95 of 145 PageID #:
                                       17679                                           95



11:22:02    1              MR. DACUS:   All right.     Thank you very much.

11:22:04    2              Now, Ms. Hopkins, I thought you might be slow

11:22:07    3   putting your hand up.       What -- did I misjudge that?

11:22:11    4              JUROR HOPKINS:    Huh-uh.

11:22:12    5              MR. DACUS:   Let me let you get the microphone.

11:22:16    6   Will you wait and hear all the evidence before you make a

11:22:18    7   decision, or do you think you already lean one way or the

11:22:21    8   other on this?

11:22:23    9              JUROR HOPKINS:    I mean -- yeah, I can wait.         Yeah,

11:22:31   10   I can wait.

11:22:31   11              MR. DACUS:   You could wait?      And you'd be -- and

11:22:34   12   you would do that if you were to serve on the jury?

11:22:36   13              JUROR HOPKINS:    Yeah.

11:22:37   14              MR. DACUS:   Okay.

11:22:39   15              JUROR HOPKINS:    I -- I could.

11:22:40   16              MR. DACUS:   And I know you could.       But would you

11:22:43   17   do that?    I mean, so the Judge told you earlier that the

11:22:46   18   most important part of this process is just being honest.

11:22:49   19              JUROR HOPKINS:    Uh-huh.

11:22:50   20              MR. DACUS:   And so, I agree with that a hundred

11:22:52   21   percent.

11:22:52   22              JUROR HOPKINS:    Uh-huh.

11:22:53   23              MR. DACUS:   And so I'm just trying to figure out,

11:22:55   24   you know -- as Ms. Smith said, some people are right for

11:22:58   25   this jury, some people are right for other juries.             And
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 96 of 145 PageID #:
                                       17680                                           96



11:23:01    1   would you actually wait and hear all the evidence in this

11:23:03    2   case before you made a decision?

11:23:05    3            JUROR HOPKINS:      Yes, I could wait.

11:23:06    4            MR. DACUS:     All right.      Thank you very much,

11:23:08    5   ma'am.

11:23:09    6            Let me ask you a question.         Did you say you have

11:23:12    7   some criminal justice training or degree?           Did I hear you

11:23:15    8   say that?

11:23:15    9            JUROR HOPKINS:      Yes.

11:23:16   10            MR. DACUS:     Where did you get that?

11:23:17   11            JUROR HOPKINS:      North Texas Community College.

11:23:20   12            MR. DACUS:     Did you actually get a degree or just

11:23:21   13   some courses?

11:23:23   14            JUROR HOPKINS:      I just went through the academy.

11:23:24   15            MR. DACUS:     Oh, the police academy?

11:23:26   16            JUROR HOPKINS:      Yes.

11:23:26   17            MR. DACUS:     Oh, okay.      Great.

11:23:28   18            JUROR HOPKINS:      But I do have my EMT and fire

11:23:31   19   designation.

11:23:31   20            MR. DACUS:     Right.      You worked out at -- what used

11:23:34   21   to be Lone -- I still call it Lone Star Steel -- U.S.

11:23:36   22   Steel.

11:23:36   23            JUROR HOPKINS:      I still work there, U.S. Steel.

11:23:38   24            MR. DACUS:     All right.      Thank you very much,

11:23:40   25   ma'am.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 97 of 145 PageID #:
                                       17681                                           97



11:23:40    1            Y'all were all kind enough to fill out a

11:23:49    2   questionnaire, and so I know there are going to be some

11:23:51    3   hands that go up.     And I apologize that I could not

11:23:54    4   memorize them all.     I didn't memorize many of them

11:23:58    5   actually.

11:23:58    6            But who here has ever applied or received a patent

11:24:01    7   or you had a close relative who applied for a patent?

11:24:04    8   Would you raise your hand?

11:24:07    9            I see Dr. Frase has his hand up, but I thought

11:24:15   10   from the questionnaire there was more.

11:24:17   11            Let's see, Mr. Hawkins, let me let you get the

11:24:19   12   microphone, please, sir.

11:24:21   13            Is that you that applied or somebody else?

11:24:24   14            JUROR HAWKINS:      My brother -- brother-in-law.

11:24:26   15            MR. DACUS:     Brother-in-law?

11:24:27   16            JUROR HAWKINS:      Yes, sir.

11:24:28   17            MR. DACUS:     What kind of patent did he apply for?

11:24:30   18            JUROR HAWKINS:      It was actually a -- a level -- a

11:24:33   19   drill.

11:24:33   20            MR. DACUS:     Okay.   Did he get a patent?

11:24:36   21            JUROR HAWKINS:      I believe he did.

11:24:37   22            MR. DACUS:     Okay.

11:24:38   23            JUROR HAWKINS:      I mean, it's been -- it's been a

11:24:40   24   few years ago.

11:24:41   25            MR. DACUS:     Is there -- the reason I'm asking,
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 98 of 145 PageID #:
                                       17682                                           98



11:24:44    1   these folks over here claim they have a patent.            And is

11:24:47    2   there anything about your experience or your brother-in-law

11:24:50    3   getting a patent that would cause you to tend to favor

11:24:53    4   these folks even in the slightest?          That's what I need to

11:24:57    5   know.

11:24:58    6              JUROR HAWKINS:     No, sir.

11:24:58    7              MR. DACUS:     Okay.   You -- I could sleep well at

11:25:02    8   night --

11:25:02    9              JUROR HAWKINS:     You can sleep well.

11:25:04   10              MR. DACUS:     -- you could judge the evidence here

11:25:07   11   just based on what you hear?         Yes, sir?

11:25:10   12              JUROR HAWKINS:     I've got no -- you know, I have to

11:25:12   13   hear everything before I make a decision.

11:25:14   14              MR. DACUS:     Perfect.   Thank you so much.

11:25:15   15              Did anybody -- who else raised their hand that

11:25:19   16   they had a patent?      Dr. Frase?      Am I pronouncing that

11:25:22   17   right, Dr. Frase?

11:25:25   18              JUROR FRASE:     Yes, sir.

11:25:25   19              MR. DACUS:     Dr. Frase, do you have a patent or

11:25:28   20   someone you know?

11:25:28   21              JUROR FRASE:     My son-in-law has applied for a

11:25:30   22   patent for an environmental abatement system.

11:25:32   23              MR. DACUS:     Okay.   So when you said "applied,"

11:25:34   24   he's not yet received one?

11:25:36   25              JUROR FRASE:     Has not yet received one.
     Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 99 of 145 PageID #:
                                       17683                                           99



11:25:38    1              MR. DACUS:     Anything about that experience that

11:25:39    2   would cause you to tend to favor the folks at GREE?

11:25:42    3              JUROR FRASE:     No, sir.

11:25:43    4              MR. DACUS:     You'd be fair if you sat on this jury?

11:25:47    5              JUROR FRASE:     Yes.

11:25:47    6              MR. DACUS:     All right.   Anybody else that either

11:25:50    7   applied for a patent or has a close family member?             I don't

11:25:55    8   see any hands.     Thank you.

11:25:56    9              I know Mr. Hawkins said he had a -- a little bit

11:26:03   10   of coding -- computer coding experience.          And I didn't see

11:26:06   11   any other hands when Ms. Smith followed up with that, but I

11:26:11   12   want to broaden that question a little bit.

11:26:12   13              Does anyone have any what they consider special

11:26:17   14   expertise in computers?       Not -- I mean, most of us these

11:26:20   15   days use computers, but does anybody have sort of special

11:26:26   16   expertise?

11:26:27   17              And, Mr. Baker, I know you do.       I heard you say

11:26:31   18   you were in IT.

11:26:34   19              Let's see, Mr. Clubb, let me have you grab the

11:26:38   20   microphone.     Can you tell me what it is your expertise is,

11:26:41   21   sir?

11:26:42   22              JUROR CLUBB:     My first job in 1989, I got hired by

11:26:46   23   Fiserv Incorporated.       It was a data -- data processing

11:26:51   24   company.     We had main frame systems that did bank

11:26:55   25   processing, and I wrote coding.        And we called it JCL.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 100 of 145 PageID #:
                                       17684                                         100



11:26:57    1   It's Java controlled language, setting up programs to run

11:27:03    2   the flow for processing bank services and department

11:27:06    3   stores.

11:27:07    4              MR. DACUS:     What -- did you write code in a

11:27:09    5   certain language?

11:27:11    6              JUROR CLUBB:     Yeah, it was -- we had MCR main

11:27:15    7   frames.     It was a VRX platform, and they're -- they're -- I

11:27:18    8   guess their own proprietary code that they had in that

11:27:21    9   system, I would write that and sequence the programs to run

11:27:25   10   at night when we did the bank processing.

11:27:27   11              MR. DACUS:     Okay.   That's exactly what I needed to

11:27:29   12   know.     Thank you, sir.

11:27:30   13              So, Mr. Baker, I know you -- you actually worked

11:27:42   14   in IT, right?

11:27:44   15              JUROR BAKER:     (Nods head affirmatively.)

11:27:46   16              MR. DACUS:     And did you -- did I hear you say

11:27:48   17   earlier that you had played the Clash of Clans game?

11:27:51   18              JUROR BAKER:     Yes, sir.

11:27:51   19              MR. DACUS:     I'm scared to ask, but did you enjoy

11:27:55   20   it?

11:27:56   21              JUROR BAKER:     I did.

11:27:56   22              MR. DACUS:     Did you play for several years?

11:27:58   23              JUROR BAKER:     I probably started as a sophomore in

11:28:01   24   high school, and I probably played until my sophomore year

11:28:04   25   in college, so four years, roughly.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 101 of 145 PageID #:
                                       17685                                         101



11:28:07    1           MR. DACUS:     Okay.     Good.   That's a game where you

11:28:08    2   can play with other people, your friends?

11:28:11    3           JUROR BAKER:      Yeah, I started playing with my

11:28:13    4   friends, but probably about the end of high school,

11:28:15    5   everyone else had stopped playing.

11:28:16    6           MR. DACUS:     Gotcha.      All right.    That's what I

11:28:18    7   needed to know.    Thank you, sir.

11:28:19    8           Let me ask this, and let me say before I do, that

11:28:36    9   I'm not going to ask any details about this, so feel free

11:28:41   10   when you -- when I ask you the question to -- don't be

11:28:44   11   reserved about raising your hand, because I'm not going to

11:28:47   12   ask you any details.

11:28:48   13           But if you have filed a lawsuit, you've actually

11:28:51   14   filed a lawsuit, would you raise your hand and let me know?

11:28:56   15           So I see Juror No. 12, 20, 21, and 31.            Did I get

11:29:06   16   everybody that has filed a lawsuit?

11:29:08   17           All right.     Perfect.      Thank you.

11:29:10   18           Is there anything about that fact that you filed a

11:29:14   19   lawsuit -- and I'll talk to you, Ms. Johnson.           I wanted to

11:29:23   20   say Ms. Principal.     I figured that wasn't right.

11:29:27   21           And I'm not asking you details, ma'am, okay?

11:29:32   22           JUROR JOHNSON:      Okay.

11:29:33   23           MR. DACUS:     Is there anything about the fact that

11:29:34   24   you have filed a lawsuit -- you understand that GREE is the

11:29:38   25   one filing this lawsuit.       I'm the one having to -- to
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 102 of 145 PageID #:
                                       17686                                         102



11:29:41    1   defend Supercell.      You understand that?

11:29:43    2             JUROR JOHNSON:    Yes, sir.

11:29:44    3             MR. DACUS:    Is there anything about the fact that

11:29:45    4   you've been in the past a Plaintiff or filed a lawsuit,

11:29:50    5   that would tend for you to favor these folks over here at

11:29:52    6   this table?

11:29:55    7             JUROR JOHNSON:    Absolutely not.

11:29:56    8             MR. DACUS:    Absolutely not.

11:29:57    9             Okay.   And did I -- I made a note -- did your mom

11:30:01   10   work at the Carlile Firm here?

11:30:04   11             JUROR JOHNSON:    She did.     She worked there -- she

11:30:07   12   worked at the Carlile Law Firm for 20 years, but prior to

11:30:14   13   her -- she died three years ago, and prior to that, she

11:30:14   14   hadn't worked there, I want to say, for eight years.

11:30:17   15             MR. DACUS:    Okay.   And when you say Carlile Firm,

11:30:19   16   we're talking about a law firm, right?

11:30:21   17             JUROR JOHNSON:    Yes, sir.

11:30:22   18             MR. DACUS:    And what did she do there?

11:30:24   19             JUROR JOHNSON:    She was a secretary.

11:30:26   20             MR. DACUS:    Okay.   Perfect.    I was trying to look

11:30:28   21   to see if I had any other questions for you while I have

11:30:31   22   you up.

11:30:31   23             I will ask you this.      I -- I talked to folks about

11:30:34   24   raising their kids and settling disputes.          I suspect you've

11:30:39   25   settled a dispute or two as principal of an elementary
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 103 of 145 PageID #:
                                       17687                                         103



11:30:44    1   school?

11:30:45    2              JUROR JOHNSON:    God, yes.

11:30:45    3              MR. DACUS:    Probably spend too much of your time.

11:30:47    4              JUROR JOHNSON:    Yes, yes, yes.

11:30:49    5              MR. DACUS:    And do you agree that -- that you need

11:30:51    6   to get both sides of the story?        You may not get the full

11:30:52    7   and complete truth from that first --

11:30:53    8              JUROR JOHNSON:    I absolutely agree.      All kids are

11:30:56    9   entitled to due process.

11:30:57   10              MR. DACUS:    Okay.   And -- and what about video

11:30:59   11   game companies?

11:31:01   12              JUROR JOHNSON:    Oh, I'm sorry, I always go back to

11:31:07   13   the school.     Yes.    Yes, definitely.

11:31:08   14              MR. DACUS:    All right.   Thank you very much.

11:31:09   15              I'm going to ask you a question that's going to

11:31:12   16   sound a little different to you, but -- and I want you to

11:31:15   17   think about it a little bit before -- before you answer.

11:31:19   18              And so here's my question.      Some people are quick

11:31:22   19   decision makers -- in other words, they look at the facts

11:31:25   20   really quick, make a decision really quick, and they go

11:31:28   21   with it.    Other people like to take their time, contemplate

11:31:32   22   the facts, think about it for a while, and then make a

11:31:36   23   decision.     So I need to know which of those two you fall

11:31:43   24   into.

11:31:44   25              So if you're the type of person who looks at facts
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 104 of 145 PageID #:
                                       17688                                         104



11:31:48    1   really quickly, assesses them quickly, makes your decision,

11:31:51    2   and you go with it, can you raise your hand and let me

11:31:54    3   know?

11:31:58    4              Okay.   18, 2, No. 33 -- Mr. Martin, what are you,

11:32:04    5   39?

11:32:04    6              Dr. Frase, what number are you, sir?

11:32:08    7              JUROR FRASE:     29.

11:32:10    8              MR. DACUS:     29.     Thank you.

11:32:12    9              All aright.     So is it true that the rest of you

11:32:15   10   are more deliberative thinkers -- in other words, you like

11:32:18   11   to look at the facts, contemplate things, really assess

11:32:20   12   them?     If you're in that category, raise your hand.

11:32:24   13   That's -- that's the remainder of them.          Good.   Thank you.

11:32:25   14              It's always interesting to see how folks see

11:32:29   15   themselves.

11:32:30   16              Let me ask you one other question about how you

11:32:34   17   see yourselves.     I'm going to ask you, and I'm going to let

11:32:37   18   you think about it, whether or not you see yourself as a

11:32:40   19   leader or not.     You know, the world is made up of all kinds

11:32:44   20   of folks, leaders, followers, and everything in between.

11:32:49   21   If you see yourself and view yourself as a leader, would

11:32:52   22   you raise your hand and let me know?

11:32:53   23              So on the first row, that's 2, 3, 4, 5.         Second is

11:32:57   24   7, 8, 12 -- I knew you'd have your hand up -- 18, and then

11:33:05   25   21, 25.     And I'm going to stop there because the rest -- as
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 105 of 145 PageID #:
                                       17689                                         105



11:33:10    1   Ms. Smith said, the rest of you are probably fairly safe.

11:33:14    2           Let me talk to you, Ms. Gleason, if I could.              You

11:33:29    3   had your hand up, right, ma'am?        Are you a leader in any

11:33:31    4   organizations or -- well, let me ask a better question.

11:33:31    5   Why did you raise your hand?

11:33:33    6           JUROR GLEASON:       Because I'm not a follower.

11:33:35    7           MR. DACUS:     Okay.

11:33:36    8           JUROR GLEASON:       I just -- I see something that I

11:33:38    9   need to do and I just kind of take charge, and I think

11:33:42   10   that's a good attribute for a mom and somebody who works in

11:33:47   11   a school.

11:33:48   12           MR. DACUS:     Right.    You -- you worked at Paul

11:33:52   13   Pewitt -- where did you work?

11:33:54   14           JUROR GLEASON:       Harleton.

11:33:56   15           MR. DACUS:     Oh.

11:33:56   16           JUROR GLEASON:       Harleton ISD.

11:33:56   17           MR. DACUS:     Yeah, I had that wrong.

11:33:57   18           JUROR GLEASON:       And I worked in the OR for many,

11:34:00   19   many years.

11:34:00   20           MR. DACUS:     Folks in the OR --

11:34:02   21           JUROR GLEASON:       We have to make split decisions,

11:34:06   22   but then, again, I think that's something different from

11:34:08   23   what we're talking about.

11:34:08   24           MR. DACUS:     Understood.       Did I remember that your

11:34:10   25   husband worked at Eastman?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 106 of 145 PageID #:
                                       17690                                         106



11:34:13    1            JUROR GLEASON:     Yes.

11:34:14    2            MR. DACUS:    What did he do out there?

11:34:16    3            JUROR GLEASON:     I did not know him then.

11:34:19    4            MR. DACUS:    Okay.    Did he tell you what he did?

11:34:21    5            JUROR GLEASON:     He did insulating work.

11:34:23    6            MR. DACUS:    Insulating.     Okay, all right.

11:34:24    7            JUROR GLEASON:     And mainly contractor like with

11:34:26    8   Stuart or Brown & Root.

11:34:27    9            MR. DACUS:    Gotcha, all right.

11:34:30   10            JUROR GLEASON:     When they split he took his --

11:34:33   11   his -- he left with the contractors.

11:34:34   12            MR. DACUS:    Okay.    Thank you very much.

11:34:40   13            I want to talk to you and ask some questions about

11:34:44   14   this patent process.     I've already told you that we think

11:34:48   15   the evidence in this case is going to show that four of

11:34:51   16   these five patents that these folks have really were not

11:34:56   17   new.   These things existed in video games before they filed

11:35:00   18   their patent applications.       And so I want to ask you some

11:35:03   19   questions about that.

11:35:04   20            How many of you -- you all saw the -- the video

11:35:11   21   this morning.   How many of you knew before you came to the

11:35:16   22   courthouse that this patent process by which you acquire a

11:35:20   23   patent was a secret process?       "Secret" meaning the only

11:35:24   24   people that know about it are the Patent Office and the

11:35:28   25   person applying.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 107 of 145 PageID #:
                                       17691                                         107



11:35:29    1             How many of you knew that before you came today?

11:35:32    2   One?    Okay.   Ms. Griffin knew.

11:35:36    3             So let me -- let me ask you, Ms. Thompson, if I

11:35:44    4   could -- yes -- No. 5.

11:35:48    5             JUROR THOMPSON MCCOY:      Oh, McCoy.

11:35:49    6             MR. DACUS:   McCoy, I apologize.

11:35:51    7             So, Ms. McCoy, when you heard on the video this

11:35:56    8   morning that this patent process was sort of a secret

11:35:59    9   process just between the applicant and the Patent and

11:36:02   10   Trademark Office, that was news to you?

11:36:04   11             JUROR THOMPSON MCCOY:      Well, I never really

11:36:05   12   thought about it I guess.

11:36:07   13             MR. DACUS:   Yeah.

11:36:08   14             JUROR THOMPSON MCCOY:      But it makes sense.

11:36:09   15             MR. DACUS:   And --

11:36:10   16             JUROR THOMPSON MCCOY:      I mean, you wouldn't want

11:36:11   17   to tell people you -- if you have something that you want

11:36:14   18   to, you know -- somebody else will jump on it.

11:36:16   19             MR. DACUS:   Understood.

11:36:17   20             JUROR THOMPSON MCCOY:      Yeah.

11:36:19   21             MR. DACUS:   So you understand that what we plan to

11:36:22   22   do here, as you heard on the video this morning, is provide

11:36:27   23   you with evidence that the Patent Office did not have,

11:36:32   24   okay?

11:36:32   25             JUROR THOMPSON MCCOY:      Okay.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 108 of 145 PageID #:
                                       17692                                         108



11:36:33    1             MR. DACUS:    And if we were to do that, I want to

11:36:35    2   ask you a question.

11:36:37    3             JUROR THOMPSON MCCOY:      Okay.

11:36:38    4             MR. DACUS:    If we were to do that, could you find

11:36:40    5   that the patent is, in fact, invalid even though it's been

11:36:44    6   issued?   Could you do that?

11:36:47    7             JUROR THOMPSON MCCOY:      Oh, yeah.

11:36:48    8             MR. DACUS:    You could?

11:36:49    9             JUROR THOMPSON MCCOY:      Yeah.

11:36:50   10             MR. DACUS:    And so -- I appreciate that.         So let

11:36:52   11   me ask, this is an important question, a patent has been

11:36:57   12   issued, but we believe the evidence is going to show that,

11:37:03   13   in fact, there was games in the United States containing

11:37:08   14   these patented features before there was a patent

11:37:10   15   application.

11:37:10   16             So what I need to know is, is there anyone sitting

11:37:13   17   here who says, look, if the Patent Office issued the

11:37:17   18   patent, I don't think that I can and I don't feel

11:37:20   19   comfortable invalidating this patent?         Is there anybody in

11:37:23   20   that camp?     Okay.   That's what I need to know.

11:37:26   21             No. 2 and No. 18.

11:37:28   22             Anybody else?    Everybody else -- so let me ask it

11:37:38   23   affirmatively.     There you go, Ms. Griffin, do you think you

11:37:42   24   would have a hard time doing that?

11:37:44   25             JUROR GRIFFIN:    Well, I'm not really too sure.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 109 of 145 PageID #:
                                       17693                                         109



11:37:47    1   That's a -- a government thing.        I know they make mistakes,

11:37:54    2   but sometimes, you know, once it's put -- put in place,

11:37:59    3   that's it.   I mean, there's not a whole lot you can do

11:38:03    4   about it.

11:38:03    5           MR. DACUS:     Let me -- let me not challenge you,

11:38:05    6   but let me ask you a few questions about that.

11:38:08    7           You remember on the video this morning that the

11:38:11    8   Judge showed you, it said that the ultimate person that

11:38:15    9   determines whether or not a patent is valid is a jury.             You

11:38:18   10   remember it said that?

11:38:20   11           JUROR GRIFFIN:      Yes, yes, that's correct.

11:38:22   12           MR. DACUS:     Okay.    And do you remember that video

11:38:23   13   said at times, the Patent Office may not have had all the

11:38:29   14   information that it needed; do you remember that?

11:38:30   15           JUROR GRIFFIN:      Yes, I do, yes, sir.

11:38:32   16           MR. DACUS:     So let me ask you a life question --

11:38:35   17   have you ever -- and I'll plead guilty to this, but have

11:38:39   18   you ever made a decision and you were very confident in

11:38:41   19   your decision, but then you later found out that you did

11:38:43   20   not have all the facts and maybe the decision you made was

11:38:49   21   not right?

11:38:50   22           JUROR GRIFFIN:      Absolutely.

11:38:51   23           MR. DACUS:     So you would agree with me that in

11:38:54   24   order to make -- we'll call it the right decision, you need

11:38:57   25   to have all the facts?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 110 of 145 PageID #:
                                       17694                                         110



11:38:58    1           JUROR GRIFFIN:      Yes, sir.

11:38:59    2           MR. DACUS:     You don't need a law degree to figure

11:39:01    3   that out.

11:39:02    4           JUROR GRIFFIN:      Yes, sir, I -- I agree.

11:39:04    5           MR. DACUS:     And so, kind of knowing that, do you

11:39:08    6   still feel like you would have a hard time invalidating a

11:39:11    7   patent if we showed you facts that the Patent Office did

11:39:13    8   not have?

11:39:14    9           JUROR GRIFFIN:      You're correct, I --

11:39:16   10           MR. DACUS:     And I'm not trying to be correct.           I'm

11:39:18   11   just trying to understand.

11:39:19   12           JUROR GRIFFIN:      No, I understand.       I understand

11:39:21   13   more.

11:39:21   14           MR. DACUS:     All right.     Perfect.     So you think if

11:39:22   15   we proved it to you, that you could invalidate a patent?

11:39:26   16           JUROR GRIFFIN:      Right.    Yes, yes, I could.

11:39:28   17           MR. DACUS:     All right.     Perfect, thank you very

11:39:29   18   much.

11:39:29   19           During the course of this case -- I don't think I

11:39:34   20   heard the Judge say it this morning, but I expect he

11:39:36   21   will -- he'll tell you that a patent is presumed valid.

11:39:41   22   Even though the jury ultimately determines, there's this

11:39:46   23   presumption that the patent is valid.         And I want to ask

11:39:49   24   you a few questions about that.

11:39:51   25           Mr. Hawkins, I might start with you.            Did I -- and
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 111 of 145 PageID #:
                                       17695                                         111



11:39:57    1   I'll let you get the microphone, it's No. 13, thank you.

11:40:03    2           Did I understand you to say you served on a murder

11:40:06    3   trial, sir?

11:40:07    4           JUROR HAWKINS:      Yes, sir.

11:40:07    5           MR. DACUS:     Did y'all find the Defendant guilty?

11:40:10    6           JUROR HAWKINS:      Yes, sir.

11:40:11    7           MR. DACUS:     Do you remember that in that case that

11:40:13    8   the Judge told you the Defendant had -- was entitled to

11:40:16    9   constitutionally a presumption of innocence?

11:40:18   10           JUROR HAWKINS:      Correct.

11:40:19   11           MR. DACUS:     Right.    So what I'm supposing, you

11:40:21   12   correct me if I'm wrong, is the state put on enough

11:40:25   13   evidence that it overcame that presumption, and you found

11:40:27   14   the Defendant guilty despite that presumption of innocence;

11:40:34   15   is that fair?

11:40:35   16           JUROR HAWKINS:      Yes, sir.

11:40:35   17           MR. DACUS:     And you -- likewise in this case, if

11:40:37   18   the Judge instructs you that there's this presumption of

11:40:40   19   validity, if we put on evidence and overcome it, you can

11:40:44   20   find that the patents are invalid; is that fair?

11:40:48   21           JUROR HAWKINS:      That's fair.

11:40:49   22           MR. DACUS:     All right.      Anybody feel

11:40:51   23   differently -- I know I'm asking this -- probably repeating

11:40:52   24   a bit -- anybody feel different from Mr. Hawkins that you

11:40:55   25   think I just don't know if I can invalidate a patent?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 112 of 145 PageID #:
                                       17696                                         112



11:40:58    1   Anybody in that category?      Just raise your hand and let me

11:41:01    2   know.   All right.    I don't see --

11:41:04    3            Yes, ma'am.     18, you told me, you told me.

11:41:08    4            JUROR PRICE:     Okay.

11:41:08    5            MR. DACUS:     I don't want to stop you from saying

11:41:11    6   something if you feel like you want to say something, I

11:41:14    7   understand.

11:41:14    8            JUROR PRICE:     No, I'm fine.

11:41:16    9            MR. DACUS:     Let me ask you -- let me ask you this.

11:41:19   10            JUROR PRICE:     Okay.

11:41:19   11            MR. DACUS:     You understand I'm the one trying to

11:41:22   12   say these patents are invalid?

11:41:23   13            JUROR PRICE:     Right.

11:41:24   14            MR. DACUS:     Or actually Supercell is.

11:41:25   15            JUROR PRICE:     Right.

11:41:26   16            MR. DACUS:     So you understand your answer worries

11:41:28   17   me a little bit.

11:41:29   18            JUROR PRICE:     I'm sorry.

11:41:31   19            MR. DACUS:     No, that's okay.

11:41:32   20            JUROR PRICE:     That's the way -- that's the way I

11:41:34   21   feel.

11:41:34   22            MR. DACUS:     No, no, and I'm very proud of you for

11:41:37   23   telling me how you feel.

11:41:39   24            JUROR PRICE:     Right.

11:41:39   25            MR. DACUS:     Do you think because of how you feel,
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 113 of 145 PageID #:
                                       17697                                         113



11:41:42    1   though, you might not be the best juror to serve in this

11:41:44    2   case?

11:41:45    3           JUROR PRICE:      I know I wouldn't be the best juror

11:41:47    4   to serve in this case, because after you said about the

11:41:49    5   patent, they already gotten it.        You said four out of five

11:41:53    6   of them might not have been, but the government, that --

11:41:57    7   wasn't that their job to make sure this patent was what

11:42:00    8   they needed before they issued it?

11:42:02    9           MR. DACUS:     That is their job, yes, ma'am.          But as

11:42:04   10   you heard on the video --

11:42:07   11           JUROR PRICE:      Yeah, you're right.

11:42:08   12           MR. DACUS:     It's -- all right.       I do appreciate

11:42:11   13   you being very honest with me, thank you so much.

11:42:14   14           JUROR PRICE:      Uh-huh.

11:42:16   15           MR. DACUS:     You heard GREE's lawyer say to you

11:42:28   16   this morning that they're going to ask for tens of millions

11:42:30   17   of dollars in this case.      And here's -- here's what I need

11:42:32   18   to know about that.     Will you require -- if you actually

11:42:38   19   find that Supercell uses these patents, will you require

11:42:42   20   GREE to prove to you that they're entitled to that amount

11:42:46   21   of money?   Would you just raise your hand and just confirm

11:42:49   22   for me that you will require evidence for that?

11:42:53   23           Okay.    I see everybody's hand.

11:42:58   24           Now, let me ask you -- let me do this.

11:43:01   25           Ms. Norris, can I ask you a question?            I'm going
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 114 of 145 PageID #:
                                       17698                                         114



11:43:07    1   to give you a little hypothetical scenario, Ms. Norris.

11:43:14    2   Let's presume that Daddy T's was real happy with you and

11:43:18    3   they gave you a $25,000.00 bonus at the end of your year,

11:43:26    4   okay.

11:43:26    5              JUROR NORRIS:    That would be a miracle.

11:43:28    6              MR. DACUS:   I said it was a hypothetical.         But

11:43:30    7   then do you have a neighbor?         Do you live by people?

11:43:34    8              JUROR NORRIS:    Yes.

11:43:34    9              MR. DACUS:   Let's assume your neighbor, who maybe

11:43:36   10   doesn't work -- this is hypothetical, not your actual --

11:43:39   11              THE COURT:   You have five minutes remaining.

11:43:41   12              MR. DACUS:   Thank you, Your Honor.

11:43:41   13              Let's assume that neighbor who maybe doesn't work

11:43:44   14   as hard as you, doesn't do all the right things, but knows

11:43:47   15   you got this bonus, says, hey, I want $1,000.00 of your

11:43:53   16   25,000, and he says to you, that's only 4 percent of what

11:43:58   17   you got.    You got 25,000.     Can't you give me as your

11:44:02   18   neighbor a thousand?       Does that sound right to you?

11:44:05   19              JUROR NORRIS:    No, sir.

11:44:05   20              MR. DACUS:   Is that something you'd be inclined to

11:44:07   21   do is just give them a thousand dollars if they hadn't done

11:44:10   22   anything to earn it?

11:44:12   23              JUROR NORRIS:    No, sir, because I don't know

11:44:15   24   nobody that lives around me.

11:44:17   25              MR. DACUS:   Okay.      But even if you knew them,
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 115 of 145 PageID #:
                                       17699                                         115



11:44:21    1   would you be inclined to give them your hard earned money?

11:44:27    2           JUROR NORRIS:      No, sir.

11:44:27    3           MR. DACUS:     Okay.     All right.    That's all I have.

11:44:29    4   Thank you.

11:44:29    5           Now, I'm going to sit down because the Judge told

11:44:34    6   me I need to, but like Ms. Smith, I know one thing, and

11:44:39    7   that is I may not ask all the right questions.           And you may

11:44:43    8   be sitting there thinking, boy, if that Supercell lawyer

11:44:46    9   knew this about me, he would not want me on this jury, but

11:44:49   10   he hasn't asked the right question.

11:44:52   11           Is there anybody sitting there who's thinking,

11:44:55   12   boy, he would really want to know this, but he hasn't asked

11:44:58   13   me the right question?      Anybody in that camp?       Would you

11:45:01   14   raise your hand and let me know?

11:45:03   15           Yes, ma'am, that's Ms. Peterson?           Tell me what I

11:45:08   16   failed to ask.

11:45:10   17           JUROR PETERSON:        Well, I don't believe in the

11:45:13   18   justice system.

11:45:14   19           MR. DACUS:     Okay.

11:45:15   20           JUROR PETERSON:        And I wouldn't be fair in this

11:45:17   21   case, neither one of them.

11:45:18   22           MR. DACUS:     All right.     Ms. Peterson, I appreciate

11:45:20   23   you being honest with us.

11:45:21   24           Anybody else feel like there's something that

11:45:25   25   you -- I should know?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 116 of 145 PageID #:
                                       17700                                         116



11:45:26    1              Yes, ma'am?     That's Ms. Hopkins.

11:45:31    2              JUROR HOPKINS:     Well, I'm just still hung up on

11:45:34    3   the patent thing.       I mean, I know we watched a video, but,

11:45:40    4   I mean, the government already done issued those patents.

11:45:43    5   I don't understand how we can judge to, you know, overthrow

11:45:47    6   that.     I -- I just don't get that.

11:45:49    7              MR. DACUS:    Okay.     Thank you very much.    I

11:45:50    8   appreciate you being honest.

11:45:52    9              Anybody else?     Those are great answers.

11:45:56   10              That is Ms. Neal?       I don't think we've heard from

11:46:02   11   you, Ms. Neal.

11:46:04   12              JUROR NEAL:     I have been raising my hand though.

11:46:08   13              MR. DACUS:    You have?

11:46:09   14              JUROR NEAL:     Yeah.     I'm short, so you just don't

11:46:12   15   see me.

11:46:13   16              MR. DACUS:    I apologize, I did not see you.

11:46:15   17              JUROR NEAL:     I'm like this, I don't believe in

11:46:17   18   suing no one.     That's my belief.

11:46:21   19              Now, you have to, yeah, maybe do.        But to my

11:46:24   20   ideas, you know, when you copy, you just copy.            But I don't

11:46:30   21   believe into suing no one.

11:46:32   22              MR. DACUS:    Thank you, ma'am.

11:46:34   23              JUROR NEAL:     Uh-huh.

11:46:35   24              MR. DACUS:    All right.      That's all the questions I

11:46:38   25   have for you.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 117 of 145 PageID #:
                                       17701                                         117



11:46:38    1              Again, on behalf of Supercell, we're very, very

11:46:41    2   appreciative of you being here this morning.           We know it's

11:46:44    3   a tremendous inconvenience, and we would not be here if it

11:46:48    4   wasn't important.       Thank you.

11:46:49    5              Thank you, Your Honor.

11:46:50    6              THE COURT:    Thank you, counsel.

11:46:51    7              Ladies and gentlemen, there are matters I need to

11:46:54    8   discuss with counsel outside of your presence.           And given

11:46:58    9   the precautions that we're taking and the social

11:47:03   10   distancing, really the only way for me to do that is as

11:47:06   11   follows:

11:47:07   12              I'm going to leave the bench in a moment.          I'm

11:47:09   13   going to go into the jury room.          I'm going to take the

11:47:12   14   court reporter with me.       And I'm going to ask Ms. Smith and

11:47:16   15   Mr. Dacus to join me there.          We'll have that discussion

11:47:18   16   outside of your presence, and then I'll come back in the

11:47:21   17   courtroom, and I'll give you instructions based on that

11:47:24   18   discussion once we get there.

11:47:25   19              I don't think this is going to take more than five

11:47:28   20   or six minutes.     That's my best guess, but I'm going to

11:47:32   21   have to do it outside of your presence.

11:47:34   22              While I'm out of the courtroom, you need to stay

11:47:37   23   in your seats.    And you can certainly visit with your

11:47:40   24   neighbor quietly if you want to.          You're not required to.

11:47:45   25   If you want to just sit there silently, that's fine, as
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 118 of 145 PageID #:
                                       17702                                         118



11:47:48    1   well.

11:47:48    2             But if you talk with anyone around you quietly,

11:47:52    3   don't discuss anything that's happened this morning in

11:47:57    4   court.

11:47:57    5             Because let me remind you of something, you have

11:48:00    6   not heard any evidence in this case whatsoever.            And what

11:48:03    7   the lawyers tell you through the jury selection process and

11:48:09    8   throughout the trial is not evidence.

11:48:11    9             So don't discuss anything about what's happened so

11:48:13   10   far since you got to the courthouse this morning, but if

11:48:16   11   you'd like to talk about grandchildren or sports or weather

11:48:20   12   or anything else, that's perfectly fine.

11:48:22   13             If you will remain in your seats, I'll be back

11:48:25   14   shortly after I've had that conversation outside of your

11:48:27   15   presence.

11:48:28   16             At this time, I'll adjourn to the jury room, and,

11:48:32   17   Ms. Smith, and, Mr. Dacus, if you'll join me there.

11:48:36   18             COURT SECURITY OFFICER:      All rise.

11:48:38   19             (Bench conference outside presence of the venire

11:52:14   20             panel.)

11:52:14   21             THE COURT:   All right.     Let's go back on the

11:53:11   22   record.

11:53:11   23             Ms. Smith, does Plaintiff wish to make any

11:53:19   24   challenges for cause with regard to any of the members of

11:53:22   25   the panel?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 119 of 145 PageID #:
                                       17703                                         119



11:53:22    1             MS. SMITH:   Yes, Your Honor.       The Plaintiff

11:53:25    2   challenges No. 8, Ms. Jones; No. 9, Ms. Arnold; and No. 17,

11:53:31    3   Norris -- Ms. Norris.

11:53:33    4             THE COURT:   All right.     Mr. Dacus, does the

11:53:35    5   Defendant wish to offer any challenges for cause?

11:53:37    6             MR. DACUS:   Yes, Your Honor.       We would challenge

11:53:40    7   No. 2.    And I think we would agree with No. 8.

11:53:49    8             MS. SMITH:   Thank you.

11:53:51    9             THE COURT:   All right.     Given that the parties --

11:53:53   10             MR. DACUS:   And then --

11:53:55   11             THE COURT:   I'm sorry.

11:53:55   12             MR. DACUS:   I apologize, Your Honor, I paused.

11:53:59   13   18, also.    And I don't think we would reach, but Nos. 30

11:54:09   14   and 38.

11:54:11   15             THE COURT:   All right.     I'll mark them, but I

11:54:14   16   don't think we'll reach them either.

11:54:15   17             MR. DACUS:   No, sir.

11:54:15   18             THE COURT:   Okay.    Given that both Plaintiff and

11:54:22   19   Defendant have challenged No. 8 for cause, I will excuse

11:54:29   20   No. 8.    And I'll sustain the mutual challenge without

11:54:31   21   actually interviewing the venire member.

11:54:36   22             I did not have any notes that anybody said they

11:54:41   23   couldn't be here for a scheduling problem.          Did either of

11:54:43   24   you?

11:54:44   25             MR. DACUS:   I did not.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 120 of 145 PageID #:
                                       17704                                         120



11:54:44    1             MS. SMITH:   No.

11:54:45    2             THE COURT:   Okay.    That means I'll bring back and

11:54:53    3   we'll interview here in the jury room Panel Member No. 2,

11:54:56    4   Ms. Hopkins; Panel Member No. 9, Ms. Arnold; Panel No. 17,

11:55:06    5   Ms. Norris; Panel Member No. 18.

11:55:09    6             And at that point, the next challenge doesn't show

11:55:14    7   up until No. 30.    I'll wait to bring No. 30 back until

11:55:21    8   we've dealt with those first four.         Because based on where

11:55:27    9   we are at that point, we may not be able to reach her

11:55:31   10   either way.

11:55:32   11             MR. DACUS:   Okay.

11:55:33   12             THE COURT:   Okay.    Ms. Lockhart, would you ask

11:55:35   13   either Ms. Denton or Mr. Fitzpatrick to step back here,

11:55:40   14   please?

11:55:40   15             COURTROOM DEPUTY:     Yes, sir.

11:56:01   16             COURT SECURITY OFFICER:        Yes, sir.

11:56:01   17             THE COURT:   I need you to bring back Panel Member

11:56:05   18   No. 2, Ms. Hopkins --

11:56:05   19             COURT SECURITY OFFICER:        Yes, sir.

11:56:09   20             THE COURT:   -- if you'll escort her in.

11:56:13   21             COURT SECURITY OFFICER:        Yes, sir.

11:56:14   22             (Juror brought into jury room.)

11:56:14   23             THE COURT:   Good morning, Ms. Hopkins.         Would you

11:56:40   24   mind having a seat right there?

11:56:41   25             JUROR HOPKINS:     Yes, sir.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 121 of 145 PageID #:
                                       17705                                         121



11:56:42    1              THE COURT:   Thank you.    Ms. Hopkins, you gave

11:56:48    2   several answers during the examination of the panel by both

11:56:52    3   the Plaintiff and the Defendant that I wanted to visit with

11:56:56    4   you about.

11:56:57    5              JUROR HOPKINS:   Okay.

11:56:58    6              THE COURT:   You said toward the end of the

11:57:03    7   questioning you don't know if you could -- I believe you

11:57:06    8   said overthrow a patent.

11:57:08    9              Are you telling me that you don't think under any

11:57:10   10   circumstances, if the Defendants proved it by clear and

11:57:13   11   convincing evidence, you could ever find that a patent was

11:57:16   12   invalid?

11:57:17   13              JUROR HOPKINS:   Well, I just don't get that

11:57:20   14   process.     I mean, if a patent was already issued, and it is

11:57:24   15   issued through the government, you know, I just -- I don't

11:57:27   16   get -- I understand the government makes mistakes and says

11:57:31   17   the other party doesn't make mistakes -- you know, I just

11:57:35   18   don't get it.

11:57:36   19              THE COURT:   Okay.   Let me ask it this way:        Do you

11:57:38   20   think that you could listen to the evidence and you could

11:57:42   21   follow my instructions and even if my instructions are

11:57:48   22   something unusual to you, you could still follow them and

11:57:51   23   do what the Court instructs you to do based on the evidence

11:57:54   24   that you would hear during the course of the trial, or in

11:57:58   25   the alternative, as you say, since you don't get it, do you
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 122 of 145 PageID #:
                                       17706                                         122



11:58:02    1   just think you couldn't do it no matter what the

11:58:05    2   instructions I might give you would be?

11:58:07    3            JUROR HOPKINS:     I'm not sure.

11:58:11    4            THE COURT:    Okay.

11:58:12    5            JUROR HOPKINS:     I'm just not sure.

11:58:14    6            THE COURT:    One other thing you said during the

11:58:17    7   examination was -- oh, at least I think you said this --

11:58:21    8   when Ms. Smith talked about the amount of money in the

11:58:24    9   millions that the Plaintiff is going to ask the jury to

11:58:26   10   award against the Defendant, I thought you said you could

11:58:29   11   never award that kind of money.        Did I -- did I hear that

11:58:33   12   correctly?

11:58:33   13            JUROR HOPKINS:     Uh-huh, correct.

11:58:35   14            THE COURT:    And I take it then you're telling me

11:58:37   15   that no matter what the evidence is, no matter how bad it

11:58:41   16   was, no matter how clear, you just couldn't award that

11:58:44   17   amount of money regardless of the evidence?           Is that what

11:58:48   18   you're telling me, or are you saying something different?

11:58:51   19            JUROR HOPKINS:     Well, what I'm saying is, is going

11:58:53   20   back to the I don't get it part.        The patent was already

11:58:58   21   established, and I just don't -- I just don't get that

11:59:04   22   whole thing.   I just don't get it.

11:59:06   23            THE COURT:    Okay.    Well, let's take the validity

11:59:08   24   question out for right now.       Let's say that the patent's

11:59:12   25   valid.   If the Plaintiff proved to you that the Defendants
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 123 of 145 PageID #:
                                       17707                                         123



11:59:17    1   had infringed their patents, trespassed on their property,

11:59:21    2   as the Plaintiff called it today, and they tried to put on

11:59:27    3   evidence and did put on evidence about what the -- the

11:59:31    4   financial value of that trespassing was, are you telling me

11:59:36    5   that no matter what that evidence was, you couldn't award

11:59:39    6   the kind of money that Plaintiff indicated they'd be asking

11:59:42    7   for?   Or are you telling me you might could award that

11:59:46    8   sizeable sum if the evidence supported it?          Which of those

11:59:51    9   two answers do you come down on?

11:59:52   10            JUROR HOPKINS:      I guess I -- I might.

11:59:56   11            THE COURT:    I'm sorry?

11:59:57   12            JUROR HOPKINS:      I might, if I -- I guess if I

12:00:00   13   heard all the evidence or whatever, I guess I might.

12:00:03   14            THE COURT:    Okay.       Okay.   All right.   Mr. Dacus,

12:00:11   15   do you have questions for Ms. Hopkins?

12:00:13   16            MR. DACUS:    I don't have anything further,

12:00:15   17   Your Honor.     Thank you.

12:00:16   18            THE COURT:    Ms. Smith, do you have any questions?

12:00:18   19            MS. SMITH:    Ms. Hopkins, you're a peace

12:00:20   20   officer or --

12:00:21   21            JUROR HOPKINS:      No.

12:00:22   22            MS. SMITH:    No?     What -- explain to me --

12:00:23   23            JUROR HOPKINS:      I went through criminal justice.

12:00:25   24   I do have an EMT certification and fire.

12:00:29   25            MS. SMITH:    Well, in that schooling you did for
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 124 of 145 PageID #:
                                       17708                                         124



12:00:31    1   criminal justice, you realized how important it is to

12:00:35    2   follow the laws, right?

12:00:37    3             JUROR HOPKINS:    Uh-huh.

12:00:38    4             MS. SMITH:   You of all people would know how

12:00:40    5   important that is?

12:00:40    6             JUROR HOPKINS:    Of course.

12:00:41    7             MS. SMITH:   And what I'll tell you is at the end

12:00:43    8   of this case, if you're lucky enough to be chosen,

12:00:47    9   Judge Gilstrap is going to give you a lengthy set of

12:00:50   10   instructions on the law in this case to -- that you can

12:00:51   11   follow.   Do you understand that?

12:00:52   12             JUROR HOPKINS:    Uh-huh.

12:00:53   13             MS. SMITH:   So there shouldn't be any lack of

12:00:55   14   understanding on your part.        He's going to clear everything

12:00:57   15   up with his instructions.      Do you understand that part?

12:00:59   16             JUROR HOPKINS:    Yes.

12:01:00   17             MS. SMITH:   And you could follow his instructions

12:01:02   18   both as to the reasonable royalty and the validity issue,

12:01:05   19   could you not?

12:01:07   20             JUROR HOPKINS:    Yes.

12:01:08   21             MS. SMITH:   Thank you, ma'am.

12:01:09   22             THE COURT:   Let me ask you one last question,

12:01:12   23   Ms. Hopkins.     Is there any doubt in your mind that you can

12:01:16   24   be fair and impartial in this case, or is there any

12:01:20   25   doubt -- do you think you could?        Or do you have any doubt
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 125 of 145 PageID #:
                                       17709                                         125



12:01:24    1   that you might not be able to?        And now is the time to tell

12:01:31    2   me, not after we're at the end of the process.

12:01:34    3             JUROR HOPKINS:    I do have some doubt, to be

12:01:37    4   honest.   I just -- I have doubt.

12:01:40    5             THE COURT:   Okay.    I'm going to let

12:01:41    6   Mr. Fitzpatrick take you back to your seat in the

12:01:45    7   courtroom, and as I said to the rest of the group, feel

12:01:47    8   free to chat with those people around you quietly, if you

12:01:51    9   choose to, but don't discuss anything we've talked about in

12:01:54   10   here.

12:01:55   11             JUROR HOPKINS:    Of course.

12:01:56   12             THE COURT:   Thank you so much, Ms. Hopkins.

12:01:59   13             MR. DACUS:   Thank you.

12:02:00   14             MS. SMITH:   Thank you, ma'am.

12:02:03   15             (Juror excused to return to courtroom.)

12:02:03   16             THE COURT:   And Mr. Fitzpatrick, I need No. 9

12:02:06   17   when you get her seated.

12:02:08   18             COURT SECURITY OFFICER:      Yes, sir.     Yes, sir.

12:02:10   19             THE COURT:   All right.     I'm going to excuse

12:02:13   20   Ms. Hopkins for cause.

12:02:15   21             I've excused Ms. Jones, No. 8 based on the joint

12:02:26   22   and mutual objections to her -- challenge to her.

12:02:31   23             MR. DACUS:   That was because Ms. Smith made her

12:02:34   24   cry.

12:02:40   25             (Juror brought into jury room.)
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 126 of 145 PageID #:
                                       17710                                         126



12:02:40    1           THE COURT:     Come in, Ms. Arnold.        Would you mind

12:02:47    2   having a seat there?

12:02:48    3           JUROR ARNOLD:      Sure.    Hello, how are y'all?       Hi.

12:02:52    4           THE COURT:     I'm glad to meet Richie's wife.          I

12:02:52    5   know Richie quite well.

12:02:54    6           JUROR ARNOLD:      I thought you did.

12:02:55    7           THE COURT:     Let me ask you a couple questions.

12:03:00    8   They asked you about living in Okinawa and being exposed to

12:03:05    9   the Japanese culture and -- and at the end of all that, you

12:03:09   10   were asked if you could be fair.

12:03:12   11           And I wrote down that your answer was, I think I

12:03:14   12   could be fair.    What I need to know is do you have any

12:03:18   13   doubts that you could be fair, or are you sure you could be

12:03:21   14   fair.

12:03:21   15           JUROR ARNOLD:      Are you referring to if I could be

12:03:23   16   fair because they're from Japan?

12:03:26   17           THE COURT:     For that or for any reason.

12:03:28   18           JUROR ARNOLD:      Oh, yes, I would be fair no matter

12:03:30   19   what.

12:03:31   20           THE COURT:     Okay.    Okay.    I just wrote --

12:03:31   21           JUROR ARNOLD:      If I said I think I would be fair,

12:03:35   22   I misunderstood or I didn't clearly say.

12:03:37   23           THE COURT:     I could have written it down wrong.

12:03:41   24   But that's why we're back here to get that all clarified.

12:03:46   25           JUROR ARNOLD:      Okay.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 127 of 145 PageID #:
                                       17711                                         127



12:03:47    1            THE COURT:    Ms. Jones who sat next to you, No. 8,

12:03:50    2   gave a passionate statement about video games and the

12:03:53    3   impact on her family, and I wrote down that you made a

12:03:57    4   comment that, I do not like video games.

12:03:59    5            JUROR ARNOLD:     I don't.

12:04:01    6            THE COURT:    Just like No. 8.

12:04:03    7            JUROR ARNOLD:     I don't.    I've heard the violence

12:04:06    8   that's used on them, maybe I'm not seeing the right video

12:04:11    9   games because I don't have children at home or small

12:04:12   10   children.   And when my children were at home, those kind of

12:04:16   11   games weren't out yet.      But I do hear adult -- you know,

12:04:19   12   young people talking about the problems they have with all

12:04:23   13   the violence and the language that's used and trying to

12:04:25   14   keep up -- you know, make sure that their kids are only

12:04:29   15   playing the games they want them to.

12:04:31   16            THE COURT:    All right.     Now you understand that

12:04:33   17   both GREE and Supercell are competitors, they're both in

12:04:38   18   the video game business, but the three video games that

12:04:41   19   this jury is going to hear about are Supercell's video

12:04:46   20   games.   And you're probably not going to see video games

12:04:49   21   that GREE makes and sells, and you're probably not going to

12:04:53   22   see video games that Supercell makes and sells other than

12:04:57   23   the three particular ones that are challenged here.

12:05:00   24            Now, understanding they're both in the same

12:05:03   25   business and competing in this global market, does your
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 128 of 145 PageID #:
                                       17712                                         128



12:05:08    1   general feeling about violence and -- and profanity and

12:05:14    2   negative things out of video games, does that change

12:05:17    3   anything about how you feel?       Putting it in that context,

12:05:20    4   or are you still pretty much where you were?

12:05:23    5              JUROR ARNOLD:   I'm still pretty much where I was.

12:05:25    6   I just have a -- I just have a negative feeling when it

12:05:28    7   comes to video games.

12:05:29    8              THE COURT:   Okay.   And I guess the follow-up I

12:05:32    9   have to ask you is, is that negativity going to be applied

12:05:36   10   equally to both of these parties, or are you going to --

12:05:38   11   are you going to place that negativity primarily on the

12:05:42   12   Defendant's side because it's their three video games

12:05:45   13   that's going to be talked about and shown --

12:05:48   14              JUROR ARNOLD:   I think it would probably be

12:05:50   15   equally.    I just -- I just have that feeling in general

12:05:54   16   about video games.

12:05:55   17              THE COURT:   Okay.   Okay.      Well, it's important for

12:05:56   18   me to know because at the end of the day, if you can treat

12:05:59   19   both sides the same, that's a completely different thing

12:06:03   20   than if you feel like you're going to have to because of

12:06:06   21   your beliefs treat one side differently than the other.

12:06:09   22              JUROR ARNOLD:   Okay.    I --

12:06:11   23              THE COURT:   What I hear you saying is you would

12:06:12   24   treat both sides the same.

12:06:13   25              JUROR ARNOLD:   I would treat both sides the same.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 129 of 145 PageID #:
                                       17713                                         129



12:06:15    1           THE COURT:     Even if you didn't like their

12:06:17    2   products?

12:06:18    3           JUROR ARNOLD:      Even if I didn't like their

12:06:19    4   products.

12:06:20    5           THE COURT:     Okay.    And I take it as a part of that

12:06:22    6   you would do your best to be fair to both sides regardless

12:06:27    7   of your personal feelings about their products.

12:06:28    8           JUROR ARNOLD:      I would.    I would like to mention,

12:06:30    9   and I didn't send this in my thing, that I have a lot of

12:06:35   10   medical problems.    I have severe migraines and fibromyalgia

12:06:42   11   to the point that sometimes I can't get out of the bed.

12:06:45   12   I'm under a lot of medications right now, and I also have a

12:06:48   13   knee replacement pending, and so I have a lot of medical

12:06:51   14   things going on.

12:06:52   15           THE COURT:     Okay.

12:06:53   16           JUROR ARNOLD:      And I didn't want to say I couldn't

12:06:55   17   come, but if it were to go on for like a week --

12:06:59   18           THE COURT:     Let me tell you what I think is going

12:07:01   19   to happen, we'll be here the rest of the day and we'll be

12:07:04   20   here Friday, tomorrow, and then I think we'll be through by

12:07:09   21   probably Thursday of next week, but I think it will go

12:07:12   22   definitely through Wednesday and into Thursday.

12:07:14   23           Now, we could be here through all of next week.              I

12:07:17   24   said that out there just to be cautious.          I don't think

12:07:21   25   we'll be here the entirety of next week.          And also,
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 130 of 145 PageID #:
                                       17714                                         130



12:07:24    1   Ms. Arnold, once we start the actual trial and the jury is

12:07:28    2   seated in the jury box, we're going to take regular breaks

12:07:34    3   every hour and a half or so.       Quite honestly, these ladies

12:07:39    4   that work with me are not going to let me sit up there

12:07:42    5   three hours without taking a break.         We're going to break

12:07:46    6   regularly.

12:07:47    7           JUROR ARNOLD:      That's good.

12:07:47    8           THE COURT:     And you'll have a chance to --

12:07:48    9           JUROR ARNOLD:      I just wanted to mention that --

12:07:48   10           THE COURT:     But if --

12:07:50   11           JUROR ARNOLD:      -- because for a week for me every

12:07:52   12   day all day would be hard.

12:07:52   13           THE COURT:     Well, with --

12:07:53   14           JUROR ARNOLD:      It would be really hard.

12:07:55   15           THE COURT:     With regular breaks like that, do you

12:07:59   16   think you could do that?

12:08:01   17           JUROR ARNOLD:      If I had a good day like I'm having

12:08:03   18   a pretty good day today.      But there's so many days where I

12:08:07   19   have bad days and where I just don't feel like I could

12:08:09   20   function.    That's why I had to leave my employment early.

12:08:13   21   I had to take TRS disability because I was so sick.

12:08:17   22           THE COURT:     Well, only you can tell me this, but

12:08:20   23   over the course of tomorrow and some part, probably a

12:08:22   24   majority of next week, based on the history you've

12:08:26   25   experienced up until now, is it likely that there's going
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 131 of 145 PageID #:
                                       17715                                         131



12:08:31    1   to be one of those days that you can't get out of bed, or

12:08:34    2   is --

12:08:34    3              JUROR ARNOLD:   It's very likely.

12:08:36    4              THE COURT:   I don't know how often this problem

12:08:41    5   visits itself on you.

12:08:42    6              JUROR ARNOLD:   It's very likely.       Because with the

12:08:44    7   weather change, I've had a lot of -- more problems, and the

12:08:48    8   weather is supposed to be changing more, and it affects all

12:08:52    9   my nervous system.

12:08:53   10              THE COURT:   Okay.   All right.

12:08:54   11              JUROR ARNOLD:   I mean I want to serve, that's why

12:08:56   12   I felt compelled to come, and I feel it's everyone's duty

12:08:59   13   to serve, but, on the other hand, I'm -- I'm afraid that

12:09:03   14   what if I get involved and I'm picked and then I -- I

12:09:07   15   can't.     I physically can't come?

12:09:11   16              THE COURT:   Well, I -- I appreciate you being

12:09:13   17   honest with us.     And it's so much better that we know it

12:09:16   18   now rather than later.

12:09:18   19              JUROR ARNOLD:   If it was just going to be today

12:09:19   20   and tomorrow, I would say, sure, I can hang.           I think I can

12:09:23   21   make it.     But knowing that it could go on most of next week

12:09:27   22   or all of next week, I'm afraid that would be really hard

12:09:29   23   on me.

12:09:30   24              THE COURT:   Okay.   Ms. Smith, do you have any

12:09:32   25   questions of Ms. Arnold?
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 132 of 145 PageID #:
                                       17716                                         132



12:09:33    1            MS. SMITH:    No, Your Honor.

12:09:34    2            THE COURT:    Mr. Dacus?

12:09:35    3            MR. DACUS:    No, sir.

12:09:35    4            THE COURT:    Okay.    Ms. Arnold, I'm going to let

12:09:38    5   you join the rest of the panel back in the courtroom, and

12:09:40    6   if you would like to, visit with your neighbors.            If not,

12:09:43    7   sit there quietly.     But if you do choose to talk with folks

12:09:47    8   around you, don't discuss anything we've talked about in

12:09:50    9   here.

12:09:51   10            JUROR ARNOLD:     Okay.    I sure will.

12:09:51   11            THE COURT:    Thank you so much.

12:09:52   12            JUROR ARNOLD:     Thank you all for listening.

12:09:54   13            THE COURT:    Appreciate you.

12:09:56   14            MS. SMITH:    Thank you.

12:09:56   15            MR. DACUS:    Thank you.

12:09:57   16            JUROR ARNOLD:     Appreciate y'all.

12:10:01   17            (Juror excused to return to courtroom.)

12:10:01   18            THE COURT:    And, Mr. Fitzpatrick, I need No. 17

12:10:05   19   next.

12:10:05   20            COURT SECURITY OFFICER:       Yes.

12:10:07   21            THE COURT:    I'm going to excuse Ms. Arnold for

12:10:09   22   cause.

12:10:18   23            MS. SMITH:    Thank you, Your Honor.

12:10:19   24            THE COURT:    I don't need her in the bed with a

12:10:22   25   migraine in the middle of a trial.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 133 of 145 PageID #:
                                       17717                                         133



12:10:24    1           MR. DACUS:     There are some miracle migraine drugs

12:10:27    2   that have just come out.      I didn't want to give medical

12:10:31    3   advice, but...

12:10:32    4           (Juror brought into jury room.)

12:10:32    5           THE COURT:     Good morning, Ms. Norris.

12:10:40    6           JUROR NORRIS:      Hey.

12:10:41    7           THE COURT:     Please have a seat.

12:10:42    8           Just a couple questions.         During the examination

12:10:47    9   by the lawyers this morning, you talked about your views on

12:10:53   10   video games.

12:10:54   11           JUROR NORRIS:      Uh-huh.

12:10:55   12           THE COURT:     And I wrote down in my notes, and I

12:10:57   13   may not have written it accurately, but what I have in my

12:11:02   14   notes is you were ready to chunk them in the trash because

12:11:05   15   of the violence.

12:11:07   16           JUROR NORRIS:      Yes.

12:11:07   17           THE COURT:     Let me ask you this and let me give

12:11:10   18   you a little more context:        GREE is in the video game

12:11:13   19   business; Supercell is in the video game business.            These

12:11:15   20   are global competitors in the same business.

12:11:20   21           Now, the games that are going to be the subject of

12:11:22   22   this trial because they're alleged to infringe the

12:11:27   23   Plaintiff's patents are three games that Supercell

12:11:32   24   manufactures and sells.

12:11:36   25           So this jury is going to hear about those three
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 134 of 145 PageID #:
                                       17718                                         134



12:11:39    1   games in great detail.      They're probably not going to hear

12:11:42    2   about any of GREE's games or any other games that Supercell

12:11:45    3   has.     The focus is going to be on these three.

12:11:48    4              And whether you come away, if you're on the jury,

12:11:52    5   thinking those are bad and violent and not good or whether

12:11:57    6   you don't have any problem with them, you're not going to

12:12:00    7   see all the video games the Plaintiff makes and you're not

12:12:04    8   going to see the rest of the video games the Defendant

12:12:08    9   makes.

12:12:09   10              JUROR NORRIS:   Right.

12:12:09   11              THE COURT:   Now, knowing they're in the same

12:12:11   12   business, does that lead you to the point where you tell me

12:12:17   13   because of your negative feelings about video games, that

12:12:20   14   you couldn't be fair to both of these sides?           If you're

12:12:25   15   going to see the Defendant's games and see them in detail

12:12:28   16   and learn about them, is your negativity about video games

12:12:33   17   going to cause you to treat the Defendant any differently

12:12:36   18   than you treat the Plaintiff, knowing that the -- that the

12:12:40   19   Plaintiff's in the video game business but you're not going

12:12:44   20   to see what they do make, you're going to focus and

12:12:46   21   concentrate on the three primary games that are alleged to

12:12:50   22   infringe in this case that are made by the Defendant?

12:12:53   23              At the end of the day, I accept that you have

12:12:59   24   negative feelings about video games.         What matters to the

12:13:03   25   Court is will those negative feelings cause you to treat
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 135 of 145 PageID #:
                                       17719                                         135



12:13:07    1   one of these parties any differently than the way you treat

12:13:10    2   the other one?     If you can treat them both the same, even

12:13:14    3   if you don't like either one of them, that's one thing.

12:13:17    4             But if because of your dislike of video games, as

12:13:21    5   expressed in the courtroom, if that's -- in your mind, if

12:13:26    6   that's going to cause you to be more in favor of one side

12:13:30    7   and less in favor of the other side before we even start or

12:13:35    8   you're worried that you might end up being that way, that's

12:13:37    9   what I need you to talk to me about.         I hope that's clear.

12:13:41   10             JUROR NORRIS:    I am -- I am worried that I would

12:13:43   11   end up that way.

12:13:43   12             THE COURT:   Okay.      Only you know the answer to

12:13:45   13   that.

12:13:46   14             JUROR NORRIS:    Yes, sir.

12:13:46   15             THE COURT:   But you feel like there is some risk

12:13:48   16   that you might treat one side differently than the other?

12:13:53   17             JUROR NORRIS:    Yes.

12:13:53   18             THE COURT:   Okay.      Ms. Smith, do you have

12:13:56   19   questions?

12:13:56   20             MS. SMITH:   No, Your Honor.

12:13:57   21             THE COURT:   Mr. Dacus?

12:13:57   22             MR. DACUS:   No, sir.

12:13:58   23             THE COURT:   Ms. Norris, that answers the questions

12:14:01   24   I have.   And I appreciate your candor.         I'm going to let

12:14:05   25   you go back in the courtroom and return to your seat.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 136 of 145 PageID #:
                                       17720                                         136



12:14:07    1              JUROR NORRIS:     Okay.

12:14:08    2              THE COURT:     If you visit with your neighbors

12:14:11    3   quietly, that's fine.       But if you do, don't discuss

12:14:15    4   anything we've talked about in here.

12:14:18    5              JUROR NORRIS:     Yes, sir.

12:14:19    6              THE COURT:     Thank you so much.

12:14:19    7              JUROR NORRIS:     Thank you.

12:14:19    8              (Juror excused to return to courtroom.)

12:14:19    9              THE COURT:     And I need No. 18 next,

12:14:22   10   Mr. Fitzpatrick.

12:14:25   11              COURT SECURITY OFFICER:        Yes, sir.

12:14:25   12              THE COURT:     I'm going to excuse Ms. Norris for

12:14:28   13   cause.

12:14:28   14              (Juror brought into jury room.)

12:14:50   15              Hello, Ms. Price.        Please come in.

12:14:54   16              JUROR PRICE:     Hello.     How y'all doing?

12:14:56   17              THE COURT:     Please have a seat right there.

12:14:56   18              JUROR PRICE:     Uh-huh.

12:14:58   19              THE COURT:     Thank you for coming back and visiting

12:15:02   20   with us.

12:15:02   21              JUROR PRICE:     Sure.

12:15:03   22              THE COURT:     During the examination of the jury

12:15:06   23   panel this morning by the lawyers, I wrote down several

12:15:09   24   things that I need to ask you about, Ms. Price.

12:15:12   25              JUROR PRICE:     Okay.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 137 of 145 PageID #:
                                       17721                                         137



12:15:12    1             THE COURT:     I heard you say that the government

12:15:15    2   gets it wrong most of the time.         Do you -- do you believe

12:15:17    3   that?

12:15:18    4             JUROR PRICE:     Well, sometimes --

12:15:19    5             THE COURT:     I know government is a broad term --

12:15:21    6             JUROR PRICE:     Right.

12:15:22    7             THE COURT:     -- because I work for the government.

12:15:24    8             JUROR PRICE:     No, not all the time, but sometimes.

12:15:27    9             THE COURT:     Okay.     We're talking primarily here

12:15:30   10   about the U.S. Patent and Trademark Office.

12:15:32   11             JUROR PRICE:     Yeah.

12:15:33   12             THE COURT:     And their issuance of these five

12:15:35   13   patents that the Plaintiff is using to bring this lawsuit.

12:15:38   14             JUROR PRICE:     Right.

12:15:38   15             THE COURT:     If you feel like the Patent Office

12:15:42   16   gets it wrong most of the time, that may impact how you

12:15:46   17   deal with the evidence that's going to come out in this

12:15:49   18   trial.    If -- if your answer was the government gets it

12:15:54   19   wrong most of the time, you were thinking about the IRS or

12:15:57   20   some other part of the government.

12:15:58   21             JUROR PRICE:     I really was.

12:16:00   22             THE COURT:     Well, then, I need you to clarify that

12:16:03   23   for me.

12:16:03   24             JUROR PRICE:     That's what I was -- that's what I

12:16:04   25   was talking about.     But when he said something about the
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 138 of 145 PageID #:
                                       17722                                         138



12:16:07    1   patent, four or five of them -- he said four or five of

12:16:11    2   them was going to show -- but the way I felt about it, if

12:16:14    3   the government should have -- they should have really

12:16:17    4   researched this.    If they didn't really research it and got

12:16:22    5   it -- get it right, I don't -- I don't see -- I feel they

12:16:26    6   should have did that.      That was they job.      That's what they

12:16:30    7   got paid for.

12:16:30    8             THE COURT:     Well, this jury is going to at the end

12:16:32    9   of the day be asked to decide if the government got it

12:16:38   10   right.    And they may have gotten it right.        They may have

12:16:40   11   gotten it wrong because they messed up.          They may have

12:16:44   12   gotten it wrong because they didn't have everything in

12:16:46   13   front of them to make a good decision when they did decide.

12:16:49   14   I don't know what the evidence is going to show.

12:16:50   15             JUROR PRICE:     Right.

12:16:51   16             THE COURT:     The evidence may show something else.

12:16:53   17             But the question is, given that the law requires

12:17:00   18   that a valid United States patent is presumed to be valid

12:17:02   19   but it can be invalid if the jury finds from clear and

12:17:08   20   convincing evidence that it shouldn't have been issued in

12:17:10   21   the first place, do you think you can listen to the

12:17:12   22   evidence on that and you can follow my instructions in that

12:17:16   23   regard in making your decision?        That's what I need you to

12:17:20   24   answer.

12:17:21   25             JUROR PRICE:     I know, but I -- I might could, but
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 139 of 145 PageID #:
                                       17723                                         139



12:17:25    1   I don't --

12:17:26    2             THE COURT:     Are you sure?

12:17:27    3             JUROR PRICE:     I might.

12:17:28    4             THE COURT:     Okay.   You're using the word "might."

12:17:31    5             JUROR PRICE:     I know.

12:17:32    6             THE COURT:     Does that mean you're not completely

12:17:34    7   sure?

12:17:35    8             JUROR PRICE:     I'm not completely sure.

12:17:36    9             THE COURT:     Okay.   One other -- another question

12:17:39   10   or two.

12:17:39   11             When the Plaintiff talked about the several

12:17:49   12   million dollars they were going to ask the jury to award, I

12:17:53   13   think I -- my notes say that you said or raised your hand

12:17:57   14   that you could never award that kind of many.

12:18:00   15             JUROR PRICE:     No, that's ridiculous.

12:18:02   16             THE COURT:     So are you telling me no matter what

12:18:04   17   the evidence is, you couldn't award that kind of money?

12:18:08   18             JUROR PRICE:     No, that's -- that's too much money.

12:18:09   19             THE COURT:     Okay.   So I want to be clear that I'm

12:18:09   20   understanding you.     You're telling me that no matter what

12:18:11   21   the evidence is, you could never award that kind of money?

12:18:14   22             JUROR PRICE:     I don't think so.

12:18:14   23             THE COURT:     Okay.

12:18:16   24             JUROR PRICE:     I don't see nothing would be that --

12:18:18   25   they couldn't have did nothing that bad to get that much
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 140 of 145 PageID #:
                                       17724                                         140



12:18:21    1   money.

12:18:21    2            THE COURT:     All right.    And one other question.        I

12:18:23    3   have in my notes that you said:        I know I'm not right for

12:18:25    4   this case.

12:18:26    5            JUROR PRICE:     Uh-huh.

12:18:27    6            THE COURT:     Can you tell me just as simply as you

12:18:30    7   can why you believe you're not right for this case?

12:18:34    8            JUROR PRICE:     One thing, I really don't like video

12:18:37    9   games.   I just -- to me, they're just a waste.

12:18:43   10            THE COURT:     Now, let me explain this to you,

12:18:46   11   Ms. Price.   GREE, the Plaintiff, represented by Ms. Smith,

12:18:48   12   is in the video game business.

12:18:49   13            JUROR PRICE:     I know.

12:18:50   14            THE COURT:     And Supercell, the Defendant,

12:18:52   15   represented by Mr. Dacus, is in the video game business.

12:18:56   16            JUROR PRICE:     Uh-huh, right.

12:18:58   17            THE COURT:     Now, there are three particular video

12:19:00   18   games made and sold by Supercell that are going to be the

12:19:02   19   focus of this lawsuit.

12:19:03   20            JUROR PRICE:     Uh-huh.

12:19:04   21            THE COURT:     But understanding that both parties

12:19:08   22   are in the same business and they both make and sell video

12:19:11   23   games around the world, but the jury is just going to hear

12:19:15   24   about the three video games that Supercell makes that the

12:19:18   25   Plaintiff has challenged in this lawsuit, but understanding
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 141 of 145 PageID #:
                                       17725                                         141



12:19:23    1   they're both in the same business --

12:19:25    2           JUROR PRICE:      Uh-huh.

12:19:26    3           THE COURT:     -- does your dislike of video games --

12:19:29    4   and I -- I understand that.

12:19:32    5           JUROR PRICE:      Uh-huh.

12:19:33    6           THE COURT:     Does your negative views on video

12:19:36    7   games, would it cause you in your mind to treat the

12:19:38    8   Defendants any differently than the Plaintiff or the

12:19:40    9   Plaintiff any differently than the Defendant or --

12:19:44   10           JUROR PRICE:      About the same.

12:19:44   11           THE COURT:     Would you be able to say you would

12:19:46   12   treat them both the same?

12:19:48   13           JUROR PRICE:      Probably the same.

12:19:49   14           THE COURT:     All right.     Thank you, ma'am.

12:19:51   15           Mr. Dacus, do you have questions of Ms. Price?

12:19:55   16           MR. DACUS:     I do not, Your Honor.        Thank you.

12:19:57   17           THE COURT:     Ms. Smith?

12:19:58   18           MS. SMITH:     No, Your Honor.

12:19:59   19           THE COURT:     Ms. Price, I'm going to let

12:20:01   20   Mr. Fitzpatrick escort you back to your seat.           And if you'd

12:20:06   21   like to visit with your neighbors quietly; if not, you

12:20:07   22   certainly don't have to.      But if you do visit with your

12:20:07   23   neighbors, don't talk about anything we've talked about in

12:20:09   24   here.

12:20:09   25           JUROR PRICE:      Oh, sure.    Sure.
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 142 of 145 PageID #:
                                       17726                                         142



12:20:10    1              THE COURT:     Okay.   Thank you, Ms. Price.

12:20:12    2              JUROR PRICE:     All right.

12:20:14    3              (Juror excused to return to courtroom.)

12:20:14    4              THE COURT:     Mr. Fitzpatrick, if you will escort

12:20:20    5   her back and then check back with me.

12:20:23    6              COURT SECURITY OFFICER:       Yes, sir.

12:20:24    7              THE COURT:     Thank you.

12:20:24    8              I'm going to excuse Ms. Price for cause.

12:20:26    9              I don't think we're -- I don't think we're going

12:20:43   10   to get past the ones you -- we've actually talked to, do

12:20:47   11   you all?

12:20:47   12              MR. DACUS:     I do not.

12:20:48   13              MS. SMITH:     That's correct.

12:20:48   14              MR. DACUS:     It looks like we would strike through

12:20:51   15   21 -- through and including 21.

12:20:53   16              THE COURT:     That's -- that's my calculation.

12:20:55   17   Eight jurors, eight total peremptory challenges, 16, five

12:21:02   18   excuses or granted challenges for cause gets us to 21.

12:21:05   19              And the next challenged venire member after that

12:21:11   20   doesn't show up until 30.

12:21:12   21              Okay.   20 minutes after 12:00.      How long do you

12:21:18   22   two need to strike your lists?

12:21:21   23              MR. DACUS:     I've got a bunch of folks in my room.

12:21:24   24   I'd like 20 minutes.

12:21:25   25              MS. SMITH:     That would be wonderful.      I was going
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 143 of 145 PageID #:
                                       17727                                         143



12:21:28    1   to say 15.   I like 20 better if the Court will entertain

12:21:30    2   that.

12:21:31    3            THE COURT:    I'll give you until 12:45.

12:21:35    4            MR. DACUS:    Perfect.

12:21:36    5            MS. SMITH:    Perfect.     Thank you.

12:21:39    6            THE COURT:    If you'll take your seats in the

12:21:41    7   courtroom, I'll explain to the panel what we're going to do

12:21:43    8   next.

12:22:47    9            (Bench conference concluded and the Court and the

12:22:48   10            parties return to the courtroom.)

12:22:48   11            THE COURT:    Ladies and gentlemen, the lawyers are

12:22:54   12   going to take a few minutes -- I'm going to give them until

12:23:00   13   12:45 to exercise their peremptory challenges.

12:23:06   14            While that happens, I will recess and be off the

12:23:11   15   bench.   During this recess, I can't allow all of you to get

12:23:15   16   up and just walk around the courthouse.          That will defeat

12:23:18   17   all the public safety and public health protocols we've put

12:23:24   18   in place.

12:23:25   19            So while we're in this short recess that's coming

12:23:28   20   up, again, 20, 25 minutes, a couple things, the Court

12:23:36   21   Security Officers, Mr. Fitzpatrick and Ms. Denton, will

12:23:38   22   come by and row-by-row they will check and see if any of

12:23:41   23   you need a restroom break or something like that.

12:23:43   24            And because we're going to try to maintain --

12:23:45   25   we're going to maintain social distancing, if anybody on
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 144 of 145 PageID #:
                                       17728                                         144



12:23:49    1   that particular row needs to have a bathroom break, they'll

12:23:52    2   take you out of the courtroom to the restroom, and when

12:23:55    3   you're finished, bring you back and put you back on your

12:23:58    4   row, and then they'll go to the next row.          We'll do it kind

12:24:03    5   of like church service, one row at a time.

12:24:06    6           Also, during this time, I know we're past noon, I

12:24:11    7   don't know if any of you have low blood sugar or any other

12:24:15    8   problems, so I'm going to do something I never do -- in

12:24:18    9   nine years I've only done it once and that was the last

12:24:19   10   trial that just took place last month.          I'm going to let

12:24:22   11   the clerk's office bring in bottles of water and packages

12:24:25   12   of peanut butter crackers.

12:24:29   13           And if somebody wants something to eat or

12:24:31   14   something to drink during this recess, you're going to get

12:24:34   15   to eat and drink in my courtroom, and I promise you, that's

12:24:37   16   never happened before.      But I don't want anybody to be -- I

12:24:41   17   don't want anybody to be in a bad way because we have to

12:24:44   18   maintain the positioning that we have.

12:24:47   19           If you'd like a bottle of water or some crackers,

12:24:51   20   let one of the Court Security Officers know, and

12:24:53   21   Ms. Clendening will probably be in here shortly with the

12:24:56   22   clerk's office, and you can certainly let her know.

12:24:59   23           Also, feel free while you're seated to do just

12:25:02   24   what you've been doing while I've been in the jury room,

12:25:06   25   and that is either keep to yourself and be quiet, or if
    Case 2:19-cv-00070-JRG-RSP Document 480 Filed 09/18/20 Page 145 of 145 PageID #:
                                       17729                                         145



12:25:10    1   you'd like to visit with somebody close by, feel free to do

12:25:15    2   that.     But do not discuss anything that's happened in the

12:25:18    3   courtroom this morning since you arrived and came through

12:25:21    4   security.     Don't discuss anything that's happened today.

12:25:21    5              With that, until 12:45, the Court stands in

12:25:26    6   recess.

12:25:28    7              COURT SECURITY OFFICER:     All rise.

12:25:31    8              (Recess.)

            9

           10                               CERTIFICATION

           11

           12              I HEREBY CERTIFY that the foregoing is a true and

           13   correct transcript from the stenographic notes of the

           14   proceedings in the above-entitled matter to the best of my

           15   ability.

           16

           17

           18    /S/ Shelly Holmes                             9/10/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           19   OFFICIAL REPORTER
                State of Texas No.: 7804
           20   Expiration Date: 12/31/20

           21

           22

           23

           24

           25
